Exhibit 10.1

 



 

 

SHARE EXCHANGE AGREEMENT

 

by and among

 

GREENLAND ACQUISITION CORPORATION,
as the Purchaser,

 

GREENLAND ASSET MANAGEMENT CORPORATION,
as the Purchaser Representative,

 

ZHONGCHAI HOLDING (HONG KONG) LIMITED,
as the Company

 

and

 

CENNTRO HOLDING LIMITED,
as the Seller

 

Dated as of July 12, 2019

 



 

 

 

 

 

TABLE OF CONTENTS

 

    Page       I. the share exchange   1 1.1. Purchase and Sale of Shares   1
1.2. Consideration   2 1.3. Escrow   2 1.4. Company Shareholder Consent   2    
  II. CLOSING   3 2.1. Closing   3       III. representations and warranties of
THE purchaser   3 3.1. Organization and Standing   3 3.2. Authorization; Binding
Agreement   3 3.3. Governmental Approvals   4 3.4. Non-Contravention   4 3.5.
Capitalization   4 3.6. SEC Filings and Purchaser Financials   5 3.7. Absence of
Certain Changes   6 3.8. Compliance with Laws   6 3.9. Actions; Orders; Permits
  6 3.10. Taxes and Returns   7 3.11. Employees and Employee Benefit Plans   7
3.12. Properties   7 3.13. Material Contracts   7 3.14. Transactions with
Affiliates   8 3.15. Investment Company Act   8 3.16. Finders and Brokers   8
3.17. Ownership of Exchange Shares   8 3.18. Certain Business Practices   8
3.19. Insurance   9 3.20. Independent Investigation   9       Iv.
representations and warranties of THE COMPANY   9 4.1. Organization and Standing
  9 4.2. Authorization; Binding Agreement   10 4.3. Capitalization   10 4.4.
Subsidiaries   11 4.5. Governmental Approvals   12 4.6. Non-Contravention   12
4.7. Financial Statements   12 4.8. Absence of Certain Changes   13 4.9.
Compliance with Laws   13 4.10. Company Permits   14 4.11. Litigation   14 4.12.
Material Contracts   14 4.13. Intellectual Property   16 4.14. Taxes and Returns
  18 4.15. Real Property   19 4.16. Personal Property   20 4.17. Title to and
Sufficiency of Assets   20 4.18. Employee Matters   21 4.19. Benefit Plans   22

 

i

 

 

4.20. Environmental Matters   23 4.21. Transactions with Related Persons   24
4.22. Insurance   24 4.23. Top Customers and Suppliers   25 4.24. Books and
Records   25 4.25. Accounts Receivable   25 4.26. Certain Business Practices  
26 4.27. SAFE Registrations   26 4.28. PRC Compliance   26 4.29. Investment
Company Act   27 4.30. Finders and Brokers   27 4.31. Independent Investigation
  27 4.32. Information Supplied   28 4.33. Disclosure   28       v.
representations and warranties of THE SELLER   28 5.1. Organization and Standing
  28 5.2. Authorization; Binding Agreement   28 5.3. Ownership   28 5.4.
Governmental Approvals   29 5.5. Information Supplied   29 5.6. No Litigation  
29 5.7. Investment Representations   30 5.8. Finders and Brokers   30 5.9.
Independent Investigation   30 5.10. Information Supplied   30       vI.
COVENANTS   31 6.1. Access and Information   31 6.2. Conduct of Business of the
Company   32 6.3. Conduct of Business of the Purchaser   34 6.4. Annual and
Interim Financial Statements   36 6.5. Purchaser Public Filings   36 6.6. No
Solicitation   36 6.7. No Trading   37 6.8. Notification of Certain Matters   38
6.9. Efforts   38 6.10. Further Assurances   39 6.11. The Proxy Statement   40
6.12. Public Announcement   42 6.13. Confidential Information   42 6.14.
Litigation Support   43 6.15. Documents and Information   43 6.16. Post-Closing
Board of Directors and Executive Officers   44 6.17. Use of Trust Account
Proceeds After the Closing   44 6.18. Purchaser Policies   44

 

ii

 

 

vII. survival and indemnification   44 7.1. Survival   44 7.2. Indemnification
by the Seller   45 7.3. Limitations and General Indemnification Provisions   46
7.4. Indemnification Procedures   46 7.5. Timing of Payment; Right to Set-Off;
Recovery of Shares   48 7.6. Exclusive Remedy   48       VIII. Closing
conditions   49 8.1. Conditions of Each Party’s Obligations   49 8.2. Conditions
to Obligations of the Company and the Seller   49 8.3. Conditions to Obligations
of the Purchaser   51 8.4. Frustration of Conditions   52       Ix. TERMINATION
AND EXPENSES   52 9.1. Termination   52 9.2. Effect of Termination   53 9.3.
Fees and Expenses   54 9.4. Termination Fee   54       x. WAIVERS and releases  
55 10.1. Waiver of Claims Against Trust   55 10.2. Release and Covenant Not to
Sue   55       xI. MISCELLANEOUS   56 11.1. Notices   56 11.2. Binding Effect;
Assignment   57 11.3. Third Parties   57 11.4. Arbitration   58 11.5. Governing
Law; Jurisdiction   58 11.6. Waiver of Jury Trial   59 11.7. Specific
Performance   59 11.8. Severability   59 11.9. Amendment   59 11.10. Waiver   59
11.11. Entire Agreement   59 11.12. Interpretation   60 11.13. Counterparts   60
11.14. Purchaser Representative   61       xII. DEFINITIONS   62 12.1. Certain
Definitions   62 12.2. Section References   71

 

INDEX OF EXHIBITS

 

Exhibit   Description       Exhibit A   Form of Non-Competition Agreement
Exhibit B   Form of Lock-Up Agreement Exhibit C   Form of Registration Rights
Agreement Exhibit D   Form of Escrow Agreement Exhibit E   Form of Incentive
Plan

 

iii

 

 

SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement (this “Agreement”) is made and entered into as of
July 12, 2019 by and among: (i) Greenland Acquisition Corporation, a British
Virgin Islands business company with limited liability (the “Purchaser”); (ii)
Greenland Asset Management Corporation, a British Virgin Islands company with
limited liability, in the capacity as the representative from and after the
Closing (as defined below) for the shareholders of the Purchaser other than the
Seller and its successors and assigns in accordance with the terms and
conditions of this Agreement (the “Purchaser Representative”); (iii) Zhongchai
Holding (Hong Kong) Limited, a Hong Kong registered company (the “Company”); and
(iv) Cenntro Holding Limited (the “Seller”). The Purchaser, Purchaser
Representative, the Company and the Seller are sometimes referred to herein
individually as a “Party” and, collectively, as the “Parties”.

 

RECITALS:

 

WHEREAS, certain capitalized terms used herein are defined in Article XII
hereof;

 

WHEREAS, the Seller owns 100% of the issued and outstanding shares and other
equity interests in or of the Company;

 

WHEREAS, the Company, indirectly through its direct and indirect Subsidiaries,
currently manufactures and sells transmission products in the PRC;

 

WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, all of the issued and outstanding shares and any
other equity interests in or of the Company in exchange for newly issued
ordinary shares of the Purchaser, subject to the terms and conditions set forth
herein; and

 

WHEREAS, simultaneously with the execution and delivery of this Agreement,
certain Parties are entering into the following agreements, each to be effective
and contingent upon the Closing: (i) Non-Competition and Non-Solicitation
Agreements by the Seller in favor of and for the benefit of the Purchaser, the
Company and each of the other Covered Parties (as defined therein) (each, a
“Non-Competition Agreement”), the form of which is attached as Exhibit A hereto;
(ii) Lock-Up Agreements to be entered into by the Seller, the Purchaser and the
Purchaser Representative (each a “Lock-Up Agreement”), the form of which is
attached as Exhibit B hereto; and (iii) the Registration Rights Agreement to be
entered into by the Seller, the Purchaser and the Purchaser Representative (the
“Registration Rights Agreement”), the form of which is attached as Exhibit C
hereto.

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and the
representations, warranties, covenants and agreements contained in this
Agreement, and intending to be legally bound hereby, the Parties hereto agree as
follows:

 

Article I
THE SHARE EXCHANGE

 

1.1 Purchase and Sale of Shares. At the Closing and subject to and upon the
terms and conditions of this Agreement, the Seller shall sell, transfer, convey,
assign and deliver to the Purchaser, and the Purchaser shall purchase, acquire
and accept from the Seller, all of the issued and outstanding shares and other
equity interests in or of the Company (collectively, the “Purchased Shares”),
free and clear of all Liens (other than potential restrictions on resale under
applicable securities Laws).

 

1

 

 

1.2 Consideration. Subject to and upon the terms and conditions of this
Agreement, in full payment for the Purchased Shares, the Purchaser shall issue
and deliver to the Seller 7,500,000 Purchaser Ordinary Shares (the “Exchange
Shares”), subject to the withholding of the Escrow Shares deposited in the
Escrow Account in accordance with Section 1.3.

 

1.3 Escrow.

 

(a) At or prior to the Closing, the Purchaser, the Purchaser Representative, the
Seller and the Escrow Agent shall enter into an Escrow Agreement, effective as
of the Closing, substantially in the form attached as Exhibit D hereto (the
“Escrow Agreement”), pursuant to which the Purchaser shall cause to be delivered
to the Escrow Agent at the Closing ten percent (10%) of the Exchange Shares
otherwise deliverable to the Seller at the Closing (including any equity
securities paid as dividends or distributions with respect to such shares or
into which such shares are exchanged or converted, the “Escrow Shares”), with
the Escrow Shares, along with any dividends, distributions and other earnings
thereon and other Escrow Property, to be held by the Escrow Agent in a
segregated escrow account (“Escrow Account”) and disbursed therefrom in
accordance with the terms and conditions of this Agreement and the Escrow
Agreement. The Escrow Shares and other Escrow Property shall serve as a source
of security for the Seller’s indemnification obligations under Article VII. The
Seller shall have the right to vote such Escrow Shares during the time held in
the Escrow Account as Escrow Shares.

 

(b) The Escrow Property shall no longer be subject to any indemnification claim
after the date which is eighteen (18) months after the Closing Date (the
“Expiration Date”); provided, however, with respect to any indemnification
claims made in accordance with Article VII hereof on or prior to the Expiration
Date (including those that are revised or adjusted in accordance with Article
VII after the Expiration Date) that remain unresolved as of the end of the
Expiration Date (“Pending Claims”), all or a portion of the Escrow Property
reasonably necessary to satisfy such Pending Claims (as determined based on the
amount of the indemnification claim included in the Claim Notice provided by the
Purchaser Representative under Article VII and the Purchaser Share Price as of
the Expiration Date) shall remain in the Escrow Account until such time as such
Pending Claim shall have been finally resolved pursuant to the provisions of
Article VII. After the Expiration Date, any Escrow Property remaining in the
Escrow Account that is not subject to Pending Claims, if any, and not subject to
resolved but unpaid claims in favor of an Indemnitee, shall be disbursed by the
Escrow Agent to the Seller. Promptly after the final resolution of all Pending
Claims and the payment of all indemnification obligations in connection
therewith, the Escrow Agent shall disburse any Escrow Property remaining in the
Escrow Account to the Seller.

 

1.4 Company Shareholder Consent. The Seller, as the sole shareholder of the
Company, hereby approves, authorizes and consents to the Company’s execution and
delivery of this Agreement and the Ancillary Documents to which it is or is
required to be a party or otherwise bound, the performance by the Company of its
obligations hereunder and thereunder and the consummation by the Company of the
transactions contemplated hereby and thereby. The Seller acknowledges and agrees
that the consents set forth herein are intended and shall constitute such
consent of the Seller as may be required (and shall, if applicable, operate as a
written shareholder resolution of the Company) pursuant to the Company’s
Organizational Documents, any other agreement in respect of the Company to which
the Seller is a party and all applicable Laws.

 

2

 

 

Article II
CLOSING

 

2.1 Closing. Subject to the satisfaction or waiver of the conditions set forth
in Article VIII, the consummation of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Ellenoff Grossman &
Schole, LLP, 1345 Avenue of the Americas, 11th Floor, New York, NY 10105, on the
second (2nd) Business Day after all the Closing conditions to this Agreement
have been satisfied or waived at 10:00 a.m. local time, or at such other date,
time or place as the Purchaser and the Company may agree (the date and time at
which the Closing is actually held being the “Closing Date”).

 

Article III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

Except as set forth in the disclosure schedules delivered by the Purchaser to
the Company on the date hereof (the “Purchaser Disclosure Schedules”), the
Section numbers of which are numbered to correspond to the Section numbers of
this Agreement to which they refer, or in the SEC Reports that are available on
the SEC’s website through EDGAR, the Purchaser represents and warrants to the
Company, as of the date hereof and as of the Closing as follows:

 

3.1 Organization and Standing. The Purchaser is a business company with limited
liability duly incorporated, validly existing and in good standing under the
Laws of the British Virgin Islands. The Purchaser has all requisite corporate
power and authority to own, lease and operate its properties and to carry on its
business as now being conducted. The Purchaser is duly qualified or licensed and
in good standing to conduct business in each jurisdiction in which the character
of the property owned, leased or operated by it or the nature of the business
conducted by it makes such qualification or licensing necessary, except where
the failure to be so qualified or licensed or in good standing can be cured
without material cost or expense. The Purchaser has heretofore made available to
the Company accurate and complete copies of the Organizational Documents of the
Purchaser, as currently in effect. The Purchaser is not in violation of any
provision of its Organizational Documents in any material respect.

 

3.2 Authorization; Binding Agreement. The Purchaser has all requisite corporate
power and authority to execute and deliver this Agreement and each Ancillary
Document to which it is a party, to perform the Purchaser’s obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby (subject in each case to the Required Shareholder Vote). The
execution and delivery by the Purchaser of this Agreement and each Ancillary
Document to which it is a party and the consummation of the transactions
contemplated hereby and thereby (a) have been duly and validly authorized by the
board of directors of the Purchaser, and (b) no other corporate proceedings,
other than as set forth elsewhere in the Agreement (including the Required
Shareholder Vote), on the part of the Purchaser are necessary to authorize the
execution and delivery of this Agreement and each Ancillary Document to which it
is a party or to consummate the transactions contemplated hereby and thereby.
This Agreement has been, and each Ancillary Document to which the Purchaser is a
party shall be when delivered, duly and validly executed and delivered by the
Purchaser and, assuming the due authorization, execution and delivery of this
Agreement and such Ancillary Documents by the other parties hereto and thereto,
constitutes, or when delivered shall constitute, the valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, except to the extent that enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization and moratorium laws and
other laws of general application affecting the enforcement of creditors’ rights
generally or by any applicable statute of limitation or by any valid defense of
set-off or counterclaim, and the fact that equitable remedies or relief
(including the remedy of specific performance) are subject to the discretion of
the court from which such relief may be sought (collectively, the
“Enforceability Exceptions”).

 

3

 

 

3.3 Governmental Approvals. Except as otherwise described in Schedule 3.3, no
Consent of or with any Governmental Authority, on the part of the Purchaser is
required to be obtained or made in connection with the execution, delivery or
performance by the Purchaser of this Agreement and each Ancillary Document to
which it is a party or the consummation by the Purchaser of the transactions
contemplated hereby and thereby, other than (a) pursuant to Antitrust Laws, (b)
such filings as contemplated by this Agreement, (c) any filings required with
Nasdaq or the SEC with respect to the transactions contemplated by this
Agreement, (d) applicable requirements, if any, of the Securities Act, the
Exchange Act, and/ or any state “blue sky” securities Laws, and the rules and
regulations thereunder, and (e) where the failure to obtain or make such
Consents or to make such filings or notifications, would not reasonably be
expected to have a Material Adverse Effect on the Purchaser.

 

3.4 Non-Contravention. Except as otherwise described in Schedule 3.4, the
execution and delivery by the Purchaser of this Agreement and each Ancillary
Document to which it is a party, the consummation by the Purchaser of the
transactions contemplated hereby and thereby, and compliance by the Purchaser
with any of the provisions hereof and thereof, will not (a) conflict with or
violate any provision of the Purchaser’s Organizational Documents, (b) subject
to obtaining the Consents from Governmental Authorities referred to in
Section 3.3 hereof, and the waiting periods referred to therein having expired,
and any condition precedent to such Consent applicable to the Purchaser or any
of its properties or assets, or (c) (i) violate, conflict with or result in a
breach of, (ii) constitute a default (or an event which, with notice or lapse of
time or both, would constitute a default) under, (iii) result in the
termination, withdrawal, suspension, cancellation or modification of, (iv)
accelerate the performance required by the Purchaser under, (v) result in a
right of termination or acceleration under, (vi) give rise to any obligation to
make payments or provide compensation under, (vii) result in the creation of any
Lien upon any of the properties or assets of the Purchaser under, (viii) give
rise to any obligation to obtain any third party Consent or provide any notice
to any Person or (ix) give any Person the right to declare a default, exercise
any remedy, claim a rebate, chargeback, penalty or change in delivery schedule,
accelerate the maturity or performance, cancel, terminate or modify any right,
benefit, obligation or other term under, any of the terms, conditions or
provisions of, any Purchaser Material Contract, except for any deviations from
any of the foregoing clauses (a), (b) or (c) that would not reasonably be
expected to have a Material Adverse Effect on the Purchaser.

 

3.5 Capitalization.

 

(a) The Purchaser is authorized to issue an unlimited number of Purchaser
Ordinary Shares and an unlimited number of preferred shares, each of no par
value. The issued and outstanding Purchaser Securities as of the date of this
Agreement are set forth on Schedule 3.5(a). All outstanding Purchaser Ordinary
Shares are duly authorized, validly issued, fully paid and non-assessable and
not subject to or issued in violation of any purchase option, right of first
refusal, preemptive right, subscription right or any similar right under any
provision of the BVI Act, the Purchaser Charter or any Contract to which the
Purchaser is a party. None of the outstanding Purchaser Securities has been
issued in violation of any applicable securities Laws.

 

(b) Prior to giving effect to the transactions contemplated by this Agreement,
the Purchaser does not have any Subsidiaries or own any equity interests in any
other Person.

 

4

 

 

(c) Except as set forth in Section 3.5(a), there are no (i) outstanding options,
warrants, puts, calls, convertible securities, preemptive or similar rights,
(ii) bonds, debentures, notes or other Indebtedness having general voting rights
or that are convertible or exchangeable into securities having such rights or
(iii) subscriptions or other rights, agreements, arrangements, Contracts or
commitments of any character (other than this Agreement and the Ancillary
Documents), (A) relating to the issued or unissued shares of the Purchaser or
(b) obligating the Purchaser to issue, transfer, deliver or sell or cause to be
issued, transferred, delivered, sold or repurchased any options or shares or
securities convertible into or exchangeable for such shares, or (C) obligating
the Purchaser to grant, extend or enter into any such option, warrant, call,
subscription or other right, agreement, arrangement or commitment for such
capital shares. Other than the Redemption, or as expressly set forth in this
Agreement, there are no outstanding obligations of the Purchaser to repurchase,
redeem or otherwise acquire any shares of the Purchaser or to provide funds to
make any investment (in the form of a loan, capital contribution or otherwise)
in any Person. Except as set forth in Schedule 3.5(c), there are no shareholders
agreements, voting trusts or other agreements or understandings to which the
Purchaser is a party with respect to the voting of any shares of the Purchaser.

 

(d) All Indebtedness of the Purchaser is disclosed on Schedule 3.5(d). No
Indebtedness of the Purchaser contains any restriction upon: (i) the prepayment
of any of such Indebtedness, (ii) the incurrence of Indebtedness by the
Purchaser or (iii) the ability of the Purchaser to grant any Lien on its
properties or assets.

 

(e) Since the date of formation of the Purchaser, and except as contemplated by
this Agreement, including the Redemption, the Purchaser has not declared or paid
any distribution or dividend in respect of its shares and has not repurchased,
redeemed or otherwise acquired any of its shares, and the Purchaser’s board of
directors has not authorized any of the foregoing.

 

3.6 SEC Filings and Purchaser Financials.

 

(a) The Purchaser, since its formation, has filed all forms, reports, schedules,
statements, registration statements, prospectuses and other documents required
to be filed or furnished by the Purchaser with the SEC under the Securities Act
and/or the Exchange Act, together with any amendments, restatements or
supplements thereto, and will file all such forms, reports, schedules,
statements and other documents required to be filed subsequent to the date of
this Agreement. Except to the extent available on the SEC’s web site through
EDGAR, the Purchaser has made available to the Company copies in the form filed
with the SEC of all of the following: (i) the Purchaser’s Annual Reports on Form
10-K for each fiscal year of the Purchaser beginning with the first year the
Purchaser was required to file such a form, (ii) the Purchaser’s Quarterly
Reports on Form 10-Q for each fiscal quarter that the Purchaser filed such
reports to disclose its quarterly financial results in each of the fiscal years
of the Purchaser referred to in clause (i) above, (iii) all other forms,
reports, registration statements, prospectuses and other documents (other than
preliminary materials) filed by the Purchaser with the SEC since the beginning
of the first fiscal year referred to in clause (i) above (the forms, reports,
registration statements, prospectuses and other documents referred to in clauses
(i), (ii) and (iii) above, whether or not available through EDGAR, are,
collectively, the “SEC Reports”) and (iv) all certifications and statements
required by (A) Rules 13a-14 or 15d-14 under the Exchange Act, and (B) 18 U.S.C.
§1350 (Section 906 of the Sarbanes-Oxley Act of 2002, as amended) with respect
to any report referred to in clause (i) above. The SEC Reports (x) were prepared
in all material respects in accordance with the requirements of the Securities
Act and the Exchange Act, as the case may be, and the rules and regulations
thereunder and (y) did not, as of their respective effective dates (in the case
of SEC Reports that are registration statements filed pursuant to the
requirements of the Securities Act) and at the time they were filed with the SEC
(in the case of all other SEC Reports) contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. The certifications and
statements referenced in clause (iv) above are each true as of their respective
dates of filing. As used in this Section 3.6, the term “file” shall be broadly
construed to include any manner permitted by SEC rules and regulations in which
a document or information is furnished, supplied or otherwise made available to
the SEC. As of the date of this Agreement, (A) the Purchaser Public Units, the
Purchaser Ordinary Shares, the Purchaser Public Warrants and the Purchaser
Public Rights are listed on Nasdaq, (B) the Purchaser has not received any
written deficiency notice from Nasdaq relating to the continued listing
requirements of such Purchaser Securities and (C) there are no Actions pending
or, to the Knowledge of the Purchaser, threatened against the Purchaser by the
Financial Industry Regulatory Authority with respect to any intention by such
entity to suspend, prohibit or terminate the quoting of such Purchaser
Securities on Nasdaq.

 

5

 

 

(b) The financial statements and notes contained or incorporated by reference in
the SEC Reports (the “Purchaser Financials”), fairly present in all material
respects the financial position and the results of operations, changes in
shareholders’ equity, and cash flows of the Purchaser at the respective dates of
and for the periods referred to in such financial statements, all in accordance
with (i) GAAP methodologies applied on a consistent basis throughout the periods
involved and (ii) Regulation S-X or Regulation S-K, as applicable (except as may
be indicated in the notes thereto and for the omission of notes and audit
adjustments in the case of unaudited quarterly financial statements to the
extent permitted by Regulation S-X or Regulation S-K, as applicable).

 

(c) Except as and to the extent reflected or reserved against in the Purchaser
Financials, the Purchaser has not incurred any Liabilities or obligations of the
type required to be reflected on a balance sheet in accordance with GAAP that is
not adequately reflected or reserved on or provided for in the Purchaser
Financials, other than Liabilities of the type required to be reflected on a
balance sheet in accordance with GAAP that have been incurred since the
Purchaser’s formation in the ordinary course of business.

 

3.7 Absence of Certain Changes. As of the date of this Agreement, except as set
forth in Schedule 3.7, the Purchaser has, (a) since its formation, conducted no
business other than its formation, the public offering of its securities (and
the related private offerings), public reporting and its search for an initial
Business Combination as described in the IPO Prospectus (including the
investigation of the Target Companies and the negotiation and execution of this
Agreement) and related activities and (b) since January 1, 2018, not been
subject to a Material Adverse Effect.

 

3.8 Compliance with Laws. The Purchaser is, and has since its formation been, in
compliance with all Laws applicable to it and the conduct of its business except
for such noncompliance which would not reasonably be expected to have a Material
Adverse Effect on the Purchaser, and the Purchaser has not received written
notice alleging any violation of applicable Law in any material respect by the
Purchaser.

 

3.9 Actions; Orders; Permits. There is no pending or, to the Knowledge of the
Purchaser, threatened Action to which the Purchaser is subject which would
reasonably be expected to have a Material Adverse Effect on the Purchaser. There
is no material Action that the Purchaser has pending against any other Person.
The Purchaser is not subject to any material Orders of any Governmental
Authority, nor are any such Orders pending. The Purchaser holds all Permits
necessary to lawfully conduct its business as presently conducted, and to own,
lease and operate its assets and properties, all of which are in full force and
effect, except where the failure to hold such Permit or for such Permit to be in
full force and effect would not reasonably be expected to have a Material
Adverse Effect on the Purchaser.

 

6

 

 

3.10 Taxes and Returns.

 

(a) The Purchaser has or will have timely filed, or caused to be timely filed,
all material Tax Returns required to be filed by it, which such Tax Returns are
true, accurate, correct and complete in all material respects, and has paid,
collected or withheld, or caused to be paid, collected or withheld, all material
Taxes required to be paid, collected or withheld, other than such Taxes for
which adequate reserves in the Purchaser Financials have been established in
accordance with GAAP. Schedule 3.10(a) sets forth each jurisdiction where the
Purchaser files or is required to file a Tax Return. There are no audits,
examinations, investigations or other proceedings pending against the Purchaser
in respect of any Tax, and the Purchaser has not been notified in writing of any
proposed Tax claims or assessments against the Purchaser (other than, in each
case, claims or assessments for which adequate reserves in the Purchaser
Financials have been established in accordance with GAAP or are immaterial in
amount). There are no Liens with respect to any Taxes upon any of the
Purchaser’s assets, other than Permitted Liens. The Purchaser has no outstanding
waivers or extensions of any applicable statute of limitations to assess any
material amount of Taxes. There are no outstanding requests by the Purchaser for
any extension of time within which to file any Tax Return or within which to pay
any Taxes shown to be due on any Tax Return.

 

(b) Since the date of its formation, the Purchaser has not (i) changed any Tax
accounting methods, policies or procedures except as required by a change in
Law, (ii) made, revoked, or amended any material Tax election, (iii) filed any
amended Tax Returns or claim for refund or (iv) entered into any closing
agreement affecting or otherwise settled or compromised any material Tax
Liability or refund.

 

3.11 Employees and Employee Benefit Plans. The Purchaser does not (a) have any
paid employees or (b) maintain, sponsor, contribute to or otherwise or have any
Liability under, any Benefit Plans.

 

3.12 Properties. The Purchaser does not own, license or otherwise have any
right, title or interest in any material Intellectual Property. The Purchaser
does not own or lease any material real property or Personal Property.

 

3.13 Material Contracts.

 

(a) Except as set forth on Schedule 3.13(a), other than this Agreement and the
Ancillary Documents, there are no Contracts to which the Purchaser is a party or
by which any of its properties or assets may be bound, subject or affected,
which (i) creates or imposes a Liability greater than $100,000, (ii) may not be
cancelled by the Purchaser on less than sixty (60) days’ prior notice without
payment of a material penalty or termination fee or (iii) prohibits, prevents,
restricts or impairs in any material respect any business practice of the
Purchaser as its business is currently conducted, any acquisition of material
property by the Purchaser, or restricts in any material respect the ability of
the Purchaser from engaging in business as currently conducted by it or from
competing with any other Person (each, a “Purchaser Material Contract”). All
Purchaser Material Contracts have been made available to the Company other than
those that are exhibits to the SEC Reports.

 

(b) With respect to each Purchaser Material Contract: (i) the Purchaser Material
Contract was entered into at arms’ length and in the ordinary course of
business; (ii) the Purchaser Material Contract is legal, valid, binding and
enforceable in all material respects against the Purchaser and, to the Knowledge
of the Purchaser, the other parties thereto, and is in full force and effect
(except as such enforcement may be limited by the Enforceability Exceptions);
(iii) the Purchaser is not in breach or default in any material respect, and no
event has occurred that with the passage of time or giving of notice or both
would constitute such a breach or default in any material respect by the
Purchaser, or permit termination or acceleration by the other party, under such
Purchaser Material Contract; and (iv) to the Knowledge of the Purchaser, no
other party to any Purchaser Material Contract is in breach or default in any
material respect, and no event has occurred that with the passage of time or
giving of notice or both would constitute such a breach or default by such other
party, or permit termination or acceleration by the Purchaser under any
Purchaser Material Contract.

 

7

 

 

3.14 Transactions with Affiliates. Schedule 3.14 sets forth a true, correct and
complete list of the Contracts and arrangements that are in existence as of the
date of this Agreement under which there are any existing or future Liabilities
or obligations between the Purchaser and any (a) present or former director,
officer or employee or Affiliate of the Purchaser, or any family member of any
of the foregoing, or (b) record or beneficial owner of more than five percent
(5%) of the Purchaser’s outstanding Purchaser Ordinary Shares as of the date
hereof.

 

3.15 Investment Company Act. The Purchaser is not an “investment company” or a
Person directly or indirectly “controlled” by or acting on behalf of an
“investment company”, in each case within the meaning of the Investment Company
Act of 1940, as amended.

 

3.16 Finders and Brokers. Except as set forth on Schedule 3.16, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission from the Purchaser, the Target Companies or any of their
respective Affiliates in connection with the transactions contemplated hereby
based upon arrangements made by or on behalf of the Purchaser.

 

3.17 Status of Exchange Shares. All Exchange Shares to be issued and delivered
in accordance with Article I to the Seller and the Escrow Agent shall be, upon
issuance and delivery of such Exchange Shares, fully paid and non-assessable,
free and clear of all Liens, other than restrictions arising from applicable
securities Laws, the Lock-Up Agreement, the Registration Rights Agreement, the
Escrow Agreement, the forfeiture provisions of this Agreement and any Liens
incurred by Seller, and the issuance and sale of such Exchange Shares pursuant
hereto will not be subject to or give rise to any preemptive rights or rights of
first refusal.

 

3.18 Certain Business Practices.

 

(a) Neither the Purchaser, nor any of its Representatives acting on its behalf,
has (i) used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity, (ii) made any unlawful payment
to foreign or domestic government officials or employees, to foreign or domestic
political parties or campaigns or violated any provision of the Foreign Corrupt
Practices Act of 1977, (iii) made any other unlawful payment or (iv) since the
formation of the Purchaser, directly or indirectly, given or agreed to give any
gift or similar benefit in any material amount to any customer, supplier,
governmental employee or other Person who is or may be in a position to help or
hinder the Purchaser or assist it in connection with any actual or proposed
transaction.

 

(b) The operations of the Purchaser are and have been conducted at all times in
compliance with laundering statutes in all applicable jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any Governmental Authority, and
no Action involving the Purchaser with respect to the any of the foregoing is
pending or, to the Knowledge of the Purchaser, threatened.

 

(c) None of the Purchaser or any of its directors or officers, or, to the
Knowledge of the Purchaser, any other Representative acting on behalf of the
Purchaser is currently identified on the specially designated nationals or other
blocked person list or otherwise currently subject to any U.S. sanctions
administered by OFAC, and the Purchaser has not, directly or indirectly, used
any funds, or loaned, contributed or otherwise made available such funds to any
Subsidiary, joint venture partner or other Person, in connection with any sales
or operations in any country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to, or otherwise in violation of,
any U.S. sanctions administered by OFAC in the last five (5) fiscal years.

 

8

 

 

3.19 Insurance. Schedule 3.19 lists all insurance policies (by policy number,
insurer, coverage period, coverage amount, annual premium and type of policy)
held by the Purchaser relating to the Purchaser or its business, properties,
assets, directors, officers and employees, copies of which have been provided to
the Company. All premiums due and payable under all such insurance policies have
been timely paid and the Purchaser is otherwise in material compliance with the
terms of such insurance policies. All such insurance policies are in full force
and effect, and to the Knowledge of the Purchaser, there is no threatened
termination of, or material premium increase with respect to, any of such
insurance policies. There have been no insurance claims made by the Purchaser.
The Purchaser has each reported to its insurers all claims and pending
circumstances that would reasonably be expected to result in a claim, except
where such failure to report such a claim would not be reasonably likely to have
a Material Adverse Effect on the Purchaser.

 

3.20 Independent Investigation. Without limiting Section 7.3(c) hereof, the
Purchaser has conducted its own independent investigation, review and analysis
of the business, results of operations, prospects, condition (financial or
otherwise) or assets of the Target Companies, and acknowledge that it has been
provided adequate access to the personnel, properties, assets, premises, books
and records, and other documents and data of the Target Companies for such
purpose. The Purchaser acknowledges and agrees that: (a) in making its decision
to enter into this Agreement and to consummate the transactions contemplated
hereby, it has relied solely upon its own investigation and the express
representations and warranties of the Company and the Seller set forth in
Article IV and Article V (including the related portions of the Company
Disclosure Schedules); and (b) none of the Company, the Seller or their
respective Representatives have made any representation or warranty as to the
Target Companies, the Seller or this Agreement, except as expressly set forth in
Article IV and Article V (including the related portions of the Company
Disclosure Schedules).

 

Article IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the disclosure schedules delivered by the Company to the
Purchaser on the date hereof (the “Company Disclosure Schedules”), the Section
numbers of which are numbered to correspond to the Section numbers of this
Agreement to which they refer, the Company hereby represents and warrants to the
Purchaser, as of the date hereof and as of the Closing, as follows:

 

4.1 Organization and Standing. The Company is a business company duly
incorporated, validly existing and in good standing under the Laws of Hong Kong
and has all requisite corporate power and authority to own, lease and operate
its properties and to carry on its business as now being conducted. Each
Subsidiary of the Company is a corporation or other entity duly formed, validly
existing and in good standing under the Laws of its jurisdiction of organization
and has all requisite corporate power and authority to own, lease and operate
its properties and to carry on its business as now being conducted. Except as
set forth in Schedule 4.1, each Target Company is duly qualified or licensed and
in good standing in the jurisdiction in which it is incorporated or registered
and in each other jurisdiction where it does business or operates to the extent
that the character of the property owned, or leased or operated by it or the
nature of the business conducted by it makes such qualification or licensing
necessary. Schedule 4.1 lists all jurisdictions in which any Target Company is
qualified to conduct business and all names other than its legal name under
which any Target Company does business. The Company has provided to the
Purchaser accurate and complete copies of its Organizational Documents and the
Organizational Documents of each of the Target Companies, each as amended to
date and as currently in effect. No Target Company is in violation of any
provision of its Organizational Documents.

 

9

 

 

4.2 Authorization; Binding Agreement. The Company has all requisite corporate
power and authority to execute and deliver this Agreement and each Ancillary
Document to which it is or is required to be a party, to perform the Company’s
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and each Ancillary Document to which the Company is or is required to be a party
and the consummation of the transactions contemplated hereby and thereby, (a)
have been duly and validly authorized by the Company’s board of directors and
the Company’s shareholders to the extent required by the Company’s
Organizational Documents, the Companies Ordinance and any other applicable Law
or any Contract to which the Company or any of its shareholders is a party or by
which it or its securities are bound and (b) no other corporate proceedings on
the part of the Company are necessary to authorize the execution and delivery of
this Agreement and each Ancillary Document to which it is a party or to
consummate the transactions contemplated hereby and thereby. This Agreement has
been, and each Ancillary Document to which the Company is or is required to be a
party shall be when delivered, duly and validly executed and delivered by the
Company and assuming the due authorization, execution and delivery of this
Agreement and any such Ancillary Document by the other parties hereto and
thereto, constitutes, or when delivered shall constitute, the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject to the Enforceability Exceptions.

 

4.3 Capitalization.

 

(a) The Company has a share capital of 1,000,000 Company Ordinary Shares, all of
which shares are issued and outstanding. Prior to giving effect to the
transactions contemplated by this Agreement, the Seller is the legal
(registered) and beneficial owners of all of the issued and outstanding shares
and other equity interests in or of the Company, with the Seller owning all of
the issued and outstanding shares and any other equity interests in or of the
Company, all of which shares and other equity interests are owned free and clear
of any Liens other than those imposed under the Company Charter. The Purchased
Shares to be delivered by the Seller to the Purchaser at the Closing constitute
all of the issued and outstanding shares and other equity interests in or of the
Company. All of the outstanding shares and other equity interests in or of the
Company have been duly authorized, are fully paid and non-assessable and not in
violation of any purchase option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of Companies
Ordinance, any other applicable Law, the Company Charter or any Contract to
which the Company is a party or by which it or its securities are bound. The
Company holds no shares or other equity interests in or of the Company in its
treasury. None of the outstanding shares or other equity interests in or of the
Company were issued in violation of any applicable securities Laws.

 

10

 

 

(b) Schedule 4.3(b) sets forth the legal (registered) and beneficial owners of
all outstanding Company options and warrants (including in each case the grant
date, number and type of shares issuable thereunder, the exercise price, the
expiration date and any vesting schedule). Other than as set forth on Schedule
4.3(b), there are no options, warrants or other rights to subscribe for or
purchase any shares or other equity interests in or of the Company or securities
convertible into or exchangeable for, or that otherwise confer on the holder any
right to acquire any shares or other equity interests in or of the Company, or
preemptive rights or rights of first refusal or first offer, nor are there any
Contracts, commitments, arrangements or restrictions to which the Company or, to
the Knowledge of the Company, any of its shareholders is a party or bound
relating to any equity securities of the Company, whether or not outstanding.
There are no outstanding or authorized equity appreciation, phantom equity or
similar rights with respect to the Company. Except as set forth on Schedule
4.3(b), there are no voting trusts, proxies, shareholder agreements or any other
agreements or understandings with respect to the voting of the Company’s shares
or other equity interests. Except as set forth in the Company Charter, there are
no outstanding contractual obligations of the Company to repurchase, redeem or
otherwise acquire any shares or other equity interests or securities in or of
the Company, nor has the Company granted any registration rights to any Person
with respect to the Company’s shares or other equity securities. All of the
Company’s securities have been granted, offered, sold and issued in compliance
with all applicable securities Laws. As a result of the consummation of the
transactions contemplated by this Agreement, no shares or other equity interests
in or of the Company are issuable and no rights in connection with any
interests, warrants, rights, options or other securities of the Company
accelerate or otherwise become triggered (whether as to vesting, exercisability,
convertibility or otherwise).

 

(c) Except as set forth on Schedule 4.3(c), since January 1, 2016, the Company
has not declared or paid any distribution or dividend in respect of its shares
or other equity interests and has not repurchased, redeemed or otherwise
acquired any shares or other equity interests in or of the Company, and the
Company’s board of directors has not authorized any of the foregoing.

 

4.4 Subsidiaries.

 

(a) Schedule 4.4(a) sets forth the name of each Subsidiary of the Company, and
with respect to each Subsidiary (i) its jurisdiction of organization, (ii) its
authorized shares or other equity interests (if applicable), and (iii) the
number of issued and outstanding equity interests and the record holders and
beneficial owners thereof. All of the outstanding equity securities of each
Subsidiary of the Company are duly authorized and validly issued, fully paid and
non-assessable (if applicable), and were offered, sold and delivered in
compliance with all applicable securities Laws, and owned by the Company or one
of its Subsidiaries free and clear of all Liens (other than those, if any,
imposed by such Subsidiary’s Organizational Documents), except as set forth on
Schedule 4.4(a); provided, that the Company owns approximately 89.5% of Zhejiang
Zhongchai Machinery Co., Ltd. There are no Contracts to which the Company or any
of its Affiliates is a party or bound with respect to the voting (including
voting trusts or proxies) of the shares or other equity interests in or of any
Subsidiary of the Company other than the Organizational Documents of any such
Subsidiary. There are no outstanding or authorized options, warrants, rights,
agreements, subscriptions, convertible securities or commitments to which any
Subsidiary of the Company is a party or which are binding upon any Subsidiary of
the Company providing for the issuance or redemption of any shares or other
equity interests in or of any Subsidiary of the Company. There are no
outstanding equity appreciation, phantom equity, profit participation or similar
rights granted by any Subsidiary of the Company. Except as set forth on Schedule
4.4(a), no Subsidiary of the Company has any limitation on its ability to make
any distributions or dividends to its equity holders, whether by Contract, Order
or applicable Law. Except for the equity interests of the Subsidiaries listed on
Schedule 4.4(a), the Company does not own or have any rights to acquire,
directly or indirectly, any shares or other equity interests in or of, or
otherwise Control, any Person. No Target Company is a participant in any joint
venture, partnership or similar arrangement. There are no outstanding
contractual obligations of any Target Company to provide funds to, or make any
investment (in the form of a loan, capital contribution or otherwise) in, any
other Person.

 

11

 

 

(b) The capital and organizational structure of each Target Company organized or
registered in the PRC (each, a “PRC Target Company”) are valid and in full
compliance with the applicable PRC Laws. The registered capital of each PRC
Target Company has been fully paid up in accordance with the schedule of payment
stipulated in its articles of association, approval documents, certificates of
approval and legal person business license (collectively, the “PRC Establishment
Documents”) and in compliance with applicable PRC Laws, and there is no
outstanding capital contribution commitment. The Establishment Documents of each
PRC Target Company has been duly approved and filed in accordance with the laws
of the PRC and are valid and enforceable. The business scope specified in the
PRC Establishment Documents of the PRC Target Companies complies in all material
respects with the requirements of all applicable PRC Laws, and the operation and
conduct of business by, and the term of operation of the PRC Target Companies in
accordance with the PRC Establishment Documents is in compliance in all material
respects with applicable PRC Laws.

 

4.5 Governmental Approvals. Except as otherwise described in Schedule 4.5, no
Consent of or with any Governmental Authority on the part of any Target Company
is required to be obtained or made in connection with the execution, delivery or
performance by the Company of this Agreement or any Ancillary Documents or the
consummation by the Company of the transactions contemplated hereby or thereby
other than (a) such filings as expressly contemplated by this Agreement and (b)
pursuant to Antitrust Laws.

 

4.6 Non-Contravention. Except as otherwise described in Schedule 4.6, the
execution and delivery by the Company (or any other Target Company, as
applicable) of this Agreement and each Ancillary Document to which any Target
Company is a party or otherwise bound, and the consummation by any Target
Company of the transactions contemplated hereby and thereby and compliance by
any Target Company with any of the provisions hereof and thereof, will not (a)
conflict with or violate any provision of any Target Company’s Organizational
Documents, (b) subject to obtaining the Consents from Governmental Authorities
referred to in Section 4.5 hereof, the waiting periods referred to therein
having expired, and any condition precedent to such Consent or waiver having
been satisfied, conflict with or violate any Law, Order or Consent applicable to
any Target Company or any of their properties or assets, or (c) (i) violate,
conflict with or result in a breach of, (ii) constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
(iii) result in the termination, withdrawal, suspension, cancellation or
modification of, (iv) accelerate the performance required by any Target Company
under, (v) result in a right of termination or acceleration under, (vi) give
rise to any obligation to make payments or provide compensation under, (vii)
result in the creation of any Lien upon any of the properties or assets of any
Target Company under, (viii) give rise to any obligation to obtain any third
party Consent or provide any notice to any Person or (ix) give any Person the
right to declare a default, exercise any remedy, claim a rebate, chargeback,
penalty or change in delivery schedule, accelerate the maturity or performance,
cancel, terminate or modify any right, benefit, obligation or other term under,
any of the terms, conditions or provisions of, any Company Material Contract.

 

4.7 Financial Statements.

 

(a) As used herein, the term “Company Financials” means the audited consolidated
financial statements of the Target Companies (including, in each case, any
related notes thereto), consisting of the consolidated balance sheets of the
Target Companies as of December 31, 2018 (the “Balance Sheet Date”) and December
31, 2017, and the related consolidated audited income statements, changes in
shareholder equity and statements of cash flows for the years then ended. True
and correct copies of the Company Financials have been provided to the
Purchaser. The Company Financials (i) accurately reflect the books and records
of the Target Companies as of the times and for the periods referred to therein,
(ii) were prepared in accordance with GAAP, consistently applied throughout and
among the periods involved (except that the unaudited statements exclude the
footnote disclosures and other presentation items required for GAAP and exclude
year-end adjustments which will not be material in amount), and (iii) fairly
present in all material respects the consolidated financial position of the
Target Companies as of the respective dates thereof and the consolidated results
of the operations and cash flows of the Target Companies for the periods
indicated.

 

12

 

 

(b) Each Target Company maintains accurate books and records reflecting its
assets and Liabilities and maintains proper and adequate internal accounting
controls that provide reasonable assurance that (i) such Target Company does not
maintain any off-the-book accounts and that such Target Company’s assets are
used only in accordance with the Target Company’s management directives, (ii)
transactions are executed with management’s authorization, (iii) transactions
are recorded as necessary to permit preparation of the financial statements of
such Target Company and to maintain accountability for such Target Company’s
assets, (iv) access to such Target Company’s assets is permitted only in
accordance with management’s authorization, (v) the reporting of such Target
Company’s assets is compared with existing assets at regular intervals and
verified for actual amounts and (vi) accounts, notes and other receivables and
inventory are recorded accurately, and proper and adequate procedures are
implemented to effect the collection of accounts, notes and other receivables on
a current and timely basis. No Target Company has been subject to or involved in
any material fraud that involves management or other employees who have a
significant role in the internal controls over financial reporting of any Target
Company. Since January 1, 2016, no Target Company or its Representatives has
received any written complaint, allegation, assertion or claim regarding the
accounting or auditing practices, procedures, methodologies or methods of any
Target Company or its internal accounting controls, including any material
written complaint, allegation, assertion or claim that any Target Company has
engaged in questionable accounting or auditing practices.

 

(c) No Target Company has ever been subject to the reporting requirements of
Sections 13(a) and 15(d) of the Exchange Act.

 

(d) Except as set forth on Schedule 4.7(d), the Target Companies have no
Indebtedness. Except as disclosed on Schedule 4.7(d), no Indebtedness of any
Target Company contains any restriction upon (i) the prepayment of any of such
Indebtedness, (ii) the incurrence of Indebtedness by any Target Company, or
(iii) the ability of the Target Companies to grant any Lien on their respective
properties or assets.

 

(e) Except as set forth on Schedule 4.7(e), no Target Company is subject to any
Liabilities or obligations (whether or not required to be reflected on a balance
sheet prepared in accordance with GAAP), except for those that are either (i)
adequately reflected or reserved on or provided for in the consolidated balance
sheet of the Company and its Subsidiaries as of the Balance Sheet Date contained
in the Company Financials or (ii) not material and that were incurred after the
Balance Sheet Date in the ordinary course of business (other than Liabilities
for breach of any Contract or violation of any Law).

 

(f) All financial projections with respect to the Target Companies that were
delivered by or on behalf of the Company to the Purchaser or its Representatives
were prepared in good faith using assumptions that the Company believes to be
reasonable.

 

4.8 Absence of Certain Changes. Except as set forth on Schedule 4.8, since
January 1, 2016, each Target Company has (a) conducted its business only in the
ordinary course of business, (b) not been subject to a Material Adverse Effect
and (c) has not taken any action or committed or agreed to take any action that
would be prohibited by Section 6.2(b) (without giving effect to Schedule 6.2) if
such action were taken on or after the date hereof without the consent of the
Purchaser.

 

4.9 Compliance with Laws. Except as set forth on Schedule 4.9, no Target Company
is or has been in material conflict or non-compliance with, or in material
default or violation of, nor has any Target Company received, since January 1,
2016, any written or, to the Knowledge of the Company, oral notice of any
material conflict or non-compliance with, or material default or violation of,
any applicable Laws by which it or any of its properties, assets, employees,
business or operations are or were bound or affected.

 

13

 

 

4.10 Company Permits. Each Target Company (and its employees who are legally
required to be licensed by a Governmental Authority in order to perform his or
her duties with respect to his or her employment with any Target Company), holds
all Permits necessary to lawfully conduct in all material respects its business
as presently conducted and as currently contemplated to be conducted, and to
own, lease and operate its assets and properties (collectively, the “Company
Permits”). The Company has made available to the Purchaser true, correct and
complete copies of all material Company Permits. All of the Company Permits are
in full force and effect, and no suspension or cancellation of any of the
Company Permits is pending or, to the Company’s Knowledge, threatened. No Target
Company is in violation in any material respect of the terms of any Company
Permit. All filings and registrations with PRC Governmental Authorities required
in respect of each of the PRC Target Companies and its operations, including the
registrations with the Ministry of Commerce, the State Administration of
Industry and Commerce, the State Administration for Foreign Exchange, tax
bureau, customs authorities, product registration authorities and health
regulatory authorities, as applicable, have been duly completed in accordance
with applicable PRC Law.

 

4.11 Litigation. Except as described on Schedule 4.11, there is no (a) Action of
any nature pending or, to the Company’s Knowledge, threatened, nor is there any
reasonable basis for any Action to be made (and not such Action has been brought
or, to the Company’s Knowledge, threatened since January 1, 2016), or (b) Order
pending now or rendered by a Governmental Authority since January 1, 2016, in
either case of (a) or (b) by or against any Target Company, its current or
former directors, officers or equity holders (provided, that any litigation
involving the directors, officers or equity holders of a Target Company must be
related to the Target Company’s business, equity securities or assets), its
business, equity securities or assets. The items listed on Schedule 4.11, if
finally determined adverse to the Target Companies, will not have, either
individually or in the aggregate, a Material Adverse Effect upon any Target
Company. Since January 1, 2016, none of the current or former officers, senior
management or directors of any Target Company have been charged with, indicted
for, arrested for, or convicted of any felony or any crime involving fraud.

 

4.12 Material Contracts.

 

(a) Schedule 4.12(a) sets forth a true, correct and complete list of, and the
Company has made available to the Purchaser (including written summaries of oral
Contracts), true, correct and complete copies of, each Contract to which any
Target Company is a party or by which any Target Company, or any of its
properties or assets are bound or affected (each Contract required to be set
forth on Schedule 4.12(a), a “Company Material Contract”) that:

 

(i) contains covenants that limit the ability of any Target Company (A) to
compete in any line of business or with any Person or in any geographic area or
to sell, or provide any service or product or solicit any Person, including any
non-competition covenants, employee and customer non-solicit covenants,
exclusivity restrictions, rights of first refusal or most-favored pricing
clauses or (B) to purchase or acquire an interest in any other Person;

 

(ii) involves any joint venture, profit-sharing, partnership, limited liability
company or other similar agreement or arrangement relating to the formation,
creation, operation, management or control of any partnership or joint venture;

 

(iii) involves any exchange traded, over the counter or other swap, cap, floor,
collar, futures contract, forward contract, option or other derivative financial
instrument or Contract, based on any commodity, security, instrument, asset,
rate or index of any kind or nature whatsoever, whether tangible or intangible,
including currencies, interest rates, foreign currency and indices;

 

14

 

 

(iv) evidences Indebtedness (whether incurred, assumed, guaranteed or secured by
any asset) of any Target Company having an outstanding principal amount in
excess of $50,000;

 

(v) involves the acquisition or disposition, directly or indirectly (by merger
or otherwise), of assets with an aggregate value in excess of $50,000 (other
than in the ordinary course of business) or shares or other equity interests in
or of another Person;

 

(vi) relates to any merger, consolidation or other business combination with any
other Person or the acquisition or disposition of any other entity or its
business or material assets or the sale of any Target Company, its business or
material assets;

 

(vii) by its terms, individually or with all related Contracts, calls for
aggregate payments or receipts by the Target Companies under such Contract or
Contracts of at least $50,000 per year or $150,000 in the aggregate;

 

(viii) obligates the Target Companies to provide continuing indemnification or a
guarantee of obligations of a third party after the date hereof in excess of
$100,000;

 

(ix) is between any Target Company and any Top Customer or Top Supplier;

 

(x) is between any Target Company and any directors, officers or employees of a
Target Company (other than at-will employment arrangements with employees
entered into in the ordinary course of business), including all non-competition,
severance and indemnification agreements, or any Related Person;

 

(xi) obligates the Target Companies to make any capital commitment or
expenditure in excess of $50,000 (including pursuant to any joint venture);

 

(xii) relates to a material settlement entered into within three (3) years prior
to the date of this Agreement or under which any Target Company has outstanding
obligations (other than customary confidentiality obligations);

 

(xiii) provides another Person (other than another Target Company or any
manager, director or officer of any Target Company) with a power of attorney;

 

(xiv) relates to the development, ownership, licensing or use of any
Intellectual Property by, to or from any Target Company, other than
Off-the-Shelf Software; or

 

(xv) is otherwise material to any Target Company or outside of the ordinary
course of business of the Target Companies and not described in clauses (i)
through (xiv) above.

 

15

 

 

(b) Except as disclosed in Schedule 4.12(b), with respect to each Company
Material Contract: (i) such Company Material Contract is valid and binding and
enforceable in all respects against the Target Company party thereto (subject to
the Enforceability Exceptions) and, to the Knowledge of the Company, each other
party thereto, and is in full force and effect; (ii) the consummation of the
transactions contemplated by this Agreement will not affect the validity or
enforceability of any Company Material Contract; (iii) no Target Company is in
breach or default in any respect, and no event has occurred that with the
passage of time or giving of notice or both would constitute a breach or default
by any Target Company, or permit termination or acceleration by the other party
thereto, under such Company Material Contract; (iv) to the Knowledge of the
Company, no other party to such Company Material Contract is in breach or
default in any respect, and no event has occurred that with the passage of time
or giving of notice or both would constitute such a breach or default by such
other party, or permit termination or acceleration by any Target Company, under
such Company Material Contract; (v) no Target Company has received written or,
to the Knowledge of the Company, oral notice of an intention by any party to any
such Company Material Contract that provides for a continuing obligation by any
party thereto to terminate such Company Material Contract or amend the terms
thereof, other than modifications in the ordinary course of business that do not
adversely affect any Target Company; and (vi) no Target Company has waived any
rights under any such Material Contract.

 

4.13 Intellectual Property.

 

(a) Schedule 4.13(a)(i) sets forth: (i) all Patents and Patent applications,
Trademark and service mark registrations and applications, copyright
registrations and applications and registered Internet Assets and applications
owned or licensed by a Target Company or otherwise used or held for use by a
Target Company in which a Target Company is the owner, applicant or assignee
(“Company Registered IP”), specifying as to each item, as applicable: (A) the
nature of the item, including the title, (B) the owner of the item, (C) the
jurisdictions in which the item is issued or registered or in which an
application for issuance or registration has been filed and (D) the issuance,
registration or application numbers and dates; and (ii) all material
unregistered Intellectual Property owned or purported to be owned by a Target
Company. Schedule 4.13(a)(ii) sets forth all licenses, sublicenses and other
agreements or permissions (“Company IP Licenses”) (excluding “shrink wrap”,
“click wrap” and “off the shelf” agreements for Software commercially available
on reasonable terms to the public generally with license, maintenance, support
and other fees of less than $5,000 per year (“Off-the-Shelf Software”), which
are not required to be listed, although such licenses are “Company IP Licenses”
as that term is used herein), under which a Target Company is a licensee or
otherwise is authorized to use or practice any Intellectual Property, and
describes (A) the applicable Intellectual Property licensed, sublicensed or used
and (B) any royalties, license fees or other compensation due from a Target
Company, if any. Each Target Company owns, free and clear of all Liens (other
than Permitted Liens), has valid and enforceable rights in, and has the
unrestricted right to use, sell, license, transfer or assign, all Intellectual
Property currently used, licensed or held for use by such Target Company, and
previously used or licensed by such Target Company, except for the Intellectual
Property that is the subject of the Company IP Licenses. For each Patent and
Patent application in the Company Registered IP, the Target Companies have
obtained valid assignments of inventions from each inventor. Except as set forth
on Schedule 4.13(a)(iii), all Company Registered IP is owned exclusively by the
applicable Target Company without obligation to pay royalties, licensing fees or
other fees, or otherwise account to any third party with respect to such Company
Registered IP.

 

(b) Each Target Company has a valid and enforceable license to use all
Intellectual Property that is the subject of the Company IP Licenses applicable
to such Target Company. The Company IP Licenses include all of the licenses,
sublicenses and other agreements or permissions necessary to operate the Target
Companies as presently conducted. Each Target Company is and has been in
compliance in all material respects with all obligations imposed on it in the
Company IP Licenses, and such Target Company is not, nor, to the Knowledge of
the Company, is any other party thereto, in material breach or default
thereunder, nor to the Knowledge of the Company has any event occurred that with
notice or lapse of time or both would constitute a default thereunder. The
continued use by the Target Companies of the Intellectual Property that is the
subject of the Company IP Licenses in the same manner that it is currently being
used is not restricted by any applicable license of any Target Company. All
registrations for Copyrights, Patents, Trademarks and Internet Assets that are
owned by or exclusively licensed to any Target Company are valid and in force,
and all applications to register any Copyrights, Patents and Trademarks are
pending and in good standing, all without challenge of any kind. No Target
Company is party to any Contract that requires a Target Company to assign to any
Person all of its rights in any Intellectual Property developed by a Target
Company under such Contract.

 

16

 

 

(c) Schedule 4.13(c) sets forth all licenses, sublicenses and other agreements
or permissions under which a Target Company is the licensor (each, an “Outbound
IP License”), and for each such Outbound IP License, describes (i) the
applicable Intellectual Property licensed, (ii) the licensee under such Outbound
IP License, and (iii) any royalties, license fees or other compensation due to a
Target Company, if any. Each Target Company has performed all obligations
imposed on it in the Outbound IP Licenses, and such Target Company is not, nor,
to the Knowledge of the Company, is any other party thereto, in breach or
default thereunder, nor has any event occurred that with notice or lapse of time
or both would constitute a default thereunder.

 

(d) No Action is pending or, to the Company’s Knowledge, threatened against a
Target Company that challenges the validity, enforceability, ownership, or right
to use, sell, license or sublicense any Intellectual Property currently owned,
licensed, used or held for use by the Target Companies in any material respect.
No Target Company has received any written or, to the Knowledge of the Company,
oral notice or claim asserting or suggesting that any infringement,
misappropriation, violation, dilution or unauthorized use of the Intellectual
Property of any other Person is or may be occurring or has or may have occurred,
as a consequence of the business activities of any Target Company. There are no
Orders to which any Target Company is a party or its otherwise bound that (i)
restrict the rights of a Target Company to use, transfer, license or enforce any
Intellectual Property owned by a Target Company, (ii) restrict the conduct of
the business of a Target Company in order to accommodate a third Person’s
Intellectual Property, or (iii) other than the Outbound IP Licenses, grant any
third Person any right with respect to any Intellectual Property owned by a
Target Company. No Target Company is currently infringing, or has, in the past,
infringed, misappropriated or violated any Intellectual Property of any other
Person in any material respect in connection with the ownership, use or license
of any Intellectual Property owned or purported to be owned by a Target Company
or, to the Knowledge of the Company, otherwise in connection with the conduct of
the respective businesses of the Target Companies. To the Company’s Knowledge,
no third party is infringing upon, has misappropriated or is otherwise violating
any Intellectual Property owned, licensed by, licensed to, or otherwise used or
held for use by any Target Company (“Company IP”) in any material respect.

 

(e) All employees and independent contractors of a Target Company have assigned
to the Target Companies all Intellectual Property arising from the services
performed for a Target Company by such Persons. No current or former officers,
employees or independent contractors of a Target Company have claimed any
ownership interest in any Intellectual Property owned by a Target Company. To
the Knowledge of the Company, there has been no violation of a Target Company’s
policies or practices related to protection of Company IP or any confidentiality
or nondisclosure Contract relating to the Intellectual Property owned by a
Target Company. The Company has made available to the Purchaser true and
complete copies of all written Contracts referenced in subsections under which
employees and independent contractors assigned their Intellectual Property to a
Target Company. To the Company’s Knowledge, none of the employees of any Target
Company is obligated under any Contract, or subject to any Order, that would
materially interfere with the use of such employee’s best efforts to promote the
interests of the Target Companies, or that would materially conflict with the
business of any Target Company as presently conducted. Each Target Company has
taken reasonable security measures in order to protect the secrecy,
confidentiality and value of the material Company IP.

 

17

 

 

(f) To the Knowledge of the Company, no Person has obtained unauthorized access
to third party information and data in the possession of a Target Company, nor
has there been any other material compromise of the security, confidentiality or
integrity of such information or data. Each Target Company has complied with all
applicable Laws relating to privacy, data protection and security, and the
collection, processing and use of personal information (collectively, “Data
Protection Laws”). Each of the Target Companies has in place and regularly
monitors and fully enforces privacy policies and guidelines compliant with all
applicable Data Protection Laws. The operation of the business of the Target
Companies has not and does not violate any right to privacy or publicity of any
third person, or constitute unfair competition or trade practices under
applicable Law.

 

(g) The consummation of any of the transactions contemplated by this Agreement
will not result in the material breach, material modification, cancellation,
termination, suspension of, or acceleration of any payments with respect to, or
release of source code because of (i) any Contract providing for the license or
other use of Intellectual Property owned by a Target Company, or (ii) any
Company IP License. Following the Closing, the Company shall be permitted to
exercise, directly or indirectly through its Subsidiaries, all of the Target
Companies’ rights under the Company IP Licenses to the same extent that the
Target Companies would have been able to exercise had the transactions
contemplated by this Agreement not occurred, without the payment of any
additional amounts or consideration other than ongoing fees, royalties or
payments which the Target Companies would otherwise be required to pay in the
absence of such transactions.

 

4.14 Taxes and Returns.

 

(a) Each Target Company has or will have timely filed, or caused to be timely
filed, all Tax Returns required to be filed by it (taking into account all
available extensions), which Tax Returns are true, accurate, correct and
complete in all material respects, and has paid, collected or withheld, or
caused to be paid, collected or withheld, all Taxes required to be paid,
collected or withheld, other than such Taxes for which adequate reserves in the
Company Financials have been established. Each Target Company has complied with
all applicable Laws relating to Tax.

 

(b) There is no current pending or, to the Knowledge of the Company, threatened
Action against a Target Company by a Governmental Authority in a jurisdiction
where the Target Company does not file Tax Returns that it is or may be subject
to taxation by that jurisdiction.

 

(c) No Target Company is being audited by any Tax authority or has been notified
in writing or, to the Knowledge of the Company, orally by any Tax authority that
any such audit is contemplated or pending. There are no claims, assessments,
audits, examinations, investigations or other Actions pending against a Target
Company in respect of any Tax, and no Target Company has been notified in
writing of any proposed Tax claims or assessments against it (other than, in
each case, claims or assessments for which adequate reserves in the Company
Financials have been established).

 

(d) There are no Liens with respect to any Taxes upon any Target Company’s
assets, other than Permitted Liens.

 

(e) Each Target Company has collected or withheld all Taxes currently required
to be collected or withheld by it, and all such Taxes have been paid to the
appropriate Governmental Authorities or set aside in appropriate accounts for
future payment when due.

 

(f) No Target Company has any outstanding waivers or extensions of any
applicable statute of limitations to assess any amount of Taxes. There are no
outstanding requests by a Target Company for any extension of time within which
to file any Tax Return or within which to pay any Taxes shown to be due on any
Tax Return.

 

18

 

 

(g) No Target Company has made any change in accounting method or received a
ruling from, or signed an agreement with, any taxing authority that would
reasonably be expected to have a material impact on its Taxes following the
Closing.

 

(h) No Target Company has participated in, or sold, distributed or otherwise
promoted, any “reportable transaction,” as defined in Treasury Regulation
section 1.6011-4.

 

(i) No Target Company has any Liability for the Taxes of another Person (other
than another Target Company) (i) under any applicable Tax Law, (ii) as a
transferee or successor, or (iii) by contract, indemnity or otherwise (excluding
commercial agreements entered into in the ordinary course of business, the
primary purpose of which is not the sharing of Taxes). No Target Company is a
party to or bound by any Tax indemnity agreement, Tax sharing agreement or Tax
allocation agreement or similar agreement, arrangement or practice (excluding
commercial agreements entered into in the ordinary course of business, the
primary purpose of which is not the sharing of Taxes) with respect to Taxes
(including advance pricing agreement, closing agreement or other agreement
relating to Taxes with any Governmental Authority) that will be binding on any
Target Company with respect to any period following the Closing Date.

 

(j) No Target Company has requested, or is it the subject of or bound by any
private letter ruling, technical advice memorandum, closing agreement or similar
ruling, memorandum or agreement with any Governmental Authority with respect to
any Taxes, nor is any such request outstanding.

 

(k) No Target Company: (i) has constituted either a “distributing corporation”
or a “controlled corporation” (within the meaning of Section 355(a)(1)(A) of the
Code) in a distribution of securities (to any Person or entity that is not a
member of the consolidated group of which the Company is the common parent
corporation) qualifying for, or intended to qualify for, Tax-free treatment
under Section 355 of the Code (A) within the two-year period ending on the date
hereof or (B) in a distribution which could otherwise constitute part of a
“plan” or “series of related transactions” (within the meaning of Section 355(e)
of the Code) in conjunction with the transactions contemplated by this
Agreement; or (ii) is or has ever been (A) a U.S. real property holding
corporation within the meaning of Section 897(c)(2) of the Code, or (B) a member
of any consolidated, combined, unitary or affiliated group of corporations for
any Tax purposes other than a group of which the Company is or was the common
parent corporation.

 

(l) No Target Company is treated as a domestic corporation under Section 7874(b)
of the Code.

 

4.15 Real Property. Schedule 4.15 contains a complete and accurate list of all
premises leased or subleased or otherwise used or occupied by a Target Company
for the operation of the business of a Target Company (the “Leased Premises”),
and of all leases, lease guarantees, agreements and documents related thereto,
including all amendments, terminations and modifications thereof or waivers
thereto (collectively, the “Company Real Property Leases”), as well as the
current annual rent and term under each Company Real Property Lease. The Company
has provided to the Purchaser a true and complete copy of each of the Company
Real Property Leases, and in the case of any oral Company Real Property Lease, a
written summary of the material terms of such Company Real Property Lease. The
Company Real Property Leases are valid, binding and enforceable in accordance
with their terms and are in full force and effect. To the Knowledge of the
Company, no event has occurred which (whether with or without notice, lapse of
time or both or the happening or occurrence of any other event) would constitute
a default on the part of a Target Company or any other party under any of the
Company Real Property Leases, and no Target Company has received notice of any
such condition. No Target Company owns or has ever owned any real property or
any interest in real property (other than the leasehold interests in the Company
Real Property Leases).

 

19

 

 

4.16 Personal Property. Each item of Personal Property which is owned, used or
leased by a Target Company with a book value or fair market value of greater
than Twenty-Five Thousand Dollars ($25,000) is set forth on Schedule 4.16, along
with, to the extent applicable, a list of lease agreements, lease guarantees,
security agreements and other agreements related thereto, including all
amendments, terminations and modifications thereof or waivers thereto (“Company
Personal Property Leases”). Except as set forth in Schedule 4.16, all such items
of Personal Property are in good operating condition and repair (ordinary wear
and tear excepted consistent with the age of such items), and are suitable for
their intended use in the business of the Target Companies. The operation of
each Target Company’s business as it is now conducted or presently proposed to
be conducted is not dependent upon the right to use the Personal Property of
Persons other than a Target Company, except for such Personal Property that is
owned by, or leased, licensed or otherwise contracted to, a Target Company. The
Company has provided to the Purchaser a true and complete copy of each of the
Company Personal Property Leases, and in the case of any oral Company Personal
Property Lease, a written summary of the material terms of such Company Personal
Property Lease. The Company Personal Property Leases are valid, binding and
enforceable in accordance with their terms and are in full force and effect. To
the Knowledge of the Company, no event has occurred which (whether with or
without notice, lapse of time or both or the happening or occurrence of any
other event) would constitute a default on the part of a Target Company or any
other party under any of the Company Personal Property Leases, and no Target
Company has received notice of any such condition.

 

4.17 Title to and Sufficiency of Assets. Each Target Company has good and
marketable title to, or a valid leasehold interest in or right to use, all of
its assets, free and clear of all Liens other than (a) Permitted Liens, (b) the
rights of lessors under leasehold interests, (iii) Liens specifically identified
in the last audited financial statements included in the Company Financials and
(d) Liens set forth on Schedule 4.17. The assets (including Intellectual
Property rights and contractual rights) of the Target Companies constitute all
of the assets, rights and properties that are used in the operation of the
businesses of the Target Companies as it is now conducted and presently proposed
to be conducted or that are used or held by the Target Companies for use in the
operation of the businesses of the Target Companies, and taken together, are
adequate and sufficient for the operation of the businesses of the Target
Companies as currently conducted and as presently proposed to be conducted.

 

20

 

 

4.18 Employee Matters.

 

(a) Except as set forth in Schedule 4.18(a), no Target Company is a party to any
collective bargaining agreement or other Contract covering any group of
employees, labor organization or other representative of any of the employees of
any Target Company, and the Company has no Knowledge of any activities or
proceedings of any labor union or other party to organize or represent such
employees. There has not occurred or, to the Knowledge of the Company, been
threatened any strike, slow-down, picketing, work-stoppage, or other similar
labor activity with respect to any such employees. Schedule 4.18(a) sets forth
all unresolved labor controversies (including unresolved grievances and age or
other discrimination claims), if any, that are pending or, to the Knowledge of
the Company, threatened between any Target Company and Persons employed by or
providing services to a Target Company. No current officer or employee of a
Target Company has provided any Target Company written or, to the Knowledge of
the Company, oral notice of his or her plan to terminate his or her employment
with any Target Company.

 

(b) Except as set forth in Schedule 4.18(b), each Target Company (i) is and has
been in compliance in all material respects with all applicable Laws respecting
employment and employment practices, terms and conditions of employment, health
and safety and wages and hours, and other Laws relating to discrimination,
disability, labor relations, hours of work, payment of wages and overtime wages,
pay equity, immigration, workers compensation, working conditions, employee
scheduling, occupational safety and health, family and medical leave, and
employee terminations, and have not received written, or to the Knowledge of the
Company, oral notice that there is any pending Action involving unfair labor
practices against a Target Company, (ii) is not liable for any material past due
arrears of wages or any material penalty for failure to comply with any of the
foregoing, and (iii) is not liable for any material payment to any Governmental
Authority with respect to unemployment compensation benefits, social security or
other benefits or obligations for employees, independent contractors or
consultants (other than routine payments to be made in the ordinary course of
business and consistent with past practice). There are no Actions pending or, to
the Knowledge of the Company, threatened against a Target Company brought by or
on behalf of any applicant for employment, any current or former employee, any
Person alleging to be a current or former employee, or any Governmental
Authority, relating to any such Law or regulation, or alleging breach of any
express or implied contract of employment, wrongful termination of employment,
or alleging any other discriminatory, wrongful or tortious conduct in connection
with the employment relationship.

 

(c) Schedule 4.18(c) hereto sets forth a complete and accurate list, as of the
date hereof, of all employees of the Target Companies showing for each as of
such date (i) the employee’s name, job title or description, employer, location,
salary level (including any bonus, commission, deferred compensation or other
remuneration payable (other than any such arrangements under which payments are
at the discretion of the Target Companies)), (ii) any bonus, commission or other
remuneration other than salary paid during the calendar year ending December 31,
2019, and (iii) any wages, salary, bonus, commission or other compensation due
and owing to each employee during or for the calendar year ending December 31,
2019. Except as set forth on Schedule 4.18(c), (A) no employee is a party to a
written employment Contract with a Target Company and each is employed “at will”
or, with respect to employees located in China, with a “non-fixed term” in
accordance with Chinese Labor Contract Law, and (B) the Target Companies have
paid in full to all their employees all wages, salaries, commission, bonuses and
other compensation due to such employees, including overtime compensation, and
no Target Company has any obligations (whether or not contingent) with respect
to severance payments to any such employees under the terms of any written or,
to the Company’s Knowledge, oral agreement, or commitment or any applicable Law,
custom, trade or practice. Except as set forth in Schedule 4.18(c), each
employee of any Target Company has entered into the Company’s standard form of
employee non-disclosure, inventions and restrictive covenants agreement with a
Target Company (whether pursuant to a spate agreement or incorporated as part of
such employee’s overall employment agreement), a copy of which has been made
available to the Purchaser by the Company.

 

21

 

 

(d) Schedule 4.18(d) contains a list of all independent contractors (including
consultants) currently engaged by any Target Company, along with the position,
the entity engaging such Person, date of retention and rate of remuneration,
most recent increase (or decrease) in remuneration and amount thereof, for each
such Person. Except as set forth on Schedule 4.18(d), all of such independent
contractors are a party to a written Contract with a Target Company, and each
such independent contractor has entered into customary covenants regarding
confidentiality, non-competition and assignment of inventions and copyrights in
such Person’s agreement with a Target Company, a copy of which has been provided
to the Purchaser by the Company. For the purposes of applicable Law, including
the Code, all independent contractors who are currently, or within the last six
(6) years have been, engaged by a Target Company are bona fide independent
contractors and not employees of a Target Company. Each independent contractor
is terminable on fewer than thirty (30) days’ notice, without any obligation of
any Target Company to pay severance or a termination fee.

 

4.19 Benefit Plans.

 

(a) Set forth on Schedule ‎4.19(a) is a true and complete list of each Foreign
Plan of a Target Company (each, a “Company Benefit Plan”). No Target Company has
ever maintained or contributed to (or had an obligation to contribute to) any
Benefit Plan, whether or not subject to ERISA, which is not a Foreign Plan.

 

(b) With respect to each Company Benefit Plan which covers any current or former
officer, director, consultant or employee (or beneficiary thereof) of a Target
Company, the Company has made available to the Purchaser accurate and complete
copies, if applicable, of: (i) all plan documents and related trust agreements
or annuity Contracts (including any amendments, modifications or supplements
thereto), and written descriptions of any Company Benefit Plans which are not in
writing; (ii) the most recent annual and periodic accounting of plan assets;
(iii) the most recent actuarial valuation; and (iv) all communications with any
Governmental Authority concerning any matter that is still pending or for which
a Target Company has any outstanding Liability or obligation.

 

(c) With respect to each Company Benefit Plan: (i) such Company Benefit Plan has
been administered and enforced in all material respects in accordance with its
terms and the requirements of all applicable Laws, and has been maintained,
where required, in good standing with applicable regulatory authorities and
Governmental Authorities; (ii) no breach of fiduciary duty has occurred; (iii)
no Action is pending, or to the Company’s Knowledge, threatened (other than
routine claims for benefits arising in the ordinary course of administration);
(iv) all contributions, premiums and other payments (including any special
contribution, interest or penalty) required to be made with respect to a Company
Benefit have been timely made; (v) all benefits accrued under any unfunded
Company Benefit Plan has been paid, accrued, or otherwise adequately reserved in
accordance with the Accounting Principles and are reflected on the Company
Financials; and (vi) no Company Benefit Plan provides for retroactive increases
in contributions, premiums or other payments in relation thereto. No Target
Company has incurred any obligation in connection with the termination of, or
withdrawal from, any Company Benefit Plan.

 

(d) To the extent applicable, the present value of the accrued benefit
liabilities (whether or not vested) under each Company Benefit Plan, determined
as of the end of the Company’s most recently ended fiscal year on the basis of
reasonable actuarial assumptions, each of which is reasonable, did not exceed
the current value of the assets of such Company Benefit Plan allocable to such
benefit liabilities.

 

22

 

 

(e) The consummation of the transactions contemplated by this Agreement and the
Ancillary Documents will not: (i) entitle any individual to severance pay,
unemployment compensation or other benefits or compensation under any Company
Benefit Plan or under any applicable Law; or (ii) accelerate the time of payment
or vesting, or increase the amount of any compensation due, or in respect of,
any director, employee or independent contractor of a Target Company.

 

(f) Except to the extent required by applicable Law, no Target Company provides
health or welfare benefits to any former or retired employee or is obligated to
provide such benefits to any active employee following such employee’s
retirement or other termination of employment or service.

 

(g) All Company Benefit Plans can be terminated at any time as of or after the
Closing Date without resulting in any Liability to any Target Company, the
Purchaser or their respective Affiliates for any additional contributions,
penalties, premiums, fees, fines, excise taxes or any other charges or
liabilities.

 

4.20 Environmental Matters. Except as set forth in Schedule 4.20:

 

(a) Each Target Company is and has been in compliance in all material respects
with all applicable Environmental Laws, including obtaining, maintaining in good
standing, and complying in all material respects with all Permits required for
its business and operations by Environmental Laws (“Environmental Permits”), no
Action is pending or, to the Company’s Knowledge, threatened to revoke, modify,
or terminate any such Environmental Permit, and, to the Company’s Knowledge, no
facts, circumstances, or conditions currently exist that could adversely affect
such continued compliance with Environmental Laws and Environmental Permits or
require capital expenditures to achieve or maintain such continued compliance
with Environmental Laws and Environmental Permits.

 

(b) No Target Company is the subject of any outstanding Order or Contract with
any Governmental Authority or other Person in respect of any (i) Environmental
Laws, (ii) Remedial Action, or (iii) Release or threatened Release of a
Hazardous Material. No Target Company has assumed, contractually or by operation
of Law, any Liabilities or obligations under any Environmental Laws.

 

(c) No Action has been made or is pending, or to the Company’s Knowledge,
threatened against any Target Company or any assets of a Target Company alleging
either or both that a Target Company may be in material violation of any
Environmental Law or Environmental Permit or may have any material Liability
under any Environmental Law.

 

(d) No Target Company has manufactured, treated, stored, disposed of, arranged
for or permitted the disposal of, generated, handled or Released any Hazardous
Material, or owned or operated any property or facility, in a manner that has
given or would reasonably be expected to give rise to any material Liability or
obligation under applicable Environmental Laws. No fact, circumstance, or
condition exists in respect of any Target Company or any property currently or
formerly owned, operated, or leased by any Target Company or any property to
which a Target Company arranged for the disposal or treatment of Hazardous
Materials that could reasonably be expected to result in a Target Company
incurring any material Environmental Liabilities.

 

(e) There is no investigation of the business, operations, or currently owned,
operated, or leased property of a Target Company or, to the Company’s Knowledge,
previously owned, operated, or leased property of a Target Company pending or,
to the Company’s Knowledge, threatened that could lead to the imposition of any
Liens under any Environmental Law or material Environmental Liabilities.

 

23

 

 

(f) To the Knowledge of the Company, there is not located at any of the
properties of a Target Company any (i) underground storage tanks, (ii)
asbestos-containing material, or (iii) equipment containing polychlorinated
biphenyls.

 

(g) The Company has provided to the Purchaser all environmentally related site
assessments, audits, studies, reports and results of investigations that have
been performed in respect of the currently or previously owned, leased, or
operated properties of any Target Company.

 

4.21 Transactions with Related Persons. Except as set forth on Schedule 4.21, no
Target Company nor any of its Affiliates, nor any officer, director, manager,
employee, trustee or beneficiary of a Target Company or any of its Affiliates,
nor any immediate family member of any of the foregoing (whether directly or
indirectly through an Affiliate of such Person) (each of the foregoing, a
“Related Person”) is presently, or in the past three (3) years has been, a party
to any transaction with a Target Company, including any Contract or other
arrangement (a) providing for the furnishing of services by (other than as
officers, directors or employees of the Target Company), (b) providing for the
rental of real property or Personal Property from or (c) otherwise requiring
payments to (other than for services or expenses as directors, officers or
employees of the Target Company in the ordinary course of business) any Related
Person or any Person in which any Related Person has an interest as an owner,
officer, manager, director, trustee or partner or in which any Related Person
has any direct or indirect interest (other than the ownership of securities
representing no more than two percent (2%) of the outstanding voting power or
economic interest of a publicly traded company). Except as set forth on Schedule
4.21, no Target Company has outstanding any Contract or other arrangement or
commitment with any Related Person, and no Related Person owns any real property
or Personal Property, or right, tangible or intangible (including Intellectual
Property) which is used in the business of any Target Company. Schedule 4.21
specifically identifies all Contracts, arrangements or commitments set forth on
such Schedule 4.21 that cannot be terminated upon sixty (60) days’ notice by the
Target Companies without cost or penalty.

 

4.22 Insurance.

 

(a) Schedule 4.22(a) lists all insurance policies (by policy number, insurer,
coverage period, coverage amount, annual premium and type of policy) held by a
Target Company relating to a Target Company or its business, properties, assets,
directors, officers and employees, copies of which have been provided to the
Purchaser. All premiums due and payable under all such insurance policies have
been timely paid and the Target Companies are otherwise in material compliance
with the terms of such insurance policies. All such insurance policies are in
full force and effect, and to the Knowledge of the Company, there is no
threatened termination of, or material premium increase with respect to, any of
such insurance policies. No Target Company has any self-insurance or
co-insurance programs. Since January 1, 2016, no Target Company has received any
notice from, or on behalf of, any insurance carrier relating to or involving any
adverse change or any change other than in the ordinary course of business, in
the conditions of insurance, any refusal to issue an insurance policy or
non-renewal of a policy, or requiring or suggesting material alteration of any
of assets of a Target Company, purchase of additional equipment or material
modification of any of methods of doing business by a Target Company.

 

(b) Schedule 4.22(b) identifies each individual insurance claim in excess of
$25,000 made by a Target Company since January 1, 2016. Each Target Company has
reported to its insurers all claims and pending circumstances that would
reasonably be expected to result in a claim, except where such failure to report
such a claim would not be reasonably likely to be material to the Target
Companies. To the Knowledge of the Company, no event has occurred, and no
condition or circumstance exists, that would reasonably be expected to (with or
without notice or lapse of time) give rise to or serve as a basis for the denial
of any such insurance claim. No Target Company has made any claim against an
insurance policy as to which the insurer is denying coverage.

 

24

 

 

4.23 Top Customers and Suppliers. Schedule 4.23 lists, by dollar volume received
or paid, as applicable, for each of the twelve (12) months ended on December 31,
2017 and 2018, respectively, the ten (10) largest customers of the Target
Companies (the “Top Customers”) and the ten largest suppliers of goods or
services to the Target Companies (the “Top Suppliers”), along with the amounts
of such dollar volumes. The relationships of each Target Company with such
suppliers and customers are good commercial working relationships and (i) no Top
Supplier or Top Customer within the last twelve (12) months has cancelled or
otherwise terminated, or, to the Company’s Knowledge, intends to cancel or
otherwise terminate, any relationships of such Person with a Target Company,
(ii) no Top Supplier or Top Customer has during the last twelve (12) months
decreased materially or, to the Company’s Knowledge, threatened to stop,
decrease or limit materially, or intends to modify materially its relationships
with a Target Company or, to the Company’s Knowledge, intends to stop, decrease
or limit materially its products or services to any Target Company or its usage
or purchase of the products or services of any Target Company, (iii) to the
Company’s Knowledge, no Top Supplier or Top Customer intends to refuse to pay
any amount due to any Target Company or seek to exercise any remedy against any
Target Company, (iv) no Target Company has within the past two (2) years been
engaged in any material dispute with any Top Supplier or Top Customer, and (v)
to the Company’s Knowledge, the consummation of the transactions contemplated in
this Agreement and the Ancillary Documents will not affect the relationship of
any Target Company with any Top Supplier or Top Customer.

 

4.24 Books and Records. All of the financial books and records of the Target
Companies are complete and accurate in all material respects and have been
maintained in the ordinary course consistent with past practice and in
accordance with applicable Laws.

 

4.25 Accounts Receivable. All accounts, notes and other receivables, whether or
not accrued, and whether or not billed, of the Target Companies (the “Accounts
Receivable”) arose from sales actually made or services actually performed and
represent valid obligations to a Target Company. None of the Accounts Receivable
are, to the Knowledge of the Company, subject to any right of recourse, defense,
deduction, return of goods, counterclaim, offset, or set off on the part of the
obligor in excess of any amounts reserved therefor on the Company Financials.
All of the Accounts Receivable are, to the Knowledge of the Company, fully
collectible according to their terms in amounts not less than the aggregate
amounts thereof carried on the books of the Target Companies (net of reserves)
within ninety (90) days.

 

25

 

 

4.26 Certain Business Practices. No Target Company, nor any of their respective
Representatives acting on their behalf has (i) used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees, to foreign or domestic political parties or
campaigns or violated any provision of the Foreign Corrupt Practices Act of 1977
or any comparable or similar Law of any other country or other jurisdiction,or
(iii) made any other unlawful payment. No Target Company, nor any of their
respective Representatives acting on their behalf has directly or indirectly,
given or agreed to give any gift or similar benefit in any material amount to
any customer, supplier, governmental employee or other Person who is or may be
in a position to help or hinder any Target Company or assist any Target Company
in connection with any actual or proposed transaction. The operations of each
Target Company are and have been conducted at all times in compliance with
laundering statutes in all applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any Governmental Authority, and no Action involving
a Target Company with respect to the any of the foregoing is pending or, to the
Knowledge of the Company, threatened. No Target Company or any of their
respective directors or officers, or, to the Knowledge of the Company, any other
Representative acting on behalf of a Target Company is currently identified on
the specially designated nationals or other blocked person list or otherwise
currently subject to any U.S. sanctions administered by OFAC, and no Target
Company has, directly or indirectly, used any funds, or loaned, contributed or
otherwise made available such funds to any Subsidiary, joint venture partner or
other Person, in connection with any sales or operations in any country
sanctioned by OFAC or for the purpose of financing the activities of any Person
currently subject to, or otherwise in violation of, any U.S. sanctions
administered by OFAC in the last five (5) fiscal years. None of the Target
Companies has engaged in transactions with, or exported any of its products or
associated technical data (i) into (or to a national or resident of) Cuba, Iran,
Iraq, Libya, North Korea, Syria or any other country to which the United States
has embargoed goods to or has proscribed economic transactions with or (ii) to
the knowledge of the Company, to any Person included on the United States
Treasury Department’s list of Specially Designated Nationals or the U.S.
Commerce Department’s Denied Persons List. No Target Company has, since January
1, 2014, breached or been in violation of any Law regulating or covering conduct
in, or the nature of, the workplace, including regarding sexual harassment or,
on any impermissible basis, a hostile work environment.

 

4.27 SAFE Registrations. Each Target Company that is incorporated outside of the
PRC has taken, and shall continue to take in the future, all reasonable steps to
comply with, and to ensure compliance by each of its equity holders, option
holders, directors, officers and employees that is, or is directly or indirectly
owned or controlled by, a PRC resident or citizen with any applicable rules and
regulations of the relevant PRC government agencies (including the Ministry of
Commerce, the National Development and Reform Commission and the State
Administration of Foreign Exchange) relating to overseas investment by PRC
residents and citizens or overseas listing by offshore special purpose vehicles
controlled directly or indirectly by PRC companies and individuals, such as the
Company (the “PRC Overseas Investment Regulations”), including requesting each
equity holder, option holder, director, officer and employee that is, or is
directly or indirectly owned or controlled by, a PRC resident or citizen to
complete any registration and other procedures required under applicable PRC
Overseas Investment Regulations.

 

4.28 PRC Compliance.

 

(a) Each of the Target Companies has complied, and has taken all steps to ensure
compliance, in material aspect, by each of its shareholders, directors and
officers that is, or is directly or indirectly owned or controlled by, a PRC
resident or citizen with any applicable rules and regulations of the relevant
PRC government agencies in effect on the Closing Date (including but not limited
to the Ministry of Commerce, the National Development and Reform Commission, the
China Securities Regulatory Commission (“CSRC”) and the State Administration of
Foreign Exchange) (the “SAFE”) relating to overseas investment by PRC residents
and citizens (the “PRC Overseas Investment and Listing Regulations”), including,
requesting each such person that is, or is directly or indirectly owned or
controlled by, a PRC resident or citizen to complete any registration and other
procedures required under applicable PRC Overseas Investment and Listing
Regulations (including any applicable rules and regulations of the SAFE).

 

26

 

 

(b) The Company is aware of and has been advised as to the content of the Rules
on Mergers and Acquisitions of Domestic Enterprises by Foreign Investors and any
official clarifications, guidance, interpretations or implementation rules in
connection with or related thereto in effect on the applicable Closing Date (the
“PRC Mergers and Acquisitions Rules”) jointly promulgated by the Ministry of
Commerce, the State Assets Supervision and Administration Commission, the State
Tax Administration, the State Administration of Industry and Commerce, the CSRC
and the State Administration of Foreign Exchange on August 8, 2006, including
the provisions thereof which purport to require offshore special purpose
entities formed for listing purposes and controlled directly or indirectly by
PRC companies or individuals to obtain the approval of the CSRC prior to the
listing and trading of their securities on an overseas stock exchange. The
Company has received legal advice specifically with respect to the PRC Mergers
and Acquisitions Rules from its PRC counsel, and the Company understands such
legal advice. In addition, the Company has communicated such legal advice in
full to each of its directors that signed the Registration Statement and each
such director has confirmed that he or she understands such legal advice. The
consummation of the transactions contemplated by this Agreement, the
Non-Competition Agreement, the Lock-up Agreement, the Registration Right
Agreement, and the Escrow Agreement (A) are not and will not be, as of the date
hereof or at the Closing Date, as the case may be, adversely affected by the PRC
Mergers and Acquisitions Rules and (B) do not require the prior approval of the
CSRC or any other Governmental Authority.

 

(c) Each of the Target Companies holds, and is operating in compliance in all
material respects with, all franchises, grants, authorizations, licenses,
permits, easements, consents, certificates and orders of any Governmental
Authority or self-regulatory body required for the conduct of its business and
all such franchises, grants, authorizations, licenses, permits, easements,
consents, certifications and orders are valid and in full force and effect; and
none of the Target Companies has received notice of any revocation or
modification of any such franchise, grant, authorization, license, permit,
easement, consent, certification or order or has reason to believe that any such
franchise, grant, authorization, license, permit, easement, consent,
certification or order will not be renewed in the ordinary course; and each of
the Target Companies is in compliance in all material respects with all
applicable federal, state, local and foreign laws, regulations, orders and
decrees.

 

4.29 Investment Company Act. No Target Company is an “investment company” or a
Person directly or indirectly “controlled” by or acting on behalf of an
“investment company”, in each case within the meaning of the Investment Company
Act of 1940, as amended.

 

4.30 Finders and Brokers. Except as set forth in Schedule 4.31, no Target
Company has incurred or will incur any Liability for any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated hereby.

 

4.31 Independent Investigation. The Company has conducted its own independent
investigation, review and analysis of the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Purchaser, and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
the Purchaser for such purpose. The Company acknowledges and agrees that: (a) in
making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, it has relied solely upon its own
investigation and the express representations and warranties of the Purchaser
set forth in Article III (including the related portions of the Purchaser
Disclosure Schedules); and (b) neither the Purchaser nor any of its
Representatives have made any representation or warranty as to the Purchaser or
this Agreement, except as expressly set forth in Article III (including the
related portions of the Purchaser Disclosure Schedules).

 

27

 

 

4.32 Information Supplied. None of the information supplied or to be supplied by
the Company expressly for inclusion or incorporation by reference: (a) in any
Current Report on Form 8-K, and any exhibits thereto or any other report, form,
registration or other filing made with any Governmental Authority with respect
to the transactions contemplated by this Agreement or any Ancillary Documents;
(b) in the Proxy Documents; or (c) in the mailings or other distributions to the
Purchaser’s shareholders and/or prospective investors with respect to the
consummation of the transactions contemplated by this Agreement or in any
amendment to any of documents identified in (a) through (c), will, when filed,
made available, mailed or distributed, as the case may be, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading. None of the
information supplied or to be supplied by the Company expressly for inclusion or
incorporation by reference in any of the Signing Press Release, the Signing
Filing, the Closing Press Release and the Closing Filing will, when filed or
distributed, as applicable, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading. Notwithstanding the foregoing, the Company makes
no representation, warranty or covenant with respect to any information supplied
by or on behalf of the Purchaser or its Affiliates.

 

4.33 Disclosure. No representations or warranties by the Company in this
Agreement (including the disclosure schedules hereto) or the Ancillary
Documents, (a) contains or will contain any untrue statement of a material fact,
or (b) omits or will omit to state, when read in conjunction with all of the
information contained in this Agreement, the disclosure schedules hereto and the
Ancillary Documents, any fact necessary to make the statements or facts
contained therein not materially misleading.

 

Article V
REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

Except as set forth in the Company Disclosure Schedules, the Section numbers of
which are numbered to correspond to the Section numbers of this Agreement to
which they refer, the Seller hereby represents and warrants to the Purchaser, as
of the date hereof and as of the Closing, as follows:

 

5.1 Organization and Standing. The Seller is an entity duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
formation and has all requisite power and authority to own, lease and operate
its properties and to carry on its business as now being conducted.

 

5.2 Authorization; Binding Agreement. The Seller has all requisite power,
authority and legal right and capacity to execute and deliver this Agreement and
each Ancillary Document to which it is a party, to perform Seller’s obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. This Agreement has been, and each Ancillary Document to which
Seller is or is required to be a party shall be when delivered, duly and validly
executed and delivered by Seller and assuming the due authorization, execution
and delivery of this Agreement and any such Ancillary Document by the other
parties hereto and thereto, constitutes, or when delivered shall constitute, the
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms, subject to the Enforceability Exceptions.

 

5.3 Ownership. Seller owns good, valid and marketable title to the Purchased
Shares, free and clear of any and all Liens. There are no proxies, voting
rights, shareholders’ agreements or other agreements or understandings, to which
Seller is a party or by which Seller is bound, with respect to the voting or
transfer of any of the Purchased Shares other than this Agreement. Upon delivery
of the Purchased Shares to the Purchaser on the Closing Date in accordance with
this Agreement, the entire legal and beneficial interest in the Purchased Shares
and good, valid and marketable title to the Purchased Shares, free and clear of
all Liens (other than those imposed by applicable securities Laws or those
incurred by the Purchaser), will pass to the Purchaser.

 

28

 

 

5.4 Governmental Approvals. Except as otherwise described in Schedule 5.4, no
Consent of or with any Governmental Authority on the part of Seller is required
to be obtained or made in connection with the execution, delivery or performance
by Seller of this Agreement or any Ancillary Documents or the consummation by
Seller of the transactions contemplated hereby or thereby other than (a) such
filings as expressly contemplated by this Agreement and (b) pursuant to
Antitrust Laws.

 

5.5 Non-Contravention. Except as otherwise described in Schedule 5.5, the
execution and delivery by the Seller of this Agreement and each Ancillary
Document to which it is a party or otherwise bound and the consummation by the
Seller of the transactions contemplated hereby and thereby, and compliance by
the Seller with any of the provisions hereof and thereof, will not, (a) conflict
with or violate any provision of Seller’s Organizational Documents, (b) subject
to obtaining the Consents from Governmental Authorities referred to in Section
5.4 hereof, and the waiting periods referred to therein having expired, and any
condition precedent to such Consent or waiver having been satisfied, conflict
with or violate any Law, Order or Consent applicable to Seller or any of its
properties or assets or (c) (i) violate, conflict with or result in a breach of,
(ii) constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, (iii) result in the termination,
withdrawal, suspension, cancellation or modification of, (iv) accelerate the
performance required by Seller under, (v) result in a right of termination or
acceleration under, (vi) give rise to any obligation to make payments or provide
compensation under, (vii) result in the creation of any Lien upon any of the
properties or assets of Seller under, (viii) give rise to any obligation to
obtain any third party consent or provide any notice to any Person or (ix) give
any Person the right to declare a default, exercise any remedy, claim a rebate,
chargeback, penalty or change in delivery schedule, accelerate the maturity or
performance, cancel, terminate or modify any right, benefit, obligation or other
term under, any of the terms, conditions or provisions of, any Contract to which
Seller is a party or Seller or its properties or assets are otherwise bound,
except for any deviations from any of the foregoing clauses (a), (b) or (c) that
has not had and would not reasonably be expected to have a Material Adverse
Effect on Seller.

 

5.6 No Litigation. There is no Action pending or, to the Knowledge of Seller,
threatened, nor any Order is outstanding, against or involving Seller or any of
its officers, directors, managers, shareholders, properties, assets or
businesses, whether at law or in equity, before or by any Governmental
Authority, which would reasonably be expected to adversely affect the ability of
Seller to consummate the transactions contemplated by, and discharge its
obligations under, this Agreement and the Ancillary Documents to which Seller is
a party.

 

29

 

 

5.7 Investment Representations. The Seller: (a) is an “accredited investor” as
such term is defined in Rule 501(a) of Regulation D under the Securities Act;
(b) is acquiring its portion of the Exchange Shares for itself for investment
purposes only, and not with a view towards any resale or distribution of such
Exchange Shares; (c) has been advised and understands that the Exchange Shares
(i) are being issued in reliance upon one or more exemptions from the
registration requirements of the Securities Act and any applicable state
securities Laws, (ii) have not been and shall not be registered under the
Securities Act or any applicable state securities Laws and, therefore, must be
held indefinitely and cannot be resold unless such Exchange Shares are
registered under the Securities Act and all applicable state securities Laws,
unless exemptions from registration are available and (iii) are subject to
additional restrictions on transfer pursuant to the Lock-Up Agreement; (d) is
aware that an investment in the Purchaser is a speculative investment and is
subject to the risk of complete loss; and (e) acknowledges that except as set
forth in the Registration Rights Agreement, the Purchaser is under no obligation
hereunder to register the Exchange Shares under the Securities Act. Seller has
no Contract with any Person to sell, transfer, or grant participations to such
Person, or to any third Person, with respect to the Exchange Shares. By reason
of Seller’s business or financial experience, or by reason of the business or
financial experience of Seller’s “purchaser representatives” (as that term is
defined in Rule 501(h) under the Securities Act), the Seller is capable of
evaluating the risks and merits of an investment in the Purchaser and of
protecting its interests in connection with this investment. The Seller has
carefully read and understands all materials provided by or on behalf of the
Purchaser or its Representatives to Seller or Seller’s Representatives
pertaining to an investment in the Purchaser and has consulted, as Seller has
deemed advisable, with its own attorneys, accountants or investment advisors
with respect to the investment contemplated hereby and its suitability for
Seller. The Seller acknowledges that the Exchange Shares are subject to dilution
for events not under the control of Seller. The Seller has completed its
independent inquiry and has relied fully upon the advice of its own legal
counsel, accountant, financial and other Representatives in determining the
legal, tax, financial and other consequences of this Agreement and the
transactions contemplated hereby and the suitability of this Agreement and the
transactions contemplated hereby for Seller and its particular circumstances,
and, except as set forth herein, has not relied upon any representations or
advice by the Purchaser or its Representatives. The Seller acknowledges and
agrees that, except as set forth in Article III (including the related portions
of the Purchaser Disclosure Schedules), no representations or warranties have
been made by the Purchaser or any of its Representatives, and that Seller has
not been guaranteed or represented to by any Person, (i) any specific amount or
the event of the distribution of any cash, property or other interest in the
Purchaser or (ii) the profitability or value of the Exchange Shares in any
manner whatsoever. The Seller: (A) has been represented by independent counsel
(or has had the opportunity to consult with independent counsel and has declined
to do so); (B) has had the full right and opportunity to consult with Seller’s
attorneys and other advisors and has availed itself of this right and
opportunity; (C) has carefully read and fully understands this Agreement in its
entirety and has had it fully explained to it or him by such counsel; (D) is
fully aware of the contents hereof and the meaning, intent and legal effect
thereof; and (E) is competent to execute this Agreement and has executed this
Agreement free from coercion, duress or undue influence.

 

5.8 Finders and Brokers. Neither Seller nor any of its Representatives on its
behalf has employed any broker, finder or investment banker or incurred any
liability for any brokerage fees, commissions, finders’ fees or similar fees in
connection with the transactions contemplated by this Agreement.

 

5.9 Independent Investigation. The Seller has conducted its own independent
investigation, review and analysis of the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Purchaser, and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
the Purchaser for such purpose. The Seller acknowledges and agrees that: (a) in
making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, it has relied solely upon its own
investigation and the express representations and warranties of the Purchaser
set forth in Article III (including the related portions of the Purchaser
Disclosure Schedules); and (b) neither the Purchaser nor any of its
Representatives have made any representation or warranty as to the Purchaser or
this Agreement, except as expressly set forth in Article III (including the
related portions of the Purchaser Disclosure Schedules).

 

5.10 Information Supplied. None of the information supplied or to be supplied by
Seller expressly for inclusion or incorporation by reference: (a) in any Current
Report on Form 8-K, and any exhibits thereto or any other report, form,
registration or other filing made with any Governmental Authority with respect
to the transactions contemplated by this Agreement or any Ancillary Documents;
(b) in the Proxy Documents; or (c) in the mailings or other distributions to the
Purchaser’s shareholders and/or prospective investors with respect to the
consummation of the transactions contemplated by this Agreement or in any
amendment to any of documents identified in (a) through (c), will, when filed,
made available, mailed or distributed, as the case may be, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading. None of the
information supplied or to be supplied by Seller expressly for inclusion or
incorporation by reference in any of the Signing Press Release, the Signing
Filing, the Closing Filing and the Closing Press Release will, when filed or
distributed, as applicable, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading. Notwithstanding the foregoing, Seller makes no
representation, warranty or covenant with respect to any information supplied by
or on behalf of the Purchaser or its Affiliates.

 

30

 

 

Article VI
COVENANTS

 

6.1 Access and Information.

 

(a) The Company shall give, and shall direct its Representatives to give, the
Purchaser and its Representatives, at reasonable times during normal business
hours and upon reasonable intervals and notice, access to all offices and other
facilities and to all employees, properties, Contracts, commitments, books and
records, financial and operating data and other information (including Tax
Returns, internal working papers, client files, client Contracts and director
service agreements), of or pertaining to the Target Companies, as the Purchaser
or its Representatives may reasonably request regarding the Target Companies and
their respective businesses, assets, Liabilities, financial condition,
prospects, operations, management, employees and other aspects (including
unaudited quarterly financial statements, including a consolidated quarterly
balance sheet and income statement, a copy of each material report, schedule and
other document filed with or received by a Governmental Authority pursuant to
the requirements of applicable securities Laws, and independent public
accountants’ work papers (subject to the consent or any other conditions
required by such accountants, if any)) and instruct each of the Company’s
Representatives to reasonably cooperate with the Purchaser and its
Representatives in their investigation; provided, however, that the Purchaser
and its Representatives shall conduct any such activities in such a manner as
not to unreasonably interfere with the business or operations of the Target
Companies.

 

(b) The Purchaser shall give, and shall direct its Representatives to give, the
Company and its Representatives, at reasonable times during normal business
hours and upon reasonable intervals and notice, access to all offices and other
facilities and to all employees, properties, Contracts, commitments, books and
records, financial and operating data and other information (including Tax
Returns, internal working papers, client files, client Contracts and director
service agreements), of or pertaining to the Purchaser or its Subsidiaries, as
the Company or its Representatives may reasonably request regarding the
Purchaser, its Subsidiaries and their respective businesses, assets,
Liabilities, financial condition, prospects, operations, management, employees
and other aspects (including unaudited quarterly financial statements, including
a consolidated quarterly balance sheet and income statement, a copy of each
material report, schedule and other document filed with or received by a
Governmental Authority pursuant to the requirements of applicable securities
Laws, and independent public accountants’ work papers (subject to the consent or
any other conditions required by such accountants, if any)) and instruct each of
the Purchaser’s Representatives to reasonably cooperate with the Company and its
Representatives in their investigation; provided, however, that the Company and
its Representatives shall conduct any such activities in such a manner as not to
unreasonably interfere with the business or operations of the Purchaser or any
of its Subsidiaries.

 

31

 

 

6.2 Conduct of Business of the Company.

 

(a) Unless the Purchaser shall otherwise consent in writing (such consent not to
be unreasonably withheld, conditioned or delayed), during the period from the
date of this Agreement and continuing until the earlier of the termination of
this Agreement in accordance with Section 9.1 or the Closing (the “Interim
Period”), except as expressly contemplated by this Agreement or as set forth on
Schedule 6.2, the Company shall, and shall cause its Subsidiaries to, (i)
conduct their respective businesses, in all material respects, in the ordinary
course of business, (ii) comply with all Laws applicable to the Target Companies
and their respective businesses, assets and employees, and (iii) take all
commercially reasonable measures necessary or appropriate to preserve intact, in
all material respects, their respective business organizations, to keep
available the services of their respective managers, directors, officers,
employees and consultants, to maintain, in all material respects, their existing
relationships with all Top Customers and Top Suppliers, and to preserve the
possession, control and condition of their respective material assets, all as
consistent with past practice.

 

(b) Without limiting the generality of Section 6.2(a) and except as contemplated
by the terms of this Agreement or as set forth on Schedule 6.2, during the
Interim Period, without the prior written consent of the Purchaser (such consent
not to be unreasonably withheld, conditioned or delayed), the Company shall not,
and shall cause its Subsidiaries to not:

 

(i) amend, waive or otherwise change, in any respect, its Organizational
Documents;

 

(ii) authorize, commit or actually issue, grant, sell, pledge, dispose of any of
its shares or other equity interests or any options, warrants, commitments,
subscriptions or rights of any kind to acquire or sell any of its shares or
other equity interests, or other securities, including any securities
convertible into or exchangeable for any of its shares or other equity
securities or securities of any class and any other equity-based awards, or
engage in any hedging transaction with a third Person with respect to such
securities;

 

(iii) split, combine, recapitalize or reclassify any of its shares or other
equity interests or issue any other securities in respect thereof or pay or set
aside any dividend or other distribution (whether in cash, equity or property or
any combination thereof) in respect of its shares or other equity interests, or
directly or indirectly redeem, purchase or otherwise acquire or offer to acquire
any of its securities;

 

(iv) incur, create, assume, prepay or otherwise become liable for any
Indebtedness (directly, contingently or otherwise) in excess of $50,000
(individually or in the aggregate), make a loan or advance to or investment in
any third party, or guarantee or endorse any Indebtedness, Liability or
obligation of any Person;

 

(v) increase the wages, salaries or compensation of its employees other than in
the ordinary course of business, consistent with past practice, and in any event
not in the aggregate by more than five percent (5%), or make or commit to make
any bonus payment (whether in cash, property or securities) to any employee
outside of the ordinary course of business, or materially increase other
benefits of employees generally, or enter into, establish, materially amend or
terminate any Company Benefit Plan with, for or in respect of any current
consultant, officer, manager director or employee, in each case other than as
required by applicable Law, pursuant to the terms of any Company Benefit Plans
or in the ordinary course of business;

 

(vi) make or rescind any material election relating to Taxes, settle any claim,
action, suit, litigation, proceeding, arbitration, investigation, audit or
controversy relating to Taxes, file any amended Tax Return or claim for refund,
or make any material change in its accounting or Tax policies or procedures, in
each case except as required by applicable Law or in compliance with GAAP;

 

32

 

 

(vii) transfer or license (other than non-exclusive licenses in the ordinary
course of business) to any Person or otherwise extend, materially amend or
modify, permit to lapse or fail to preserve any of the Company Registered IP,
Company Licensed IP or other Company IP, or disclose to any Person who has not
entered into a confidentiality agreement any Trade Secrets;

 

(viii) terminate, or waive or assign any material right under, any Company
Material Contract or enter into any Contract that would be a Company Material
Contract;

 

(ix) fail to maintain its books, accounts and records in all material respects
in the ordinary course of business;

 

(x) establish any Subsidiary or enter into any new line of business;

 

(xi) fail to use commercially reasonable efforts to keep in force insurance
policies or replacement or revised policies providing insurance coverage with
respect to its assets, operations and activities in such amount and scope of
coverage as are currently in effect;

 

(xii) revalue any of its material assets or make any change in accounting
methods, principles or practices, except to the extent required to comply with
GAAP and after consulting with the Company’s outside auditors;

 

(xiii) waive, release, assign, settle or compromise any claim, action or
proceeding (including any suit, action, claim, proceeding or investigation
relating to this Agreement or the transactions contemplated hereby), other than
waivers, releases, assignments, settlements or compromises that involve only the
payment of monetary damages (and not the imposition of equitable relief on, or
the admission of wrongdoing by, the Company or its Affiliates) not in excess of
$50,000 (individually or in the aggregate), or otherwise pay, discharge or
satisfy any Actions, Liabilities or obligations, unless such amount has been
reserved in the Company Financials;

 

(xiv) close or materially reduce its activities, or effect any layoff or other
personnel reduction or change, at any of its facilities;

 

(xv) acquire, including by merger, consolidation, acquisition of shares or
assets, or any other form of business combination, any corporation, partnership,
limited liability company, other business organization or any division thereof,
or any material amount of assets outside the ordinary course of business;

 

(xvi) make capital expenditures in excess of $50,000 (individually for any
project (or set of related projects) or $150,000 in the aggregate);

 

(xvii) adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization;

 

(xviii) voluntarily incur any Liability (whether absolute, accrued, contingent
or otherwise) in excess of $50,000 individually or $150,000 in the aggregate
other than pursuant to the terms of a Company Material Contract or Company
Benefit Plan;

 

33

 

 

(xix) sell, lease, license, transfer, exchange or swap, mortgage or otherwise
pledge or encumber (including securitizations), or otherwise dispose of any
material portion of its properties, assets or rights;

 

(xx) enter into any agreement, understanding or arrangement with respect to the
voting of equity securities of the Company;

 

(xxi) take any action that would reasonably be expected to significantly delay
or impair the obtaining of any Consents of any Governmental Authority to be
obtained in connection with this Agreement;

 

(xxii) enter into, amend, waive or terminate (other than terminations in
accordance with their terms) any transaction with any Related Person (other than
compensation and benefits and advancement of expenses, in each case, provided in
the ordinary course of business); or

 

(xxiii) authorize or agree to do any of the foregoing actions.

 

6.3 Conduct of Business of the Purchaser.

 

(a) Unless the Company shall otherwise consent in writing (such consent not to
be unreasonably withheld, conditioned or delayed), during the Interim Period,
except as expressly contemplated by this Agreement or as set forth on Schedule
6.3, the Purchaser shall, and shall cause its Subsidiaries to, (i) conduct their
respective businesses, in all material respects, in the ordinary course of
business, (ii) comply with all Laws applicable to the Purchaser and its
Subsidiaries and their respective businesses, assets and employees, and (iii)
take all commercially reasonable measures necessary or appropriate to preserve
intact, in all material respects, their respective business organizations, to
keep available the services of their respective managers, directors, officers,
employees and consultants, and to preserve the possession, control and condition
of their respective material assets, all as consistent with past practice.

 

(b) Without limiting the generality of Section 6.3(a) and except (x) as
contemplated by the terms of this Agreement, (y) to the extent reasonably
necessary or appropriate by the Purchaser, the incurrence of Expenses by the
Purchaser or the financing of its Expenses incurred in connection with the
transactions contemplated by this Agreement or (z) as set forth on Schedule 6.3,
during the Interim Period, without the prior written consent of the Company
(such consent not to be unreasonably withheld, conditioned or delayed), the
Purchaser shall not, and shall cause its Subsidiaries to not:

 

(i) amend, waive or otherwise change, in any respect, its Organizational
Documents;

 

(ii) authorize, commit or actually issue, grant, sell, pledge, dispose of any of
its shares or other equity interests or any options, warrants, commitments,
subscriptions or rights of any kind to acquire or sell any of its shares or
other equity interests, or other securities, including any securities
convertible into or exchangeable for any of its shares or other equity
securities or securities of any class and any other equity-based awards, or
engage in any hedging transaction with a third Person with respect to such
securities;

 

(iii) split, combine, recapitalize or reclassify any of its shares or other
equity interests or issue any other securities in respect thereof or pay or set
aside any dividend or other distribution (whether in cash, equity or property or
any combination thereof) in respect of its shares or other equity interests, or
directly or indirectly redeem, purchase or otherwise acquire or offer to acquire
any of its securities;

 

34

 

 

(iv) incur, create, assume, prepay or otherwise become liable for any
Indebtedness (directly, contingently or otherwise) in excess of $50,000
(individually or in the aggregate), make a loan or advance to or investment in
any third party, or guarantee or endorse any Indebtedness, Liability or
obligation of any Person;

 

(v) make or rescind any material election relating to Taxes, settle any claim,
action, suit, litigation, proceeding, arbitration, investigation, audit or
controversy relating to Taxes, file any amended Tax Return or claim for refund,
or make any material change in its accounting or Tax policies or procedures, in
each case except as required by applicable Law or in compliance with GAAP;

 

(vi) amend, waive or otherwise change the Trust Agreement in any manner adverse
to the Purchaser;

 

(vii) terminate, waive or assign any material right under any Purchaser Material
Contract or enter into any Contract that would be a Purchaser Material Contract;

 

(viii) fail to maintain its books, accounts and records in all material respects
in the ordinary course of business;

 

(ix) establish any Subsidiary or enter into any new line of business;

 

(x) fail to use commercially reasonable efforts to keep in force insurance
policies or replacement or revised policies providing insurance coverage with
respect to its assets, operations and activities in such amount and scope of
coverage as are currently in effect;

 

(xi) revalue any of its material assets or make any change in accounting
methods, principles or practices, except to the extent required to comply with
GAAP and after consulting the Purchaser’s outside auditors;

 

(xii) waive, release, assign, settle or compromise any claim, action or
proceeding (including any suit, action, claim, proceeding or investigation
relating to this Agreement or the transactions contemplated hereby), other than
waivers, releases, assignments, settlements or compromises that involve only the
payment of monetary damages (and not the imposition of equitable relief on, or
the admission of wrongdoing by, the Purchaser) not in excess of $50,000
(individually or in the aggregate), or otherwise pay, discharge or satisfy any
Actions, Liabilities or obligations, unless such amount has been reserved in the
Purchaser Financials;

 

(xiii) acquire, including by merger, consolidation, acquisition of shares or
assets, or any other form of business combination, any corporation, partnership,
limited liability company, other business organization or any division thereof,
or any material amount of assets outside the ordinary course of business;

 

(xiv) make capital expenditures in excess of $50,000 individually for any
project (or set of related projects) or $150,000 in the aggregate;

 

(xv) adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization;

 

35

 

 

(xvi) voluntarily incur any Liability (whether absolute, accrued, contingent or
otherwise) in excess of $50,000 individually or $150,000 in the aggregate other
than pursuant to the terms of a material Contract in existence as of the date of
this Agreement or entered into in the ordinary course of business or in
accordance with the terms of this Section 6.3 during the Interim Period;

 

(xvii) sell, lease, license, transfer, exchange or swap, mortgage or otherwise
pledge or encumber (including securitizations), or otherwise dispose of any
material portion of its properties, assets or rights;

 

(xviii) enter into any agreement, understanding or arrangement with respect to
the voting of Purchaser Securities;

 

(xix) take any action that would reasonably be expected to significantly delay
or impair the obtaining of any Consents of any Governmental Authority to be
obtained in connection with this Agreement; or

 

(xx) authorize or agree to do any of the foregoing actions.

 

6.4 Annual and Interim Financial Statements. During the Interim Period, within
thirty (30) calendar days following the end of each calendar month, each
three-month quarterly period and each fiscal year, the Company shall deliver to
the Purchaser an unaudited consolidated income statement and an unaudited
consolidated balance sheet for the period from the Balance Sheet Date through
the end of such calendar month, quarterly period or fiscal year and the
applicable comparative period in the preceding fiscal year, in each case
accompanied by a certificate of the Chief Financial Officer of the Company to
the effect that all such financial statements fairly present the consolidated
financial position and results of operations of the Target Companies as of the
date or for the periods indicated, in accordance with GAAP, subject to year-end
audit adjustments and excluding footnotes. During the Interim Period, the
Company will also promptly deliver to the Purchaser copies of any audited
financial statements of the Target Companies that a certified public accountant
of any Target Company may issue.

 

6.5 Purchaser Public Filings. During the Interim Period, the Purchaser will keep
current and timely file all of its public filings with the SEC and otherwise
comply in all material respects with applicable securities Laws and shall use
its commercially reasonable efforts to maintain the listing of the Purchaser
Public Units, the Purchaser Ordinary Shares, the Purchaser Public Warrants and
the Purchaser Public Rights on Nasdaq; provided, that the Parties acknowledge
and agree that from and after the Closing, Purchaser intends to list on Nasdaq
only the Purchaser Ordinary Shares and the Purchaser Public Warrants.

 

6.6 No Solicitation.

 

(a) For purposes of this Agreement, (i) an “Acquisition Proposal” means any
inquiry, proposal or offer, or any indication of interest in making an offer or
proposal, from any Person or group at any time relating to an Alternative
Transaction, and (ii) an “Alternative Transaction” means (A) with respect to the
Company, the Seller and their respective Affiliates, a transaction (other than
the transactions contemplated by this Agreement) concerning the sale of (x) all
or any material part of the business or assets of any Target Companies (other
than in the ordinary course of business) or (y) any of the shares or other
equity interests or profits of any Target Companies, in any case, whether such
transaction takes the form of a sale of shares or other equity interests,
assets, merger, consolidation, issuance of debt securities, management Contract,
joint venture or partnership, or otherwise and (B) with respect to the Purchaser
and its Affiliates, a transaction (other than the transactions contemplated by
this Agreement) concerning a Business Combination.

 

36

 

 

(b) During the Interim Period, in order to induce the other Parties to continue
to commit to expend management time and financial resources in furtherance of
the transactions contemplated hereby, each Party shall not, and shall cause its
Representatives to not, without the prior written consent of the Company and the
Purchaser, directly or indirectly, (i) solicit, assist, initiate or facilitate
the making, submission or announcement of, or intentionally encourage, any
Acquisition Proposal, (ii) furnish any non-public information regarding such
Party or its Affiliates (or with respect to Seller, any Target Company) or their
respective businesses, operations, assets, Liabilities, financial condition,
prospects or employees to any Person or group (other than a Party to this
Agreement or their respective Representatives) in connection with or in response
to an Acquisition Proposal, (iii) engage or participate in discussions or
negotiations with any Person or group with respect to, or that could be expected
to lead to, an Acquisition Proposal, (iv) approve, endorse or recommend, or
publicly propose to approve, endorse or recommend, any Acquisition Proposal, (v)
negotiate or enter into any letter of intent, agreement in principle,
acquisition agreement or other similar agreement related to any Acquisition
Proposal, or (vi) release any third Person from, or waive any provision of, any
confidentiality agreement to which such Party is a party.

 

(c) Each Party shall notify the others as promptly as practicable (and in any
event within 48 hours) orally and in writing of the receipt by such Party or any
of its Representatives of (i) any bona fide inquiries, proposals or offers,
requests for information or requests for discussions or negotiations regarding
or constituting any Acquisition Proposal or any bona fide inquiries, proposals
or offers, requests for information or requests for discussions or negotiations
that could be expected to result in an Acquisition Proposal, and (ii) any
request for non-public information relating to such Party or its Affiliates (or
with respect to Seller, any Target Company), specifying in each case, the
material terms and conditions thereof (including a copy thereof if in writing or
a written summary thereof if oral) and the identity of the party making such
inquiry, proposal, offer or request for information. Each Party shall keep the
others promptly informed of the status of any such inquiries, proposals, offers
or requests for information. During the Interim Period, each Party shall, and
shall cause its Representatives to, immediately cease and cause to be terminated
any solicitations, discussions or negotiations with any Person with respect to
any Acquisition Proposal and shall, and shall direct its Representatives to,
cease and terminate any such solicitations, discussions or negotiations.

 

6.7 No Trading. The Company and the Seller each acknowledge and agree that it is
aware, and that their respective Affiliates are aware (and each of their
respective Representatives is aware or, upon receipt of any material nonpublic
information of the Purchaser, will be advised) of the restrictions imposed by
the Federal Securities Laws and other applicable foreign and domestic Laws on a
Person possessing material nonpublic information about a publicly traded
company. The Company and the Seller each hereby agree that, while it is in
possession of such material nonpublic information, it shall not purchase or sell
any securities of the Purchaser (other than acquire the Exchange Shares in
accordance with Article I), communicate such information to any third party,
take any other action with respect to the Purchaser in violation of such Laws,
or cause or encourage any third party to do any of the foregoing.

 

37

 

 

6.8 Notification of Certain Matters. During the Interim Period, each of the
Parties shall give prompt notice to the other Parties if such Party or its
Affiliates (or, with respect to the Company, the Seller): (a) fails to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by it or its Affiliates (or, with respect to the Company, the Seller)
hereunder in any material respect; (b) receives any notice or other
communication in writing from any third party (including any Governmental
Authority) alleging (i) that the Consent of such third party is or may be
required in connection with the transactions contemplated by this Agreement or
(ii) any non-compliance with any Law by such Party or its Affiliates (or, with
respect to the Company, the Seller); (c) receives any notice or other
communication from any Governmental Authority in connection with the
transactions contemplated by this Agreement; (d) discovers any fact or
circumstance that, or becomes aware of the occurrence or non-occurrence of any
event the occurrence or non-occurrence of which, would reasonably be expected to
cause or result in any of the conditions to set forth in Article VIII not being
satisfied or the satisfaction of those conditions being materially delayed; or
(e) becomes aware of the commencement or threat, in writing, of any Action
against such Party or any of its Affiliates (or, with respect to the Company,
the Seller), or any of their respective properties or assets, or, to the
Knowledge of such Party, any officer, director, partner, member or manager, in
his, her or its capacity as such, of such Party or of its Affiliates (or, with
respect to the Company, the Seller) with respect to the consummation of the
transactions contemplated by this Agreement. No such notice shall constitute an
acknowledgement or admission by the Party providing the notice regarding whether
or not any of the conditions to the Closing have been satisfied or in
determining whether or not any of the representations, warranties or covenants
contained in this Agreement have been breached.

 

6.9 Efforts.

 

(a) Subject to the terms and conditions of this Agreement, each Party shall use
its commercially reasonable efforts, and shall cooperate fully with the other
Parties, to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable under applicable Laws and
regulations to consummate the transactions contemplated by this Agreement
(including the receipt of all applicable Consents of Governmental Authorities),
and to comply as promptly as practicable with all requirements of Governmental
Authorities applicable to the transactions contemplated by this Agreement.

 

(b) In furtherance and not in limitation of Section 6.9(a), to the extent
required under any Laws that are designed to prohibit, restrict or regulate
actions having the purpose or effect of monopolization or restraint of trade
(“Antitrust Laws”), each Party hereto agrees to make any required filing or
application under Antitrust Laws, as applicable, at such Party’s sole cost and
expense, with respect to the transactions contemplated hereby as promptly as
practicable, to supply as promptly as reasonably practicable any additional
information and documentary material that may be requested pursuant to Antitrust
Laws and to take all other actions necessary, proper or advisable to cause the
expiration or termination of the applicable waiting periods under Antitrust Laws
as soon as practicable, including by requesting early termination of the waiting
period provided for under the Antitrust Laws. Each Party shall, in connection
with its efforts to obtain all requisite approvals and authorizations for the
transactions contemplated by this Agreement under any Antitrust Law, use its
commercially reasonable efforts to: (i) cooperate in all respects with each
other Party or its Affiliates in connection with any filing or submission and in
connection with any investigation or other inquiry, including any proceeding
initiated by a private Person; (ii) keep the other Parties reasonably informed
of any communication received by such Party or its Representatives from, or
given by such Party or its Representatives to, any Governmental Authority and of
any communication received or given in connection with any proceeding by a
private Person, in each case regarding any of the transactions contemplated by
this Agreement; (iii) permit a Representative of the other Parties and their
respective outside counsel to review any communication given by it to, and
consult with each other in advance of any meeting or conference with, any
Governmental Authority or, in connection with any proceeding by a private
Person, with any other Person, and to the extent permitted by such Governmental
Authority or other Person, give a Representative or Representatives of the other
Parties the opportunity to attend and participate in such meetings and
conferences; (iv) in the event a Party’s Representative is prohibited from
participating in or attending any meetings or conferences, the other Parties
shall keep such Party promptly and reasonably apprised with respect thereto; and
(v) use commercially reasonable efforts to cooperate in the filing of any
memoranda, white papers, filings, correspondence or other written communications
explaining or defending the transactions contemplated hereby, articulating any
regulatory or competitive argument, and/or responding to requests or objections
made by any Governmental Authority.

 

38

 

 

(c) As soon as reasonably practicable following the date of this Agreement, the
Parties shall cooperate in all respects with each other and use (and shall cause
their respective Affiliates to use) their respective commercially reasonable
efforts to prepare and file with Governmental Authorities requests for approval
of the transactions contemplated by this Agreement and shall use all
commercially reasonable efforts to have such Governmental Authorities approve
the transactions contemplated by this Agreement. Each Party shall give prompt
written notice to the other Parties if such Party or its Representatives (or
with respect to the Company, the Seller) receives any notice from such
Governmental Authorities in connection with the transactions contemplated by
this Agreement, and shall promptly furnish the other Parties with a copy of such
Governmental Authority notice. If any Governmental Authority requires that a
hearing or meeting be held in connection with its approval of the transactions
contemplated hereby, whether prior to the Closing or after the Closing, each
Party shall arrange for Representatives of such Party to be present for such
hearing or meeting. If any objections are asserted with respect to the
transactions contemplated by this Agreement under any applicable Law or if any
Action is instituted (or threatened to be instituted) by any applicable
Governmental Authority or any private Person challenging any of the transactions
contemplated by this Agreement or any Ancillary Document as violative of any
applicable Law or which would otherwise prevent, materially impede or materially
delay the consummation of the transactions contemplated hereby or thereby, the
Parties shall use their commercially reasonable efforts to resolve any such
objections or suits so as to timely permit consummation of the transactions
contemplated by this Agreement and the Ancillary Documents, including in order
to resolve such objections or Actions which, in any case if not resolved, would
reasonably be expected to prevent, materially impede or materially delay the
consummation of the transactions contemplated hereby or thereby. In the event
any Action is instituted (or threatened to be instituted) by a Governmental
Authority or private party challenging the transactions contemplated by this
Agreement, or any Ancillary Document, the Parties shall, and shall cause their
respective Representatives to, cooperate in all respects with each other and use
their respective commercially reasonable efforts to contest and resist any such
Action and to have vacated, lifted, reversed or overturned any Order, whether
temporary, preliminary or permanent, that is in effect and that prohibits,
prevents or restricts consummation of the transactions contemplated by this
Agreement and the Ancillary Documents.

 

(d) Prior to the Closing, each Party shall use its commercially reasonable
efforts to obtain any Consents of Governmental Authorities or other third
Persons as may be necessary for the consummation by such Party or its Affiliates
of the transactions contemplated by this Agreement or required as a result of
the execution or performance of, or consummation of the transactions
contemplated by, this Agreement by such Party or its Affiliates, and the other
Parties shall provide reasonable cooperation in connection with such efforts.

 

(e) Notwithstanding anything herein to the contrary, no Party shall be required
to agree to any term, condition or modification with respect to obtaining any
Consents in connection with the transactions contemplated by this Agreement that
would result in, or would be reasonably likely to result in: (i) a Material
Adverse Effect to such Party or its Affiliates, or (ii) such Party having to
cease, sell or otherwise dispose of any material assets or businesses (including
the requirement that any such assets or business be held separate).

 

6.10 Further Assurances. The Parties hereto shall further cooperate with each
other and use their respective commercially reasonable efforts to take or cause
to be taken all actions, and do or cause to be done all things, necessary,
proper or advisable on their part under this Agreement and applicable Laws to
consummate the transactions contemplated by this Agreement as soon as reasonably
practicable, including preparing and filing as soon as practicable all
documentation to effect all necessary notices, reports and other filings.

 

39

 

 

6.11 The Proxy Statement.

 

(a) As promptly as practicable after the date hereof, and in consultation with
the Company, the Purchaser shall prepare and file with the SEC a proxy statement
(as amended or supplemented from time to time, the “Proxy Statement”) calling a
special meeting of the Purchaser’s shareholders (the “Shareholder Meeting”) in
accordance with the Purchaser Charter seeking the approval of the Purchaser’s
shareholders for the transactions contemplated by this Agreement and offering to
redeem from its Public Shareholders their Purchaser Ordinary Shares in
conjunction with a shareholder vote on the transactions contemplated by this
Agreement (the “Redemption”), and each of the Purchaser and the Company shall
use its commercially reasonable efforts to obtain and furnish the information
required by the Exchange Act to be included in the Proxy Statement all in
accordance with and as required by the Purchaser’s Organizational Documents, the
IPO Prospectus, applicable Law and any applicable rules and regulations of the
SEC and Nasdaq. In the Proxy Statement, the Purchaser shall seek (i) adoption
and approval of this Agreement and the transactions contemplated hereby or
referred to herein by the holders of Purchaser Ordinary Shares in accordance
with the Purchaser’s Organizational Documents, the BVI Act, and the rules and
regulations of the SEC and Nasdaq, (ii) if required to be approved by the
Purchaser’s shareholders, adoption and approval of an Amended and Restated
Memorandum and Articles of Association of the Purchaser in form and substance
reasonably acceptable to the Purchaser and the Company (the “Amended Charter”),
which Amended Charter will, among other things, change the name of the Purchaser
effective as of the Closing to “Greenland Technologies Holding Corporation”,
(iii) adoption and approval of the new omnibus equity incentive plan, the form
of which is attached as Exhibit E hereto (the “Incentive Plan”), that provides
for the grant of awards to employees and other certain Representatives of the
Purchaser and its Subsidiaries in the form of options, restricted shares,
restricted share units or other equity-based awards based on Purchaser Ordinary
Shares with a total pool of awards of Purchaser Ordinary Shares equal to ten
percent (10%) of the aggregate number of Purchaser Ordinary Shares issued and
outstanding immediately after the Closing, (iv) to appoint, and designate the
classes of, the members of the board of directors of the Purchaser, and appoint
the members of any committees thereof, in each case in accordance with Section
6.16 hereof, (v) to obtain any and all other approvals necessary or advisable to
effect the consummation of the transactions contemplated by this Agreement and
the Ancillary Documents (the approvals described in the foregoing clauses (i),
(ii), (iv) and (v), collectively, the “Shareholder Approval Matters”), and (vi)
the adjournment of the Shareholder Meeting, if necessary or appropriate in the
reasonable determination of the Purchaser. In connection with the Proxy
Statement, the Purchaser will also file with the SEC financial and other
information about the transactions contemplated by this Agreement in accordance
with applicable proxy solicitation rules set forth in the Purchaser’s
Organizational Documents, the BVI Act and the rules and regulations of the SEC
and Nasdaq (such Proxy Statement and the documents included or referred to
therein pursuant to which the Redemption will be made, together with any
additional soliciting materials, supplements, amendments and/or exhibits
thereto, the “Proxy Documents”).

 

40

 

 

(b) Except with respect to the information provided by or on behalf of the
Target Companies or the Seller for inclusion in the Proxy Statement and other
Proxy Documents, the Purchaser shall ensure that, when filed, the Proxy
Statement and other Proxy Documents will comply in all material respects with
the requirements of the Exchange Act and the rules and regulations thereunder.
The Purchaser shall cause the Proxy Documents to be disseminated as promptly as
practicable after receiving clearance from the SEC to the Purchaser’s equity
holders as and to the extent such dissemination is required by U.S. federal
securities laws and the rules and regulations of the SEC and Nasdaq promulgated
thereunder or otherwise (the “Federal Securities Laws”). The Company and the
Seller shall promptly provide to the Purchaser such information concerning the
Seller, the Target Companies and their respective businesses, operations,
condition (financial or otherwise), assets, Liabilities, properties, officers,
directors and employees as is either required by Federal Securities Laws or
reasonably requested by the Purchaser for inclusion in the Proxy Documents.
Subject to compliance by the Company and the Seller with the immediately
preceding sentence with respect to the information provided or to be provided by
or on behalf of them for inclusion in the Proxy Documents, the Purchaser shall
cause the Proxy Documents to comply in all material respects with the Federal
Securities Laws. The Purchaser shall provide copies of the proposed forms of the
Proxy Documents (including, in each case, any amendments or supplements thereto)
to the Company such that the Company and its Representatives are afforded a
reasonable amount of time prior to the dissemination or filing thereof to review
such material and comment thereon prior to such dissemination or filing, and the
Purchaser shall reasonably consider in good faith any comments of the Company
and its Representatives. The Purchaser and the Company and their respective
Representatives shall respond promptly to any comments of the SEC or its staff
with respect to the Redemption or the Proxy Documents and promptly correct any
information provided by it for use in the Proxy Documents if and to the extent
that such information shall have become false or misleading in any material
respect or as otherwise required by the Federal Securities Laws. The Purchaser
shall amend or supplement the Proxy Documents and cause the Proxy Documents, as
so amended or supplemented, to be filed with the SEC and to be disseminated to
the holders of Purchaser Ordinary Shares, in each case as and to the extent
required by the Federal Securities Laws and subject to the terms and conditions
of this Agreement and the Purchaser Organizational Documents. The Purchaser
shall provide the Company and its Representatives with copies of any written
comments, and shall inform them of any material oral comments, that the
Purchaser or any of its Representatives receive from the SEC or its staff with
respect to the Redemption or the Proxy Documents promptly after the receipt of
such comments and shall give the Company a reasonable opportunity under the
circumstances to review and comment on any proposed written or material oral
responses to such comments. The Company and the Seller shall, and shall cause
each of the Target Companies to, make their respective directors, officers and
employees, upon reasonable advance notice, available to the Purchaser and its
Representatives in connection with the drafting of the public filings with
respect to the transactions contemplated by this Agreement, including the Proxy
Documents, and responding in a timely manner to comments from the SEC. As
promptly as reasonably practicable after the Proxy Statement has “cleared”
comments from the SEC, the Purchaser shall cause the definitive Proxy Statement
to be filed with the SEC and disseminated to the holders of Purchaser Ordinary
Shares, and shall duly call, give notice of, convene and hold the Shareholder
Meeting.

 

(c) If at any time prior to the Closing, any information relating to the
Purchaser, on the one hand, or any of the Target Companies or Seller, on the
other hand, or any of their respective Affiliates, businesses, operations,
condition (financial or otherwise), assets, Liabilities, properties, officers,
directors or employees, should be discovered by the Purchaser, on the one hand,
or any of the Target Companies or Seller, on the other hand, that should be set
forth in an amendment or supplement to the Proxy Documents, so that such
documents would not include any misstatement of a material fact or omit to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, the Party which
discovers such information shall promptly notify each other Party and shall
cooperate with the other Parties to ensure that an appropriate amendment or
supplement describing such information shall be promptly filed with the SEC and,
to the extent required by law, disseminated to the Purchaser’s shareholders.

 

41

 

 

6.12 Public Announcements.

 

(a) The Parties agree that no public release, filing or announcement concerning
this Agreement or the Ancillary Documents or the transactions contemplated
hereby or thereby shall be issued by any Party or any of their Affiliates
without the prior written consent of the Purchaser, the Company, the Purchaser
Representative and the Seller (which consent shall not be unreasonably withheld,
conditioned or delayed), except as such release or announcement may be required
by applicable Law or the rules or regulations of any securities exchange, in
which case the applicable Party shall use commercially reasonable efforts to
allow the other Parties reasonable time to comment on, and arrange for any
required filing with respect to, such release or announcement in advance of such
issuance.

 

(b) The Parties shall mutually agree upon and, as promptly as practicable after
the execution of this Agreement (but in any event within four (4) Business Days
thereafter), issue a press release announcing the execution of this Agreement
(the “Signing Press Release”). Promptly after the issuance of the Signing Press
Release (but in any event within four (4) Business Days after the execution of
this Agreement), the Purchaser shall file a Current Report on Form 8-K (the
“Signing Filing”) with the Signing Press Release and a description of this
Agreement as required by Federal Securities Laws, which the Company shall
review, comment upon and approve (which approval shall not be unreasonably
withheld, conditioned or delayed) prior to filing. The Parties shall mutually
agree upon and, as promptly as practicable after the Closing (but in any event
within four (4) Business Days thereafter), issue a press release announcing the
consummation of the transactions contemplated by this Agreement (the “Closing
Press Release”). Promptly after the issuance of the Closing Press Release (but
in any event within four (4) Business Days after the Closing), the Purchaser
shall prepare and file a Current Report on Form 8-K (the “Closing Filing”) with
the Closing Press Release and a description of the Closing as required by
Federal Securities Laws which the Seller and the Purchaser Representative shall
review, comment upon and approve (which approval shall not be unreasonably
withheld, conditioned or delayed) prior to filing. In connection with the
preparation of the Signing Press Release, the Signing Filing, the Closing
Filing, the Closing Press Release, or any other report, statement, filing notice
or application made by or on behalf of a Party to any Governmental Authority or
other third party in connection with the transactions contemplated hereby, each
Party shall, upon request by any other Party, furnish the Parties with all
information concerning themselves, their respective directors, officers and
equity holders, and such other matters as may be reasonably necessary or
advisable in connection with the transactions contemplated hereby, or any other
report, statement, filing, notice or application made by or on behalf of a Party
to any third party or any Governmental Authority in connection with the
transactions contemplated hereby.

 

6.13 Confidential Information.

 

(a) The Company and the Seller hereby agree that during the Interim Period and,
in the event that this Agreement is terminated in accordance with Article IX,
for a period of two (2) years after such termination, they shall, and shall
cause their respective Representatives to: (i) treat and hold in strict
confidence any Purchaser Confidential Information, and will not use for any
purpose (except in connection with the consummation of the transactions
contemplated by this Agreement or the Ancillary Documents, performing their
obligations hereunder or thereunder, enforcing their rights hereunder or
thereunder, or in furtherance of their authorized duties on behalf of the
Purchaser or its Subsidiaries), nor directly or indirectly disclose, distribute,
publish, disseminate or otherwise make available to any third party any of the
Purchaser Confidential Information without the Purchaser’s prior written
consent; and (ii) in the event that the Company, the Seller or any of the
respective Representatives, during the Interim Period or, in the event that this
Agreement is terminated in accordance with Article IX, for a period of two (2)
years after such termination, becomes legally compelled to disclose any
Purchaser Confidential Information, (A) provide the Purchaser with prompt
written notice of such requirement so that the Purchaser or an Affiliate thereof
may seek a protective Order or other remedy or waive compliance with this
Section 6.13(a), and (B) in the event that such protective Order or other remedy
is not obtained, or the Purchaser waives compliance with this Section 6.13(a),
furnish only that portion of such Purchaser Confidential Information which is
legally required to be provided as advised in writing by outside counsel and to
exercise its commercially reasonable efforts to obtain assurances that
confidential treatment will be accorded such Purchaser Confidential Information.
In the event that this Agreement is terminated and the transactions contemplated
hereby are not consummated, the Company and the Seller shall, and shall cause
their respective Representatives to, promptly deliver to the Purchaser any and
all copies (in whatever form or medium) of Purchaser Confidential Information
and destroy all notes, memoranda, summaries, analyses, compilations and other
writings related thereto or based thereon.

 

42

 

 

(b) The Purchaser hereby agrees that during the Interim Period and, in the event
this Agreement is terminated in accordance with Article IX, for a period of two
(2) years after such termination, it shall, and shall cause its Representatives
to: (i) treat and hold in strict confidence any Company Confidential
Information, and will not use for any purpose (except in connection with the
consummation of the transactions contemplated by this Agreement or the Ancillary
Documents, performing its obligations hereunder or thereunder or enforcing its
rights hereunder or thereunder), nor directly or indirectly disclose,
distribute, publish, disseminate or otherwise make available to any third party
any of the Company Confidential Information without the Company’s prior written
consent; and (ii) in the event that the Purchaser or any of its Representatives,
during the Interim Period or, in the event that this Agreement is terminated in
accordance with Article IX, for a period of two (2) years after such
termination, becomes legally compelled to disclose any Company Confidential
Information, (A) provide the Company with prompt written notice of such
requirement so that the Company, the Seller or an Affiliate of any of them may
seek a protective Order or other remedy or waive compliance with this Section
6.13(a), and (B) in the event that such protective Order or other remedy is not
obtained, or the Company waives compliance with this Section 6.13(a), furnish
only that portion of such Company Confidential Information which is legally
required to be provided as advised in writing by outside counsel and to exercise
its commercially reasonable efforts to obtain assurances that confidential
treatment will be accorded such Company Confidential Information. In the event
that this Agreement is terminated and the transactions contemplated hereby are
not consummated, the Purchaser shall, and shall cause its Representatives to,
promptly deliver to the Company any and all copies (in whatever form or medium)
of Company Confidential Information and destroy all notes, memoranda, summaries,
analyses, compilations and other writings related thereto or based thereon.
Notwithstanding the foregoing, the Purchaser and its Representatives shall be
permitted to disclose any and all Company Confidential Information to the extent
required by the Federal Securities Laws.

 

6.14 Litigation Support. Following the Closing, in the event that and for so
long as any Party is actively contesting or defending against any third party or
Governmental Authority Action in connection with any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act or transaction that existing on or prior to the
Closing Date involving the Purchaser or any Target Company, each of the other
Parties will (i) reasonably cooperate with the contesting or defending party and
its counsel in the contest or defense, (ii) make available its personnel at
reasonable times and upon reasonable notice and (iii) provide (A) such testimony
and (B) access to its non-privileged books and records as may be reasonably
requested in connection with the contest or defense, at the sole cost and
expense of the contesting or defending party (unless such contesting or
defending party is entitled to indemnification therefor under Article VII in
which case, the costs and expense will be borne by the parties as set forth in
Article VII).

 

6.15 Documents and Information. After the Closing Date, the Purchaser shall, and
shall cause its Subsidiaries (including the Target Companies) to, until the
seventh (7th) anniversary of the Closing Date, retain all books, records and
other documents pertaining to the business of the Company and its Subsidiaries
in existence on the Closing Date and make the same available for inspection and
copying by the Purchaser Representative during normal business hours of the
Company and its Subsidiaries, as applicable, upon reasonable request and upon
reasonable notice. No such books, records or documents shall be destroyed after
the seventh (7th) anniversary of the Closing Date by the Purchaser or its
Subsidiaries (including any Target Company) without first advising the Purchaser
Representative in writing and giving the Purchaser Representative a reasonable
opportunity to obtain possession thereof.

 

43

 

 

6.16 Post-Closing Board of Directors and Executive Officers.

 

(a) The Parties shall take all necessary action, including causing the directors
of the Purchaser to resign, so that effective as of the Closing, the Purchaser’s
board of directors (the “Post-Closing Purchaser Board”) will consist of five (5)
individuals. Effective upon, or immediately after, the Closing, the Parties
shall take all necessary action to designate and appoint to the Post-Closing
Purchaser Board (i) the one (1) person that is designated by the Purchaser prior
to the Closing (the “Purchaser Director”), who shall qualify as an independent
director under Nasdaq rules, (ii) the one (1) person that is designated by the
Company prior to the Closing, and (iii) three (3) persons who are mutually
agreed upon by the Purchaser and the Company prior to the Closing, at least two
(2) of whom shall qualify as independent directors under Nasdaq rules. The
Parties also agree to cause the board of directors of the Company following the
Closing to be identical to that of the Post-Closing Purchaser Board. The Seller
hereby agrees to vote all equity securities of the Company and, after the
Closing, the Purchaser consistent with the terms hereof.

 

(b) The Parties shall take all action necessary, including causing the executive
officers of the Purchaser to resign, so that the individuals serving as
executive officers of the Purchaser immediately after the Closing will be the
same individuals (in the same offices) as those of the Company immediately prior
to the Closing.

 

6.17 Use of Trust Account Proceeds After the Closing. The Parties agree that
after the Closing, the funds in the Trust Account, after taking into account
payments for the Redemption, shall first be used (i) to pay the Purchaser’s
accrued Expenses, (ii) to pay the Purchaser’s deferred Expenses (including any
legal fees) of the IPO and (iii) to pay for any outstanding obligations owed by
the Purchaser to the Sponsor. Such amounts, as well as any amounts to be paid by
delivery of the Purchaser’s securities, will be paid at the Closing. Any
remaining cash will be used for general corporate purposes.

 

6.18 Purchaser Policies. During the Interim Period, the Purchaser will consult
with the Company, and the Purchaser and the Company will adopt, effective as of
the Closing, corporate and operational policies for the Purchaser, the Company
and their respective Subsidiaries, including the Target Companies, appropriate
for a company publicly traded in the United States with active business and
operations in the industries and regions in which the Target Companies operate
and contemplate operating as of the Closing.

 

Article VII
SURVIVAL AND INDEMNIFICATION

 

7.1 Survival.

 

(a) All representations and warranties of the Company and the Seller contained
in this Agreement (including all schedules and exhibits hereto and all
certificates, documents, instruments and undertakings furnished pursuant to this
Agreement) shall survive the Closing through and until and including the
Expiration Date; provided, however, that (i) the representations and warranties
contained in Sections 4.14 (Taxes and Returns), 4.19 (Benefit Plans), 4.20
(Environmental Matters), 4.33 (Information Supplied) and 5.10 (Information
Supplied) shall survive until sixty (60) days after the expiration of the
applicable statute of limitations, and (ii) the representations and warranties
contained in Sections 4.1 (Organization and Standing), 4.2 (Authorization;
Binding Agreement), 4.3 (Capitalization), 4.4 (Subsidiaries), 4.31 (Finders and
Brokers), 4.32 (Independent Investigation), 5.1 (Organization and Standing), 5.2
(Authorization; Binding Agreement), 5.3 (Ownership), 5.8 (Finders and Brokers)
and 5.9 (Independent Investigation) will survive indefinitely (such
representations and warranties referenced in clauses (i) and (ii), collectively,
the “Special Representations”). Additionally, Fraud Claims against the Company
or the Seller shall survive indefinitely. If written notice of a claim for
breach of any representation or warranty has been given before the applicable
date when such representation or warranty no longer survives in accordance with
this Section 7.1(a), then the relevant representations and warranties shall
survive as to such claim, until the claim has been finally resolved. All
covenants, obligations and agreements of the Company and the Seller contained in
this Agreement (including all schedules and exhibits hereto and all
certificates, documents, instruments and undertakings furnished by the Company
or the Seller pursuant to this Agreement), including any indemnification
obligations, shall survive the Closing and continue until fully performed in
accordance with their terms. For the avoidance of doubt, a claim for
indemnification under any subsection of Section 7.2 other than clauses (a) or
(b) thereof may be made at any time.

 

44

 

 

(b) The representations and warranties of the Purchaser contained in this
Agreement or in any certificate or instrument delivered by or on behalf of the
Purchaser or the Purchaser Representative pursuant to this Agreement shall not
survive the Closing, and from and after the Closing, the Purchaser, the
Purchaser Representative or their respective Representatives shall not have any
further obligations, nor shall any claim be asserted or action be brought
against the Purchaser, the Purchaser Representative or their respective
Representatives with respect thereto. The covenants and agreements made by the
Purchaser and/or the Purchaser Representative in this Agreement or in any
certificate or instrument delivered pursuant to this Agreement, including any
rights arising out of any breach of such covenants or agreements, shall not
survive the Closing, except for those covenants and agreements contained herein
and therein that by their terms apply or are to be performed in whole or in part
after the Closing (which such covenants shall survive the Closing and continue
until fully performed in accordance with their terms).

 

7.2 Indemnification by the Seller. Subject to the terms and conditions of this
Article VII, from and after the Closing, the Seller and its successors and
assigns (each, with respect to any claim made under this Section 7.2, an
“Indemnitor”) will jointly and severally indemnify, defend and hold harmless the
Purchaser, the Purchaser Representative and their respective Affiliates and
their respective officers, directors, managers, employees, successors and
permitted assigns (each, with respect to any claim made under this Section 7.2,
an “Indemnitee”) from and against any and all losses, Actions, Orders,
Liabilities, damages (including consequential damages), diminution in value,
Taxes, interest, penalties, Liens, amounts paid in settlement, costs and
expenses (including reasonable expenses of investigation and court costs and
reasonable attorneys’ fees and expenses), (any of the foregoing, a “Loss”) paid,
suffered or incurred by, or imposed upon, any Indemnitee to the extent arising
in whole or in part out of or resulting directly or indirectly from (whether or
not involving a Third Party Claim): (a) the breach of any representation or
warranty made by the Company or the Seller set forth in this Agreement or in any
certificate delivered by the Company or the Seller pursuant to this Agreement;
(b) the breach of any covenant or agreement on the part of the Seller, the
Company or, after the Closing, the Purchaser, set forth in this Agreement or in
any certificate delivered by the Company, the Seller or the Purchaser pursuant
to this Agreement; (c) any and all Liabilities for Taxes (i) in connection with
or arising out of the Target Companies’ activities or business on or before the
Closing Date or (ii) owing by any Person (other than a Target Company) for which
a Target Company is liable where the Liability of the Target Company for such
Taxes is attributable to an event or transaction occurring on or before the
Closing Date; (d) any Action by Person(s) who were holders of equity securities
of a Target Company, including options, warrants, convertible debt or other
convertible securities or other rights to acquire equity securities of a Target
Company, prior to the Closing arising out of the sale, purchase, termination,
cancellation, expiration, redemption or conversion of any such securities; or
(e) any Indebtedness and/or Transaction Expenses of the Target Companies as of
the Reference Time which were not shown on the Company Financials. Without
limiting any of the rights of the Purchaser or the Purchaser Representative
hereunder, recourse by the Purchaser or the Purchaser Representative hereunder
may be obtained against the Escrow Property. In connection therewith, the
valuation of the Exchange Shares otherwise issuable shall utilize the same
formula as is set forth in the Escrow Agreement.

 

45

 

 

7.3 Limitations and General Indemnification Provisions.

 

(a) Except as otherwise expressly provided in this Article VII, the Indemnitees
will not be entitled to receive any indemnification payments under clause (a) of
Section 7.2 unless and until the aggregate amount of Losses incurred by the
Indemnitees for which they are otherwise entitled to indemnification under this
Article VII exceeds Three Hundred Thousand U.S. Dollars ($300,00.00) (the
“Deductible”), in which case the Indemnitors shall be obligated to the
Indemnitees for the amount of all Losses of the Indemnitees from the first
dollar of Losses of the Indemnitees required to reach the Deductible; provided,
however, that the Deductible shall not apply to (i) indemnification claims for
breaches of any Special Representation or (ii) Fraud Claims.

 

(b) For all purposes of this Article VII, including for purposes determining
whether there has been a breach giving rise to the indemnification claim and the
amount of Losses, all of the representations, warranties and covenants set forth
in this Agreement (including the disclosure schedules hereto) or any Ancillary
Document that are qualified by materiality, Material Adverse Effect or words of
similar import or effect will be deemed to have been made without any such
qualification.

 

(c) No investigation or knowledge by an Indemnitee or the Purchaser
Representative or their respective Representatives of a breach of a
representation, warranty, covenant or agreement of an Indemnitor shall affect
the representations, warranties, covenants and agreements of the Indemnitor or
the recourse available to the Indemnitees under any provision of this Agreement,
including this Article VII, with respect thereto.

 

(d) The amount of any Losses suffered or incurred by any Indemnitee shall be
reduced by the amount of any insurance proceeds paid to the Indemnitee or any
Affiliate thereof as a reimbursement with respect to such Losses (and no right
of subrogation shall accrue to any insurer hereunder, except to the extent that
such waiver of subrogation would prejudice any applicable insurance coverage),
net of the costs of collection and the increases in insurance premiums resulting
from such Loss or insurance payment.

 

7.4 Indemnification Procedures.

 

(a) The Purchaser Representative shall have the sole right to act on behalf of
the Indemnitees with respect to any indemnification claims made pursuant to this
Article VII, including bringing and settling any indemnification claims
hereunder and receiving any notices on behalf of the Indemnitees. The Seller
shall have the sole right to act on behalf of the Indemnitors with respect to
any indemnification claims made pursuant to this Article VII, including bringing
and settling any indemnification claims hereunder and receiving any notices on
behalf of the Indemnitors.

 

(b) In order to make a claim for indemnification hereunder pursuant to the
Escrow Agreement, the Purchaser Representative on behalf of an Indemnitee must
provide written notice (a “Claim Notice”) of such claim to the Seller on behalf
of the Indemnitors and, prior to the Expiration Date, the Escrow Agent, which
Claim Notice shall include (i) a reasonable description of the facts and
circumstances which relate to the subject matter of such indemnification claim
to the extent then known and (ii) the amount of Losses suffered by the
Indemnitee in connection with the claim to the extent known or reasonably
estimable (provided, that the Purchaser Representative may thereafter in good
faith adjust the amount of Losses with respect to the claim by providing a
revised Claim Notice to the Seller (and, so long as any Escrow Property remains
in the Escrow Account, the Escrow Agent); provided, that the copy of any Claim
Notice provided to the Escrow Agent shall be redacted for any confidential or
proprietary information of the Indemnitor or the Indemnitee described in clause
(i).

 

46

 

 

(c) In the case of any claim for indemnification under this Article VII arising
from a claim of a third party (including any Governmental Authority) (a “Third
Party Claim”), the Purchaser Representative must give a Claim Notice with
respect to such Third Party Claim to the Seller promptly (but in no event later
than thirty (30) days) after the Indemnitee’s receipt of notice of such Third
Party Claim; provided, that the failure to give such notice will not relieve the
Indemnitor of its indemnification obligations except to the extent that the
defense of such Third Party Claim is materially and irrevocably prejudiced by
the failure to give such notice. The Seller will have the right to defend and to
direct the defense against any such Third Party Claim in its name and at its
expense, and with counsel selected by the Seller unless (i) the Seller fails to
acknowledge fully to the Purchaser Representative the obligations of the
Indemnitor to the Indemnitee within twenty (20) days after receiving notice of
such Third Party Claim or contests, in whole or in part, its indemnification
obligations therefor or (ii) at any time while such Third Party Claim is
pending, (A) there is a conflict of interest between the Seller on behalf of the
Indemnitor and the Purchaser Representative on behalf of the Indemnitee in the
conduct of such defense, (B) the applicable third party alleges a Fraud Claim or
(C) such claim is criminal in nature, could reasonably be expected to lead to
criminal proceedings, or seeks an injunction or other equitable relief against
the Indemnitee. If the Seller on behalf of the Indemnitor elects, and is
entitled, to compromise or defend such Third Party Claim, it will within twenty
(20) days (or sooner, if the nature of the Third Party Claim so requires) notify
the Purchaser Representative of its intent to do so, and the Purchaser
Representative and the Indemnitee will, at the request and expense of the Seller
on behalf of the Indemnitor, cooperate in the defense of such Third Party Claim.
If the Seller on behalf of the Indemnitor elects not to, or is not entitled
under this Section 7.4 to, compromise or defend such Third Party Claim, fails to
notify the Purchaser Representative of its election as herein provided or
refuses to acknowledge or contests its obligation to indemnify under this
Agreement, the Purchaser Representative on behalf of the Indemnitee may pay,
compromise or defend such Third Party Claim. Notwithstanding anything to the
contrary contained herein, the Indemnitor will have no indemnification
obligations with respect to any such Third Party Claim which is settled by the
Indemnitee or the Purchaser Representative without the prior written consent of
the Seller on behalf of the Indemnitor (which consent will not be unreasonably
withheld, delayed or conditioned); provided, however, that notwithstanding the
foregoing, the Indemnitee will not be required to refrain from paying any Third
Party Claim which has matured by a final, non-appealable Order, nor will it be
required to refrain from paying any Third Party Claim where the delay in paying
such claim would result in the foreclosure of a Lien upon any of the property or
assets then held by the Indemnitee or where any delay in payment would cause the
Indemnitee material economic loss. The Seller’s right on behalf of the
Indemnitor to direct the defense will include the right to compromise or enter
into an agreement settling any Third Party Claim; provided, that no such
compromise or settlement will obligate the Indemnitee to agree to any settlement
that that requires the taking or restriction of any action (including the
payment of money and competition restrictions) by the Indemnitee other than the
execution of a release for such Third Party Claim and/or agreeing to be subject
to customary confidentiality obligations in connection therewith, except with
the prior written consent of the Purchaser Representative on behalf of the
Indemnitee (such consent to be withheld, conditioned or delayed only for a good
faith reason). Notwithstanding the Seller’s right on behalf of the Indemnitor to
compromise or settle in accordance with the immediately preceding sentence, the
Seller on behalf of the Indemnitor may not settle or compromise any Third Party
Claim over the objection of the Purchaser Representative on behalf of the
Indemnitee; provided, however, that consent by the Purchaser Representative on
behalf of the Indemnitee to settlement or compromise will not be unreasonably
withheld, delayed or conditioned. The Purchaser Representative on behalf of the
Indemnitee will have the right to participate in the defense of any Third Party
Claim with counsel selected by it subject to the Seller’s right on behalf of the
Indemnitor to direct the defense.

 

47

 

 

(d) With respect to any direct indemnification claim that is not a Third Party
Claim, the Seller on behalf of the Indemnitor will have a period of thirty (30)
days after receipt of the Claim Notice to respond thereto. If the Seller on
behalf of the Indemnitor does not respond within such thirty (30) days, the
Seller on behalf of the Indemnitor will be deemed to have accepted
responsibility for the Losses set forth in such Claim Notice subject to the
limitations on indemnification set forth in this Article VII and will have no
further right to contest the validity of such Claim Notice. If the Seller on
behalf of the Indemnitor responds within such thirty (30) days after the receipt
of the Claim Notice and rejects such claim in whole or in part, the Purchaser
Representative on behalf of the Indemnitee will be free to pursue such remedies
as may be available under this Agreement (subject to Section 11.4), any
Ancillary Documents or applicable Law.

 

7.5 Timing of Payment; Right to Set-Off; Recovery of Shares. Any indemnification
obligation of an Indemnitor under this Article VII will be paid within five (5)
Business Days after the determination of such obligation in accordance with
Section 7.4. The provisions of this Article VII notwithstanding, at its sole
discretion and without limiting any other rights of the Purchaser or any other
Indemnitee under this Agreement or any Ancillary Document or at law or equity,
to the extent that the Purchaser or another Indemnitee is entitled to
indemnification hereunder, if a Indemnitor fails or refuses to promptly
indemnify the Purchaser or such other Indemnitee as provided herein then the
Purchaser or such other Indemnitee may offset the full amount to which the
Purchaser or such other Indemnitee is entitled, in whole or in part, by reducing
the amount of any payment or other obligation due to the Purchaser or such other
Indemnitor pursuant to this Agreement or any Ancillary Document. Without
limiting any of the foregoing or any other rights of the Indemnitees under this
Agreement or any Ancillary Document or at law or equity, in the event that a
Indemnitor fails or refuses to promptly indemnify a Indemnitee as provided
herein or otherwise fails or refuses to make any payments required under any
Ancillary Document, in either case, where it is established that such Indemnitor
is obligated to provide such indemnification or to make such payment, the
applicable Indemnitee shall, in its sole discretion, be entitled to claim a
portion of the Purchaser Ordinary Shares then owned by such Indemnitor up to an
amount equal in value (based on the then current Purchaser Share Price) to the
amount owed by such Indemnitor. In the event that such Indemnitor fails to
promptly transfer any such Purchaser Ordinary Shares pursuant to this Section
7.5, the Purchaser Representative on behalf of the Purchaser shall be and hereby
is authorized as the attorney-in-fact for such Indemnitor to transfer such
Purchaser Ordinary Shares to the proper recipient thereof as required by this
Section 7.5 and may transfer such Purchaser Ordinary Shares and cancel the share
certificates for such Purchaser Ordinary Shares on the books and records of the
Purchaser and issue new share certificates to such transferee and may instruct
its agents and any exchanges on which Purchaser Ordinary Shares are listed or
traded to do the same.

 

7.6 Exclusive Remedy. From and after the Closing, except with respect to Fraud
Claims against the Seller or a Target Company or claims seeking injunctions or
specific performance (including pursuant to Section 11.7) or claims under the
terms of the Ancillary Documents, indemnification pursuant to this Article VII
shall be the sole and exclusive remedy for the Parties with respect to matters
arising under this Agreement of any kind or nature, including for any
misrepresentation or breach of any warranty, covenant, or other provision
contained in this Agreement or in any certificate or instrument delivered
pursuant to this Agreement or otherwise relating to the subject matter of this
Agreement, including the negotiation and discussion thereof.

 

48

 

 

Article VIII
CLOSING CONDITIONS

 

8.1 Conditions to Each Party’s Obligations. The obligations of each Party to
consummate the transactions described herein shall be subject to the
satisfaction or written waiver (where permissible) by the Company, the Purchaser
and the Seller of the following conditions:

 

(a) Required Purchaser Shareholder Approval. The Shareholder Approval Matters
that are submitted to the vote of the shareholders of the Purchaser at the
Shareholder Meeting in accordance with the Proxy Statement shall have been
approved by the requisite vote of the shareholders of the Purchaser at the
Shareholder Meeting in accordance with the Proxy Statement (the “Required
Shareholder Vote”).

 

(b) Antitrust Laws. Any waiting period (and any extension thereof) applicable to
the consummation of this Agreement under any Antitrust Laws shall have expired
or been terminated.

 

(c) Requisite Regulatory Approvals. All Consents required to be obtained from or
made with any Governmental Authority in order to consummate the transactions
contemplated by this Agreement shall have been obtained or made.

 

(d) Requisite Consents. The Consents required to be obtained from or made with
any third Person (other than a Governmental Authority) in order to consummate
the transactions contemplated by this Agreement that are set forth in Schedule
8.1(d) shall have each been obtained or made.

 

(e) No Law or Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law (whether temporary, preliminary or
permanent) or Order that is then in effect and which has the effect of making
the transactions or agreements contemplated by this Agreement illegal or which
otherwise prevents or prohibits consummation of the transactions contemplated by
this Agreement.

 

(f) No Litigation. There shall not be any pending Action brought by a
third-party non-Affiliate to enjoin or otherwise restrict the consummation of
the Closing.

 

(g) Appointment to the Board. One member of Purchaser’s board of directors shall
have been elected or appointed to Post-Closing Board of Directors as of Closing,
consistent with the requirements of Section 6.16.

 

(h) Net Tangible Assets Test. Upon the Closing and after giving effect to the
completion of the Redemption, the Purchaser shall have net tangible assets of at
least $5,000,001.

 

8.2 Conditions to Obligations of the Company and the Seller. In addition to the
conditions specified in Section 8.1, the obligations of the Company and the
Seller to consummate the transactions contemplated by this Agreement are subject
to the satisfaction or written waiver (by the Company and the Seller) of the
following conditions:

 

(a) Representations and Warranties. All of the representations and warranties of
the Purchaser set forth in this Agreement and in any certificate delivered by
the Purchaser pursuant hereto shall be true and correct on and as of the date of
this Agreement and on and as of the Closing Date as if made on the Closing Date,
except for (i) those representations and warranties that address matters only as
of a particular date (which representations and warranties shall have been
accurate as of such date), and (ii) any failures to be true and correct that
(without giving effect to any qualifications or limitations as to materiality or
Material Adverse Effect), individually or in the aggregate, have not had and
would not reasonably be expected to have a Material Adverse Effect on, or with
respect to, the Purchaser.

 

49

 

 

(b) Agreements and Covenants. The Purchaser shall have performed in all material
respects all of the Purchaser’s obligations and complied in all material
respects with all of the Purchaser’s agreements and covenants under this
Agreement to be performed or complied with by it on or prior to the Closing
Date.

 

(c) No Material Adverse Effect. No Material Adverse Effect shall have occurred
with respect to the Purchaser since the date of this Agreement and be continuing
and uncured.

 

(d) Closing Deliveries.

 

(i) Officer Certificate. The Purchaser shall have delivered to the Company a
certificate, dated the Closing Date, signed by an executive officer of the
Purchaser in such capacity, certifying as to the satisfaction of the conditions
specified in Sections 8.2(a), 8.2(b) and 8.2(c).

 

(ii) Secretary Certificate. The Purchaser shall have delivered to the Company a
certificate from its secretary or other executive officer certifying as to (A)
copies of the Purchaser’s Organizational Documents as in effect as of the
Closing Date, (B) the resolutions of the Purchaser’s board of directors
authorizing and approving the execution, delivery and performance of this
Agreement and each of the Ancillary Documents to which it is a party or by which
it is bound, and the consummation of the transactions contemplated hereby and
thereby, (C) evidence that that Required Shareholder Vote shall have been
obtained and (D) the incumbency of officers of the Purchaser authorized to
execute this Agreement and any Ancillary Document to which the Purchaser is or
is required to be a party or otherwise bound.

 

(iii) Good Standing. The Purchaser shall have delivered to the Company a good
standing certificate (or similar documents applicable for such jurisdictions)
for the Purchaser certified as of a date no later than sixty (60) days prior to
the Closing Date from the proper Governmental Authority of the Purchaser’s
jurisdiction of organization and from each other jurisdiction in which the
Purchaser is qualified to do business as a foreign entity as of the Closing, in
each case to the extent that good standing certificates or similar documents are
generally available in such jurisdictions.

 

(iv) Escrow Agreement. The Company shall have received a copy of the Escrow
Agreement, duly executed by the Purchaser, the Purchaser Representative and the
Escrow Agent.

 

(e) Effectiveness of Certain Ancillary Documents. The Non-Competition
Agreements, Lock-Up Agreements and Registration Rights Agreements shall be in
full force and effect in accordance with the terms thereof as of the Closing.

 

50

 

 

8.3 Conditions to Obligations of the Purchaser. In addition to the conditions
specified in Section 8.1, the obligations of the Purchaser to consummate the
transactions contemplated by this Agreement are subject to the satisfaction or
written waiver (by the Purchaser) of the following conditions:

 

(a) Representations and Warranties. All of the representations and warranties of
the Company and the Seller set forth in this Agreement and in any certificate
delivered by the Company or the Seller pursuant hereto shall be true and correct
on and as of the date of this Agreement and on and as of the Closing Date as if
made on the Closing Date, except for (i) those representations and warranties
that address matters only as of a particular date (which representations and
warranties shall have been accurate as of such date), and (ii) any failures to
be true and correct that (without giving effect to any qualifications or
limitations as to materiality or Material Adverse Effect), individually or in
the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect on, or with respect to, any Target Company.

 

(b) Agreements and Covenants. The Company and the Seller shall have performed in
all material respects all of such Party’s obligations and complied in all
material respects with all of such Party’s agreements and covenants under this
Agreement to be performed or complied with by it on or prior to the Closing
Date.

 

(c) No Material Adverse Effect. No Material Adverse Effect shall have occurred
with respect to any Target Company since the date of this Agreement and be
continuing and uncured.

 

(d) Closing Deliveries.

 

(i) Officer Certificate. The Purchaser shall have received a certificate from
the Company, dated as the Closing Date, signed by the Chairman of the Company in
such capacity, certifying as to the satisfaction of the conditions specified in
Sections 8.3(a), 8.3(b) and 8.3(c).

 

(ii) Seller Certificate. The Purchaser shall have received a certificate from
the Seller, dated as of the Closing Date, signed by the Seller, certifying as to
the satisfaction of the conditions specified in Sections 8.3(a) and 8.3(b) with
respect to the Seller.

 

(iii) Secretary Certificate. The Company shall have delivered to the Purchaser a
certificate from its secretary or other executive officer certifying as to (A)
copies of the Company’s Organizational Documents as in effect as of the Closing
Date, (B) the resolutions of the Company’s board of directors and shareholders
authorizing and approving the execution, delivery and performance of this
Agreement and each of the Ancillary Documents to which it is a party or by which
it is bound, and the consummation of the transactions contemplated hereby and
thereby, and (C) the incumbency of officers of the Company authorized to execute
this Agreement and any Ancillary Document to which the Company is or is required
to be a party or otherwise bound.

 

(iv) Good Standing. The Company shall have delivered to the Purchaser good
standing certificates (or similar documents applicable for such jurisdictions)
for each Target Company certified as of a date no later than sixty (60) days
prior to the Closing Date from the proper Governmental Authority of the Target
Company’s jurisdiction of organization and from each other jurisdiction in which
the Target Company is qualified to do business as a foreign corporation or other
entity as of the Closing, in each case to the extent that good standing
certificates or similar documents are generally available in such jurisdictions.

 

(v) Certified Company Charter. The Company shall have delivered to the Purchaser
a copy of the Company Charter, as in effect as of the Closing, certified by the
appropriate Governmental Authority of Hong Kong as of a date no more than ten
(10) Business Days prior to the Closing Date.

 

(vi) Employment Agreements. The Purchaser shall have received employment
agreements, in form and substance reasonably satisfactory to the Purchaser (the
“Employment Agreements”), between each of the persons set forth on Schedule
8.3(d)(vi) hereto and the applicable Target Company or the Purchaser, as noted
in Schedule 8.3(d)(vi) hereto, each such Employment Agreement duly executed by
the parties thereto.

 

51

 

 

(vii) Escrow Agreement. The Purchaser shall have received a copy of the Escrow
Agreement, duly executed by the Seller and the Escrow Agent.

 

(viii) Legal Opinion. Purchaser shall have received a duly executed opinion from
the Company’s counsel or counsels, in form and substance reasonably satisfactory
to the Purchaser, addressed to the Purchaser and dated as of the Closing Date.

 

(ix) Share Certificates and Transfer Instruments. The Purchaser shall have
received from the Seller share certificates representing the Purchased Shares
(or duly executed affidavits of lost share certificates in form and substance
reasonably acceptable to the Purchaser and consistent with the BVI Act and the
Companies Ordinance), if applicable, together with executed instruments of
transfer in respect of the Purchased Shares in favor of the Purchaser (or its
nominee) and in form reasonably acceptable for transfer on the books of the
Company.

 

(x) Termination of Equity Plan and Convertible Securities. Purchaser shall have
received evidence reasonably acceptable to Purchaser that the Target Companies
shall have terminated any equity plan of any of the Target Companies, and
terminated, extinguished and cancelled in full any issued or outstanding
options, warrants or other rights to subscribe for or purchase any shares or
other equity interests in or of any Target Company or securities convertible
into or exchangeable for, or that otherwise confer on the holder any right to
acquire any shares or other equity interests in or of any Target Company or
commitments for any of the foregoing.

 

(xi) Resignations. The Purchaser shall have received written resignations,
effective as of the Closing, of each of the directors and officers of the
Company as requested by the Purchaser prior to the Closing.

 

(e) Effectiveness of Certain Ancillary Documents. The Non-Competition
Agreements, Lock-Up Agreements and Registration Rights Agreements shall be in
full force and effect in accordance with the terms thereof as of the Closing.

 

8.4 Frustration of Conditions. Notwithstanding anything contained herein to the
contrary, no Party may rely on the failure of any condition set forth in this
Article VIII to be satisfied if such failure was caused by the failure of such
Party or its Affiliates (or with respect to the Company, any Target Company or
Seller) to comply with or perform any of its covenants or obligations set forth
in this Agreement.

 

Article IX
TERMINATION AND EXPENSES

 

9.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing as
follows:

 

(a) by mutual written consent of the Purchaser and the Company;

 

(b) by written notice by the Purchaser or the Company if any of the conditions
to the Closing set forth in Article VIII have not been satisfied or waived by
December 31, 2019 (the “Outside Date”); provided, however, the right to
terminate this Agreement under this Section 9.1(b) shall not be available to a
Party if the breach or violation by such Party or its Affiliates (or with
respect to the Company, the Seller) of any representation, warranty, covenant or
obligation under this Agreement was the cause of, or resulted in, the failure of
the Closing to occur on or before the Outside Date;

 

52

 

 

(c) by written notice by either the Purchaser or the Company if a Governmental
Authority of competent jurisdiction shall have issued an Order or taken any
other action permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement, and such Order or other action has
become final and non-appealable; provided, however, that the right to terminate
this Agreement pursuant to this Section 9.1(c) shall not be available to a Party
if the failure by such Party or its Affiliates (or with respect to the Company,
the Seller) to comply with any provision of this Agreement has been a
substantial cause of, or substantially resulted in, such action by such
Governmental Authority;

 

(d) by written notice by the Company, if (i) there has been a breach by the
Purchaser of any of its representations, warranties, covenants or agreements
contained in this Agreement, or if any representation or warranty of the
Purchaser shall have become untrue or inaccurate, in any case, which would
result in a failure of a condition set forth in Section 8.2(a) or Section 8.2(b)
to be satisfied (treating the Closing Date for such purposes as the date of this
Agreement or, if later, the date of such breach), and (ii) the breach or
inaccuracy is incapable of being cured or is not cured within the earlier of (A)
twenty (20) days after written notice of such breach or inaccuracy is provided
by the Company or (B) the Outside Date; provided, that the Company shall not
have the right to terminate this Agreement pursuant to this Section 9.1(d) if at
such time the Company or the Seller is in material uncured breach of this
Agreement;

 

(e) by written notice by the Purchaser, if (i) there has been a breach by the
Company or the Seller of any of their respective representations, warranties,
covenants or agreements contained in this Agreement, or if any representation or
warranty of such Parties shall have become untrue or inaccurate, in any case,
which would result in a failure of a condition set forth in Section 8.3(a) or
Section 8.3(b) to be satisfied (treating the Closing Date for such purposes as
the date of this Agreement or, if later, the date of such breach), and (ii) the
breach or inaccuracy is incapable of being cured or is not cured within the
earlier of (A) twenty (20) days after written notice of such breach or
inaccuracy is provided by the Purchaser or (B) the Outside Date; provided, that
the Purchaser shall not have the right to terminate this Agreement pursuant to
this Section 9.1(e) if at such time the Purchaser is in material uncured breach
of this Agreement;

 

(f) by written notice by the Purchaser if there shall have been a Material
Adverse Effect on any Target Company following the date of this Agreement which
is uncured and continuing; or

 

(g) by written notice by either the Purchaser or the Company if the Shareholder
Meeting (including any adjournment or postponement thereof) is held and
concluded, the shareholders of the Purchaser have duly voted, and the Required
Shareholder Vote is not obtained.

 

9.2 Effect of Termination. This Agreement may only be terminated in the
circumstances described in Section 9.1 and pursuant to a written notice
delivered by the applicable Party to the other applicable Parties, which sets
forth the basis for such termination, including the provision of Section 9.1
under which such termination is made. In the event of the valid termination of
this Agreement pursuant to Section 9.1, this Agreement shall forthwith become
void, and there shall be no Liability on the part of any Party or any of their
respective Representatives, and all rights and obligations of each Party shall
cease, except: (i) Sections 6.12, 6.13, 9.3, 9.4, Article VII, Article X,
Article XI and this Section 9.2 shall survive the termination of this Agreement,
and (ii) nothing herein shall relieve any Party from Liability for any willful
breach of any representation, warranty, covenant or obligation under this
Agreement or any Fraud Claim against such Party, in either case, prior to
termination of this Agreement (in each case of clauses (i) and (ii) above,
subject to Section 10.1). Without limiting the foregoing, and except as provided
in Article VII, Sections 9.3 and 9.4 and this Section 9.2, but subject to
Section 10.1, the Parties’ sole right prior to the Closing with respect to any
breach of any representation, warranty, covenant or other agreement contained in
this Agreement by another Party or with respect to the transactions contemplated
by this Agreement shall be the right, if applicable, to terminate this Agreement
pursuant to Section 9.1.

 

53

 

 

9.3 Fees and Expenses. Subject to Sections 9.4, 10.1, 11.14 and 11.15 all
Expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the Party incurring such expenses. As used
in this Agreement, “Expenses” shall include all out-of-pocket expenses
(including all fees and expenses of counsel, accountants, investment bankers,
financial advisors, financing sources, experts and consultants to a Party hereto
or any of its Affiliates) incurred by a Party or on its behalf in connection
with or related to the authorization, preparation, negotiation, execution or
performance of this Agreement or any Ancillary Document related hereto and all
other matters related to the consummation of this Agreement. With respect to the
Purchaser, Expenses shall include any and all deferred expenses (including fees
or commissions payable to the underwriters and any legal fees) of the IPO upon
consummation of a Business Combination.

 

9.4 Termination Fee. Notwithstanding Section 9.3 above, in the event that there
is a valid and effective termination of this Agreement by the Purchaser pursuant
to Section 9.1(e), then the Company shall pay to the Purchaser a termination fee
equal to Five Hundred Thousand U.S. Dollars ($500,000.00), plus the Expenses
actually incurred by or on behalf of the Purchaser or any of its Affiliates in
connection with the authorization, preparation, negotiation, execution or
performance of this Agreement or the transactions contemplated hereby, including
any related SEC filings, the Proxy Documents and the Redemption (such aggregate
amount, the “Termination Fee”). The Termination Fee shall be paid by wire
transfer of immediately available funds to an account designated in writing by
the Purchaser within ten (10) Business Days after the Purchaser delivers to the
Company the amount of such Expenses, along with reasonable documentation in
connection therewith. Notwithstanding anything to the contrary in this
Agreement, the Parties expressly acknowledge and agree that, with respect to any
termination of this Agreement in circumstances where the Termination Fee is
payable, the payment of the Termination Fee shall, in light of the difficulty of
accurately determining actual damages, constitute liquidated damages with
respect to any claim for damages or any other claim which the Purchaser would
otherwise be entitled to assert against the Company or its Affiliates or any of
their respective assets, or against any of their respective directors, officers,
employees or shareholders with respect to this Agreement and the transactions
contemplated hereby and shall constitute the sole and exclusive remedy available
to the Purchaser, provided, that the foregoing shall not limit (x) the Company
from Liability for any Fraud Claim relating to events occurring prior to
termination of this Agreement or (y) the rights of the Purchaser to seek
specific performance or other injunctive relief in lieu of terminating this
Agreement.

 

54

 

 

Article X
WAIVERS AND RELEASES

 

10.1 Waiver of Claims Against Trust. Each of the Company and the Seller hereby
acknowledges that it has read the IPO Prospectus and understands that the
Purchaser has established the Trust Account containing the proceeds of the IPO
and from a certain private placement occurring simultaneously with the IPO,
along with interest accrued from time to time thereon, initially in an amount of
$40,000,000, for the benefit of the Purchaser’s public shareholders (the “Public
Shareholders”) and that, except as otherwise described in the IPO Prospectus,
the Purchaser may disburse monies from the Trust Account only: (a) to the Public
Shareholders in the event they elect to redeem or convert their Purchaser
Ordinary Shares in connection with the consummation of the Purchaser’s initial
business combination (as such term is used in the IPO Prospectus) (“Business
Combination”) or in connection with any extension of the deadline by which the
Purchaser must complete its Business Combination, (b) to the Public Shareholders
if the Purchaser fails to consummate a Business Combination within twenty-four
(24) months after the closing of the IPO, (c) with respect to any interest
income earned on the Trust Account balance, for working capital purposes and to
pay any taxes or dissolution expenses or (d) to the Purchaser after or
concurrently with the consummation of its Business Combination. For and in
consideration of the Purchaser entering into this Agreement and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and the Seller hereby agrees on behalf of itself and
its Affiliates that, notwithstanding anything to the contrary in this Agreement,
none of them does now or shall at any time hereafter have any right, title,
interest or claim of any kind in or to any monies in the Trust Account or
distributions therefrom, or make any claim against the Trust Account (including
any distributions therefrom), regardless of whether such claim arises as a
result of, in connection with or relating in any way to, any proposed or actual
business relationship between the Purchaser or its Representatives and any of
them, this Agreement or any other matter, and regardless of whether such claim
arises based on contract, tort, equity or any other theory of legal liability
(any and all such claims are collectively referred to hereafter as the “Released
Claims”). Each of the Company and the Seller on behalf of itself and its
Affiliates hereby irrevocably waives any Released Claims they may have against
the Trust Account (including any distributions therefrom) now or in the future
as a result of, or arising out of, any negotiations, contracts or agreements
with Purchaser or its Representatives and will not seek recourse against the
Trust Account (including any distributions therefrom) for any reason whatsoever
(including for an alleged breach of this Agreement or any other agreement with
Purchaser or its Representatives). Each of the Company and the Seller agrees and
acknowledges that such irrevocable waiver is material to this Agreement and
specifically relied upon by the Purchaser and its Affiliates to induce the
Purchaser to enter in this Agreement, and each of the Company and the Seller
further intends and understands such waiver to be valid, binding and enforceable
under applicable Law. To the extent that the Company, the Seller or any of their
respective Affiliates commences any Action based upon, in connection with,
relating to or arising out of any matter relating to the Purchaser or its
Representatives, which proceeding seeks, in whole or in part, monetary relief
against the Purchaser or its Representatives, each of the Company and the Seller
hereby acknowledges and agrees that its and its Affiliates’ sole remedy shall be
against funds held outside of the Trust Account and that such claim shall not
permit any of them or their Affiliates (or any other Person claiming on their
behalf or in lieu of them) to have any claim against the Trust Account
(including any distributions therefrom) or any amounts contained therein. In the
event that the Company, the Seller or any of their respective Affiliates
commences any Action based upon, in connection with, relating to or arising out
of any matter relating to the Purchaser or its Representatives which proceeding
seeks, in whole or in part, relief against the Trust Account (including any
distributions therefrom) or the Public Shareholders, whether in the form of
money damages or injunctive relief, the Purchaser and its Representatives, as
applicable, shall be entitled to recover from the commencing Person and its
Affiliates the associated legal fees and costs in connection with any such
Action, in the event the Purchaser or its Representatives, as applicable,
prevails in such Action. This Section 10.1 shall survive termination of this
Agreement for any reason and continue indefinitely.

 

10.2 Release and Covenant Not to Sue. Effective as of the Closing, to the
fullest extent permitted by applicable Law, the Seller, on behalf of itself and
its Affiliates that owns any share or other equity interest in or of the Seller
(the “Releasing Persons”), hereby releases and discharges the Target Companies
from and against any and all Actions, obligations, agreements, debts and
Liabilities whatsoever, whether known or unknown, both at law and in equity,
which such Releasing Person now has, has ever had or may hereafter have against
the Target Companies arising on or prior to the Closing Date or on account of or
arising out of any matter occurring on or prior to the Closing Date, including
any rights to indemnification or reimbursement from a Target Company, whether
pursuant to its Organizational Documents, Contract or otherwise, and whether or
not relating to claims pending on, or asserted after, the Closing Date. From and
after the Closing, each Releasing Person hereby irrevocably covenants to refrain
from, directly or indirectly, asserting any Action, or commencing or causing to
be commenced, any Action of any kind against the Target Companies or their
respective Affiliates, based upon any matter purported to be released hereby.
Notwithstanding anything herein to the contrary, the releases and restrictions
set forth herein shall not apply to any claims a Releasing Person may have
against any party pursuant to the terms and conditions of this Agreement or any
Ancillary Document or any of the other matters set forth on Schedule 10.2.

 

55

 

 

Article XI
MISCELLANEOUS

 

11.1 Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable Party at
the following addresses (or at such other address for a Party as shall be
specified by like notice):

 

If to the Purchaser at or prior to the Closing, to:

 

Greenland Acquisition Corporation
Suite 906, Tower W1, Oriental Plaza, No. 1 East Chang’an Street
Dongcheng District, Beijing
People’s Republic of China
Attn: Yanming Liu, Chief Executive Officer
Telephone No.: (86) 010-53607082
Email: liuym@msn.com

 

with a copy (which will not constitute notice) to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn: Bill Huo, Esq.
          Ari Edelman, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: bhuo@egsllp.com
            aedelman@egsllp.com

     

If to the Purchaser Representative, to:

 

Greenland Asset Management Corporation
Suite 906, Tower W1, Oriental Plaza, No. 1 East Chang’an Street
Dongcheng District, Beijing
People’s Republic of China
Attn: Yanming Liu, Chief Executive Officer
Telephone No.: (86) 010-53607082
Email: liuym@msn.com

 

with a copy (which will not constitute notice) to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn: Bill Huo, Esq.
           Ari Edelman, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: bhuo@egsllp.com
            aedelman@egsllp.com

 

56

 

 

If to the Company, to:

 

Zhongchai Holding (Hong Kong) Limited
11-F, Building #12, Sunking Plaza, Gaojiao Road Hangzhou, Zhejiang

People’s Republic of China 311122
Attn: Peter Zuguang Wang
Telephone No.: (86) 571-85775711
Email: peterw@cenntro.com

 

with a copy (which will not constitute notice) to:

 

T&C Law Firm

8/F, Block A, Huanglong Century Square,

No.1 Hangda Road, Hangzhou, Zhejiang

People’s Republic of China 310007

Attn: Longting Zhao

Telephone No.: (86) 571 87903225

Email: zhaolongting@tclawfirm.com

     

If to the Seller, to:

 

Cenntro Holding Limited
11-F, Building #12, Sunking Plaza, Gaojiao Road Hangzhou, Zhejiang People’s
Republic of China 311122
Attention: Peter Zuguang Wang
Telephone No.: (86) 571-85775711
Email: peterw@cenntro.com

 

with a copy (which will not constitute notice) to:

 

T&C Law Firm

8/F, Block A, Huanglong Century Square,

No.1 Hangda Road, Hangzhou, Zhejiang

People’s Republic of China 310007

Attn: Longting Zhao

Telephone No.: (86) 571 87903225

Email: zhaolongting@tclawfirm.com

     

If to the Purchaser after the Closing, to:

 

Greenland Technologies Holding Corporation
11-F, Building #12, Sunking Plaza, Gaojiao Road Hangzhou, Zhejiang

People’s Republic of China 311122
Attention: Peter Zuguang Wang
Telephone No.: (86) 571-85775711
Email: peterw@cenntro.com

 

with a copy (which will not constitute notice) to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn: Bill Huo, Esq.
           Ari Edelman, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: bhuo@egsllp.com
            aedelman@egsllp.com

 

11.2 Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns. This Agreement shall not be
assigned by operation of Law or otherwise without the prior written consent of
the Purchaser, the Company, the Purchaser Representative and the Seller, and any
assignment without such consent shall be null and void; provided that no such
assignment shall relieve the assigning Party of its obligations hereunder.

 

11.3 Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any Person that is not a Party hereto or thereto or a successor or
permitted assign of such a Party.

 

57

 

 

11.4 Arbitration. Any and all disputes, controversies and claims (other than
applications for a temporary restraining order, preliminary injunction,
permanent injunction or other equitable relief or application for enforcement of
a resolution under this Section 11.4) arising out of, related to, or in
connection with this Agreement or the transactions contemplated hereby (a
“Dispute”) shall be governed by this Section 11.4. A party must, in the first
instance, provide written notice of any Disputes to the other parties subject to
such Dispute, which notice must provide a reasonably detailed description of the
matters subject to the Dispute. The parties involved in such Dispute shall seek
to resolve the Dispute on an amicable basis within ten (10) Business Days of the
notice of such Dispute being received by such other parties subject to such
Dispute; the “Resolution Period”); provided, that if any Dispute would
reasonably be expected to have become moot or otherwise irrelevant if not
decided within sixty (60) days after the occurrence of such Dispute, then there
shall be no Resolution Period with respect to such Dispute. Any Dispute that is
not resolved during the Resolution Period may immediately be referred to and
finally resolved by arbitration pursuant to the then-existing Expedited
Procedures of the Commercial Arbitration Rules (the “AAA Procedures”) of the
American Arbitration Association (the “AAA”). Any party involved in such Dispute
may submit the Dispute to the AAA to commence the proceedings after the
Resolution Period. To the extent that the AAA Procedures and this Agreement are
in conflict, the terms of this Agreement shall control. The arbitration shall be
conducted by one arbitrator nominated by the AAA promptly (but in any event
within five (5) Business Days) after the submission of the Dispute to the AAA
and reasonably acceptable to each party subject to the Dispute, which arbitrator
shall be a commercial lawyer with substantial experience arbitrating disputes
under acquisition agreements. The arbitrator shall accept his or her appointment
and begin the arbitration process promptly (but in any event within five (5)
Business Days) after his or her nomination and acceptance by the parties subject
to the Dispute. The proceedings shall be streamlined and efficient. The
arbitrator shall decide the Dispute in accordance with the substantive law of
the state of New York. Time is of the essence. Each party shall submit a
proposal for resolution of the Dispute to the arbitrator within twenty (20) days
after confirmation of the appointment of the arbitrator. The arbitrator shall
have the power to order any party to do, or to refrain from doing, anything
consistent with this Agreement, the Ancillary Documents and applicable Law,
including to perform its contractual obligation(s); provided, that the
arbitrator shall be limited to ordering pursuant to the foregoing power (and,
for the avoidance of doubt, shall order) the relevant party (or parties, as
applicable) to comply with only one or the other of the proposals. The
arbitrator’s award shall be in writing and shall include a reasonable
explanation of the arbitrator’s reason(s) for selecting one or the other
proposal. The seat of arbitration shall be in New York County, State of New
York. The language of the arbitration shall be English.

 

11.5 Governing Law; Jurisdiction. This Agreement shall be governed by, construed
and enforced in accordance with the Laws of the State of New York without regard
to the conflict of laws principles thereof. Subject to Section 11.4, all Actions
arising out of or relating to this Agreement shall be heard and determined
exclusively in any state or federal court located in New York, New York (or in
any court in which appeal from such courts may be taken) (the “Specified
Courts”). Subject to Section 11.4, each Party hereto hereby (a) submits to the
exclusive jurisdiction of any Specified Court for the purpose of any Action
arising out of or relating to this Agreement brought by any Party hereto and
(b) irrevocably waives, and agrees not to assert by way of motion, defense or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court. Each Party agrees that a final judgment in any Action shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Law. Each Party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such Party at the applicable address set forth in Section 11.1.
Nothing in this Section 11.5 shall affect the right of any Party to serve legal
process in any other manner permitted by Law.

 

58

 

 

11.6 Waiver of Jury Trial. Each of the Parties hereto hereby waives to the
fullest extent permitted by applicable Law any right it may have to a trial by
jury with respect to any Action directly or indirectly arising out of, under or
in connection with this Agreement or the transactions contemplated hereby. Each
Party hereto (a) certifies that no Representative of any other Party has
represented, expressly or otherwise, that such other Party would not, in the
event of any Action, seek to enforce that foregoing waiver and (b) acknowledges
that it and the other Parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 11.6.

 

11.7 Specific Performance. Each Party acknowledges that the rights of each Party
to consummate the transactions contemplated hereby are unique, recognizes and
affirms that in the event of a breach of this Agreement by any Party, money
damages may be inadequate and the non-breaching Parties may have not adequate
remedy at law, and agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed by an applicable
Party in accordance with their specific terms or were otherwise breached.
Accordingly, each Party shall be entitled to seek an injunction or restraining
order to prevent breaches of this Agreement and to seek to enforce specifically
the terms and provisions hereof, without the requirement to post any bond or
other security or to prove that money damages would be inadequate, this being in
addition to any other right or remedy to which such Party may be entitled under
this Agreement, at law or in equity.

 

11.8 Severability. In case any provision in this Agreement shall be held
invalid, illegal or unenforceable in a jurisdiction, such provision shall be
modified or deleted, as to the jurisdiction involved, only to the extent
necessary to render the same valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby nor shall the validity, legality or
enforceability of such provision be affected thereby in any other jurisdiction.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.

 

11.9 Amendment. This Agreement may be amended, supplemented or modified only by
execution of a written instrument signed by the Purchaser, the Company, the
Purchaser Representative and the Seller.

 

11.10 Waiver. The Purchaser on behalf of itself and its Affiliates, the Company
on behalf of itself and its Affiliates, and the Seller, may in its sole
discretion (i) extend the time for the performance of any obligation or other
act of any other non-Affiliated Party hereto, (ii) waive any inaccuracy in the
representations and warranties by such other non-Affiliated Party contained
herein or in any document delivered pursuant hereto and (iii) waive compliance
by such other non-Affiliated Party with any covenant or condition contained
herein. Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by the Party or Parties to be bound thereby.
Notwithstanding the foregoing, no failure or delay by a Party in exercising any
right hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise of any other
right hereunder. Notwithstanding the foregoing, any waiver of any provision of
this Agreement after the Closing shall also require the prior written consent of
the Purchaser Representative.

 

11.11 Entire Agreement. This Agreement and the documents or instruments referred
to herein, including any exhibits and schedules attached hereto, which exhibits
and schedules are incorporated herein by reference, together with the Ancillary
Documents, embody the entire agreement and understanding of the Parties hereto
in respect of the subject matter contained herein. There are no restrictions,
promises, representations, warranties, covenants or undertakings, other than
those expressly set forth or referred to herein or the documents or instruments
referred to herein, which collectively supersede all prior agreements and the
understandings among the Parties with respect to the subject matter contained
herein.

 

59

 

 

11.12 Interpretation. The table of contents and the Article and Section headings
contained in this Agreement are solely for the purpose of reference, are not
part of the agreement of the Parties and shall not in any way affect the meaning
or interpretation of this Agreement. In this Agreement, unless the context
otherwise requires: (a) any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and words in the singular
form, including any defined terms, include the plural and vice versa; (b)
reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement,
and reference to a Person in a particular capacity excludes such Person in any
other capacity; (c) any accounting term used and not otherwise defined in this
Agreement or any Ancillary Document has the meaning assigned to such term in
accordance with GAAP; (d) “including” (and with correlative meaning “include”)
means including without limiting the generality of any description preceding or
succeeding such term and shall be deemed in each case to be followed by the
words “without limitation”; (e) the words “herein,” “hereto,” and “hereby” and
other words of similar import in this Agreement shall be deemed in each case to
refer to this Agreement as a whole and not to any particular Section or other
subdivision of this Agreement; (f) the word “if” and other words of similar
import when used herein shall be deemed in each case to be followed by the
phrase “and only if”; (g) the term “or” means “and/or”; (h) any reference to the
term “ordinary course” or “ordinary course of business” shall be deemed in each
case to be followed by the words “consistent with past practice”; (i) any
agreement, instrument, insurance policy, Law or Order defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement, instrument, insurance policy, Law or Order as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes, regulations,
rules or orders) by succession of comparable successor statutes, regulations,
rules or orders and references to all attachments thereto and instruments
incorporated therein; (j) except as otherwise indicated, all references in this
Agreement to the words “Section,” “Article”, “Schedule” and “Exhibit” are
intended to refer to Sections, Articles, Schedules and Exhibits to this
Agreement; and (k) the term “Dollars” or “$” means United States dollars. Any
reference in this Agreement or any Ancillary Document to a Person’s shareholders
shall include any applicable owners of the shares or other equity interests in
or of such Person, in whatever form. Any reference in this Agreement to a
Person’s directors shall including any member of such Person’s governing body
and any reference in this Agreement to a Person’s officers shall including any
Person filling a substantially similar position for such Person. The Parties
have participated jointly in the negotiation and drafting of this Agreement.
Consequently, in the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement. To the extent that any Contract, document, certificate or instrument
is represented and warranted to by the Company to be given, delivered, provided
or made available by the Company, in order for such Contract, document,
certificate or instrument to have been deemed to have been given, delivered,
provided and made available to the Purchaser or its Representatives, such
Contract, document, certificate or instrument shall have been posted to the
electronic data site maintained on behalf of the Company for the benefit of the
Purchaser and its Representatives and the Purchaser and its Representatives have
been given access to the electronic folders containing such information.

 

11.13 Counterparts. This Agreement may be executed and delivered (including by
facsimile or other electronic transmission) in one or more counterparts, and by
the different Parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

60

 

 

11.14 Purchaser Representative.

 

(a) The Purchaser, on behalf of itself and its Subsidiaries, successors and
assigns, by execution and delivery of this Agreement, hereby irrevocably
appoints Greenland Asset Management Corporation, in its capacity as the
Purchaser Representative, as each such Person’s agent, attorney-in-fact and
representative, with full power of substitution to act in the name, place and
stead of such Person, to act on behalf of such Person from and after the Closing
in connection with: (i) bringing, managing, controlling, defending and settling
on behalf of an Indemnitee any indemnification claims by any of them under
Article VII, including controlling, defending, managing, settling and
participating in any Third Party Claim in accordance with Section 7.4; (ii)
acting on behalf of such Person under the Escrow Agreement; (iii) terminating,
amending or waiving on behalf of such Person any provision of this Agreement or
any Ancillary Documents to which the Purchaser Representative is a party; (iv)
signing on behalf of such Person any releases or other documents with respect to
any dispute or remedy arising under this Agreement or any Ancillary Documents to
which the Purchaser Representative is a party; (v) employing and obtaining the
advice of legal counsel, accountants and other professional advisors as the
Purchaser Representative, in its reasonable discretion, deems necessary or
advisable in the performance of its duties as the Purchaser Representative and
to rely on their advice and counsel; (vi) incurring and paying reasonable
out-of-pocket costs and expenses, including fees of brokers, attorneys and
accountants incurred pursuant to the transactions contemplated hereby, and any
other reasonable out-of-pocket fees and expenses allocable or in any way
relating to such transaction or any post-Closing consideration adjustment or
indemnification claim; and (vii) otherwise enforcing the rights and obligations
of any such Persons under this Agreement and the Ancillary Documents to which
the Purchaser Representative is a party, including giving and receiving all
notices and communications hereunder or thereunder on behalf of such Person;
provided, that the Parties acknowledge that the Purchaser Representative is
specifically authorized and directed to act on behalf of, and for the benefit
of, the holders of Purchaser Securities (other than the Seller and its
successors and assigns). All decisions and actions by the Purchaser
Representative, including any agreement between the Purchaser Representative and
the Seller, the Company or other Indemnitor relating to the defense or
settlement of any indemnification claims for which an Indemnitor may be required
to indemnify a Indemnitee pursuant to Article VII shall be binding upon the
Purchaser and its Subsidiaries, successors and assigns, and neither they nor any
other Party shall have the right to object, dissent, protest or otherwise
contest the same. The provisions of this Section 11.14 are irrevocable and
coupled with an interest. The Purchaser Representative hereby accepts its
appointment and authorization as the Purchaser Representative under this
Agreement.

 

(b) The Purchaser Representative shall not be liable for any act done or omitted
under any this Agreement or any Ancillary Document as the Purchaser
Representative while acting in good faith and without willful misconduct or
gross negligence, and any act done or omitted pursuant to the advice of counsel
shall be conclusive evidence of such good faith. The Purchaser shall indemnify,
defend and hold harmless the Purchaser Representative from and against any and
all Losses incurred without gross negligence, bad faith or willful misconduct on
the part of the Purchaser Representative (in its capacity as such) and arising
out of or in connection with the acceptance or administration of the Purchaser
Representative’s duties under this Agreement or any Ancillary Document,
including the reasonable fees and expenses of any legal counsel retained by the
Purchaser Representative. In no event shall the Purchaser Representative in such
capacity be liable hereunder or in connection herewith for any indirect,
punitive, special or consequential damages. The Purchaser Representative shall
be fully protected in relying upon any written notice, demand, certificate or
document that it in good faith believes to be genuine, including facsimiles or
copies thereof, and no Person shall have any Liability for relying on the
Purchaser Representative in the foregoing manner. In connection with the
performance of its rights and obligations hereunder, the Purchaser
Representative shall have the right at any time and from time to time to select
and engage, at the reasonable cost and expense of the Purchaser, attorneys,
accountants, investment bankers, advisors, consultants and clerical personnel
and obtain such other professional and expert assistance, maintain such records
and incur other reasonable out-of-pocket expenses, as the Purchaser
Representative may reasonably deem necessary or appropriate from time to time.
All of the indemnities, immunities, releases and powers granted to the Purchaser
Representative under this Section 11.14 shall survive the Closing and continue
indefinitely.

 

61

 

 

(c) The Person serving as the Purchaser Representative may resign upon ten (10)
days’ prior written notice to the Purchaser and the Seller, provided, that the
Purchaser Representative appoints in writing a replacement Purchaser
Representative. Each successor Purchaser Representative shall have all of the
power, authority, rights and privileges conferred by this Agreement upon the
original Purchaser Representative, and the term “Purchaser Representative” as
used herein shall be deemed to include any such successor Purchaser
Representatives.

 

Article XII
DEFINITIONS

 

12.1 Certain Definitions. For purpose of this Agreement, the following
capitalized terms have the following meanings:

 

“Accounting Principles” means in accordance with GAAP as in effect at the date
of the financial statement to which it refers or if there is no such financial
statement, then as of the Closing Date, using and applying the same accounting
principles, practices, procedures, policies and methods (with consistent
classifications, judgments, elections, inclusions, exclusions and valuation and
estimation methodologies) used and applied by the Target Companies in the
preparation of the latest audited Financial Statements. In any event, the
Accounting Principles (i) shall not include any purchase accounting or other
adjustment arising out of the consummation of the transactions contemplated by
this Agreement, (ii) shall be based on facts and circumstances as they exist at
or prior to the Closing and shall exclude the effect of any act, decision or
event occurring after the Closing and (iii) shall follow the defined terms
contained in this Agreement.

 

“Action” means any notice of noncompliance or violation, or any claim, demand,
charge, action, suit, litigation, audit, settlement, complaint, stipulation,
assessment or arbitration, or any request (including any request for
information), inquiry, hearing, proceeding or investigation, by or before any
Governmental Authority.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person.
Notwithstanding anything to the contrary contained herein, the Subsidiaries will
be deemed to be Affiliates of the Company for all purposes of this Agreement.

 

“Ancillary Documents” means each agreement, instrument or document attached
hereto as an Exhibit, including the Non-Competition Agreements, the Lock-Up
Agreements, the Registration Rights Agreement, the Escrow Agreement and the
Incentive Plan, and the other agreements, certificates and instruments to be
executed or delivered by any of the parties hereto in connection with or
pursuant to this Agreement, including the Amended Charter and the Employment
Agreements.

 

“Benefit Plans” of any Person means any and all deferred compensation, executive
compensation, incentive compensation, equity purchase or other equity-based
compensation plan, employment or consulting, severance or termination pay,
holiday, vacation or other bonus plan or practice, hospitalization or other
medical, life or other insurance, supplemental unemployment benefits, profit
sharing, pension, or retirement plan, program, agreement, commitment or
arrangement, and each other employee benefit plan, program, agreement or
arrangement, including each “employee benefit plan” as such term is defined
under Section 3(3) of ERISA, maintained or contributed to or required to be
contributed to by a Person for the benefit of any employee or terminated
employee of such Person, or with respect to which such Person has any Liability,
whether direct or indirect, actual or contingent, whether formal or informal,
and whether legally binding or not.

 

62

 

 

“BVI Act” means the British Virgin Islands Business Companies Act, 2004, as
amended.

 

“Business Day” means any day other than a Saturday, Sunday or a legal holiday on
which commercial banking institutions in New York, New York are authorized to
close for business.

 

“Closing Net Indebtedness” means, as of the Reference Time, the amount of all
Indebtedness of the Target Companies less the amount of the cash and cash
equivalents of the Target Companies, each on a consolidated basis determined in
accordance with the Accounting Principles.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as amended. Reference to a specific section of the Code shall
include such section and any valid treasury regulation promulgated thereunder.

 

“Company Charter” means the memorandum and articles of association of the
Company, as amended and effective under the Companies Ordinance.

 

“Company Confidential Information” means all confidential or proprietary
documents and information concerning the Target Companies or the Seller or any
of their respective Representatives, furnished in connection with this Agreement
or the transactions contemplated hereby; provided, however, that Company
Confidential Information shall not include any information which, (i) at the
time of disclosure by the Purchaser or its Representatives, is generally
available publicly and was not disclosed in breach of this Agreement or (ii) at
the time of the disclosure by the Company, the Seller or their respective
Representatives to the Purchaser or its Representatives was previously known by
such receiving party without violation of Law or any confidentiality obligation
by the Person receiving such Company Confidential Information.

 

“Company Ordinary Shares” means the ordinary shares, par value HKD 0.01 per
share, of the Company.

 

“Companies Ordinance” means The Hong Kong Companies Ordinance, as amended.

 

“Consent” means any consent, approval, waiver, authorization or Permit of, or
notice to or declaration or filing with any Governmental Authority or any other
Person.

 

“Contracts” means all contracts, agreements, binding arrangements, bonds, notes,
indentures, mortgages, debt instruments, purchase order, licenses (and all other
contracts, agreements or binding arrangements concerning Intellectual Property),
franchises, leases and other instruments or obligations of any kind, written or
oral (including any amendments and other modifications thereto).

 

“Control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract, or otherwise.
“Controlled”, “Controlling” and “under common Control with” have correlative
meanings. Without limiting the foregoing a Person (the “Controlled Person”)
shall be deemed Controlled by (a) any other Person (i) owning beneficially, as
meant in Rule 13d-3 under the Exchange Act, securities entitling such Person to
cast ten percent (10%) or more of the votes for election of directors or
equivalent governing authority of the Controlled Person or (ii) entitled to be
allocated or receive ten percent (10%) or more of the profits, losses, or
distributions of the Controlled Person; (b) an officer, director, general
partner, partner (other than a limited partner), manager, or member (other than
a member having no management authority that is not a Person described in clause
(a) above) of the Controlled Person; or (c) a spouse, parent, lineal descendant,
sibling, aunt, uncle, niece, nephew, mother-in-law, father-in-law,
sister-in-law, or brother-in-law of an Affiliate of the Controlled Person or a
trust for the benefit of an Affiliate of the Controlled Person or of which an
Affiliate of the Controlled Person is a trustee.

 

63

 

 

“Copyrights” means any works of authorship, mask works and all copyrights
therein, including all renewals and extensions, copyright registrations and
applications for registration and renewal, and non-registered copyrights.

 

“Environmental Law” means any Law in any way relating to (a) the protection of
human health and safety, (b) the protection, preservation or restoration of the
environment and natural resources (including air, water vapor, surface water,
groundwater, drinking water supply, surface land, subsurface land, plant and
animal life or any other natural resource), or (c) the exposure to, or the use,
storage, recycling, treatment, generation, transportation, processing, handling,
labeling, production, release or disposal of Hazardous Materials.

 

“Environmental Liabilities” means, in respect of any Person, all Liabilities,
obligations, responsibilities, Remedial Actions, Losses, damages, costs, and
expenses (including all reasonable fees, disbursements, and expenses of counsel,
experts, and consultants and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand by any other Person or in response to any violation of Environmental Law,
whether known or unknown, accrued or contingent, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute,
to the extent based upon, related to, or arising under or pursuant to any
Environmental Law, Environmental Permit, Order, or Contract with any
Governmental Authority or other Person, that relates to any environmental,
health or safety condition, violation of Environmental Law, or a Release or
threatened Release of Hazardous Materials.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended.

 

“Escrow Agent” means Continental Stock Transfer & Trust Company, in its capacity
as the escrow agent under the Escrow Agreement or any other escrow agent agreed
to by the Purchaser and the Company prior to the Closing (or any successor
escrow agent).

 

“Escrow Property” means, at any given time, the securities and other property
held by the Escrow Agent in the Escrow Account in accordance with the terms and
conditions of this Agreement and the Escrow Agreement, including the Escrow
Shares and any dividends or distributions paid or payable on the Escrow Shares,
giving effect to any disbursements or payments from the Escrow Account.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

“Foreign Plan” means any plan, fund (including any superannuation fund) or other
similar program or arrangement established or maintained outside the United
States by the Company or any one or more of its Subsidiaries primarily for the
benefit of employees of the Company or such Subsidiaries residing outside the
United States, which plan, fund or other similar program or arrangement
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

64

 

 

“Fraud Claim” means any claim based in whole or in part upon fraud, willful
misconduct or intentional misrepresentation.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States of America.

 

“Governmental Authority” means any federal, state, local, foreign or other
governmental, quasi-governmental or administrative body, instrumentality,
department or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, regulatory body or other similar regulatory or
dispute-resolving panel or body.

 

“Hazardous Material” means any waste, gas, liquid or other substance or material
that is defined, listed or designated as a “hazardous substance”, “pollutant”,
“contaminant”, “hazardous waste”, “regulated substance”, “hazardous chemical”,
or “toxic chemical” (or by any similar term) under any Environmental Law, or any
other material regulated, or that could result in the imposition of Liability or
responsibility, under any Environmental Law, including petroleum and its
by-products, asbestos, polychlorinated biphenyls, radon, mold, and urea
formaldehyde insulation.

 

“HKD” means Hong Kong dollar, the official currency of Hong Kong.

 

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money (including the outstanding principal and accrued
but unpaid interest) (b) all obligations for the deferred purchase price of
property or services (other than trade payables and other expenses incurred in
the ordinary course of business), (c) any other indebtedness of such Person that
is evidenced by a note, bond, debenture, credit agreement or similar instrument,
(d) all obligations of such Person under leases that should be classified as
capital leases in accordance with GAAP, (e) all obligations of such Person for
the reimbursement of any obligor on any line or letter of credit, banker’s
acceptance, guarantee or similar credit transaction, in each case, that has been
drawn or claimed against, (f) all obligations of such Person in respect of
acceptances issued or created, (g) all interest rate and currency swaps, caps,
collars and similar agreements or hedging devices under which payments are
obligated to be made by such Person, whether periodically or upon the happening
of a contingency, (h) all obligations secured by an Lien on any property of such
Person, (i) any premiums, prepayment fees or other penalties, fees, costs or
expenses associated with payment of any Indebtedness of such Person and (j) all
obligation described in clauses (a) through (i) above of any other Person which
is directly or indirectly guaranteed by such Person or which such Person has
agreed (contingently or otherwise) to purchase or otherwise acquire or in
respect of which it has otherwise assured a creditor against loss.

 

“Intellectual Property” means all of the following as they exist in any
jurisdiction throughout the world: Patents, Trademarks, Copyrights, Trade
Secrets, Internet Assets, Software and other intellectual property, and all
licenses, sublicenses and other agreements or permissions related to the
preceding property.

 

“Internet Assets” means any all domain name registrations, web sites and web
addresses and related rights, items and documentation related thereto.

 

“IPO” means the initial public offering of Purchaser Public Units pursuant to
the IPO Prospectus.

 

“IPO Prospectus” means the final prospectus of the Purchaser, dated July 24,
2018, and filed with the SEC on July 26, 2018 (File No. 333-226001).

 

65

 

 

“IPO Underwriter” means Chardan Capital Markets, LLC, the lead underwriter in
Purchaser’s IPO.

 

“Knowledge” means, with respect to (i) the Company, the actual knowledge of the
executive officers or directors of any Target Company, after due inquiry or (ii)
any other Party, the actual knowledge of its directors and executive officers,
after due inquiry.

 

“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, principle of common law, ordinance, code, edict, decree,
proclamation, treaty, convention, rule, regulation, directive, requirement,
writ, injunction, settlement, Order or Consent that is or has been issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Authority.

 

“Liabilities” means any and all liabilities, Indebtedness, Actions or
obligations of any nature (whether absolute, accrued, contingent or otherwise,
whether known or unknown, whether direct or indirect, whether matured or
unmatured and whether due or to become due), including Tax liabilities due or to
become due.

 

“Lien” means any mortgage, pledge, security interest, attachment, right of first
refusal, option, proxy, voting trust, encumbrance, lien or charge of any kind
(including any conditional sale or other title retention agreement or lease in
the nature thereof), restriction (whether on voting, sale, transfer, disposition
or otherwise), any subordination arrangement in favor of another Person, any
filing or agreement to file a financing statement as debtor under the Uniform
Commercial Code or any similar Law.

 

“Material Adverse Effect” means, with respect to any specified Person, any fact,
event, occurrence, change or effect that has had, or would reasonably be
expected to have, individually or in the aggregate, a material adverse effect
upon (a) the business, assets, Liabilities, results of operations, prospects or
condition (financial or otherwise) of such Person and its Subsidiaries, taken as
a whole, or (b) the ability of such Person or any of its Subsidiaries on a
timely basis to consummate the transactions contemplated by this Agreement or
the Ancillary Documents to which it is a party or bound or to perform its
obligations hereunder or thereunder; provided, however, that any changes or
effects directly or indirectly attributable to, resulting from, relating to or
arising out of the following (by themselves or when aggregated with any other,
changes or effects) shall not be deemed to be, constitute, or be taken into
account when determining whether there has or may, would or could have occurred
a Material Adverse Effect: (i) general changes in the financial or securities
markets or general economic or political conditions in the country or region in
which such Person or any of its Subsidiaries do business; (ii) changes,
conditions or effects that generally affect the industries in which such Person
or any of its Subsidiaries principally operate; (iii) changes in GAAP or other
applicable accounting principles or mandatory changes in the regulatory
accounting requirements applicable to any industry in which such Person and its
Subsidiaries principally operate; (iv) conditions caused by acts of God,
terrorism, war (whether or not declared) or natural disaster; (v) any failure in
and of itself by such Person and its Subsidiaries to meet any internal or
published budgets, projections, forecasts or predictions of financial
performance for any period (provided that the underlying cause of any such
failure may be considered in determining whether a Material Adverse Effect has
occurred or would reasonably be expected to occur to the extent not excluded by
another exception herein) and (vi), with respect to the Purchaser, the
consummation and effects of the Redemption; provided further, however, that any
event, occurrence, fact, condition, or change referred to in clauses (i) - (iv)
immediately above shall be taken into account in determining whether a Material
Adverse Effect has occurred or could reasonably be expected to occur to the
extent that such event, occurrence, fact, condition, or change has a
disproportionate effect on such Person or any of its Subsidiaries compared to
other participants in the industries in which such Person or any of its
Subsidiaries primarily conducts its businesses. Notwithstanding the foregoing,
with respect to the Purchaser, the amount of the Redemption or the failure to
obtain the Required Shareholder Vote shall not be deemed to be a Material
Adverse Effect on or with respect to the Purchaser.

 

66

 

 

“Nasdaq” means the Nasdaq Capital Market.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

 

“Order” means any order, decree, ruling, judgment, injunction, writ,
determination, binding decision, verdict, judicial award or other action that is
or has been made, entered, rendered, or otherwise put into effect by or under
the authority of any Governmental Authority.

 

“Organizational Documents” means, with respect to the Purchaser, the Purchaser
Charter, and with respect to any other Party, its Certificate of Incorporation
and Bylaws or similar organizational documents, in each case, as amended.

 

“Patents” means any patents, patent applications and the inventions, designs and
improvements described and claimed therein, patentable inventions, and other
patent rights (including any divisionals, provisionals, continuations,
continuations-in-part, substitutions, or reissues thereof, whether or not
patents are issued on any such applications and whether or not any such
applications are amended, modified, withdrawn, or refiled).

 

“Permits” means all federal, state, local or foreign or other third-party
permits, grants, easements, consents, approvals, authorizations, exemptions,
licenses, franchises, concessions, ratifications, permissions, clearances,
confirmations, endorsements, waivers, certifications, designations, ratings,
registrations, qualifications or orders of any Governmental Authority or any
other Person.

 

“Permitted Liens” means (a) Liens for Taxes or assessments and similar
governmental charges or levies, which either are (i) not delinquent or (ii)
being contested in good faith and by appropriate proceedings, and adequate
reserves have been established with respect thereto, (b) other Liens imposed by
operation of Law arising in the ordinary course of business for amounts which
are not due and payable and as would not in the aggregate materially adversely
affect the value of, or materially adversely interfere with the use of, the
property subject thereto, (c) Liens incurred or deposits made in the ordinary
course of business in connection with social security, (d) Liens on goods in
transit incurred pursuant to documentary letters of credit, in each case arising
in the ordinary course of business, or (v) Liens arising under this Agreement or
any Ancillary Document.

 

“Person” means an individual, corporation, partnership (including a general
partnership, limited partnership or limited liability partnership), limited
liability company, association, trust or other entity or organization, including
a government, domestic or foreign, or political subdivision thereof, or an
agency or instrumentality thereof.

 

“Personal Property” means any machinery, equipment, tools, vehicles, furniture,
leasehold improvements, office equipment, plant, parts and other tangible
personal property.

 

“PRC” means the People’s Republic of China.

 

“Purchaser Charter” means the Second Amended and Restated Memorandum and
Articles of Association of the Purchaser, as in effect on the date hereof.

 

67

 

 

“Purchaser Confidential Information” means all confidential or proprietary
documents and information concerning the Purchaser or any of its
Representatives; provided, however, that Purchaser Confidential Information
shall not include any information which, (i) at the time of disclosure by the
Company, the Seller or their respective Representatives, is generally available
publicly and was not disclosed in breach of this Agreement or (ii) at the time
of the disclosure by the Purchaser or its Representatives to the Company, the
Seller or their respective Representatives was previously known by such
receiving party without violation of Law or any confidentiality obligation by
the Person receiving such Purchaser Confidential Information. For the avoidance
of doubt, from and after the Closing, Purchaser Confidential Information will
include the confidential or proprietary information of the Target Companies.

 

“Purchaser Ordinary Share” means an ordinary share, no par value, of the
Purchaser, and any successor equity security, including equity securities of a
successor entity issued in exchange for Purchaser Ordinary Shares.

 

“Purchaser Private Right” means one right that was included as part of each
Purchaser Private Unit entitling the holder thereof to purchase one-tenth (1/10)
of one (1) Purchaser Ordinary Share upon the consummation of the Business
Combination.

 

“Purchaser Private Unit” means a unit issued to the Sponsor or the IPO
Underwriter in a private placement at the time of the consummation of the IPO,
which unit consists of one (1) Purchaser Ordinary Share, one (1) Purchaser
Private Right and one-half (1/2) of one (1) Purchaser Private Warrant.

 

“Purchaser Private Warrant” means one whole warrant entitling the holder thereof
to purchase one (1) Purchaser Ordinary Share at a purchase price of $11.50 per
Purchaser Ordinary Share.

 

“Purchaser Public Right” means one right that was included as part of each
Purchaser Public Unit entitling the holder thereof to purchase one-tenth (1/10)
of one (1) Purchaser Ordinary Share upon the consummation of the Business
Combination.

 

“Purchaser Public Unit” means a unit issued in the IPO consisting of one (1)
Purchaser Ordinary Share, one (1) Purchaser Public Right and one-half (1/2) of
one (1) Purchaser Public Warrant.

 

“Purchaser Public Warrant” means one whole warrant entitling the holder thereof
to purchase one (1) Purchaser Ordinary Share at a price of $11.50 per Purchaser
Ordinary Share.

 

“Purchaser Securities” means the Purchaser Public Units, the Purchaser Ordinary
Shares, the Purchaser Public Rights, the Purchaser Public Warrants, the
Purchaser Private Units, the Purchaser Private Rights, the Purchaser Private
Warrants and the Purchaser UPO, collectively.

 

“Purchaser Share Price” means an amount equal to the VWAP of the Purchaser
Ordinary Shares over the twenty (20) Trading Days ending at the close of
business on the principal securities exchange or securities market on which the
Purchaser Ordinary Shares are then traded immediately prior to the date of
determination, as equitably adjusted for share splits, share dividends,
combinations, recapitalizations and the like after the date of this Agreement.

 

“Purchaser UPO” means the option issued to the IPO Underwriter and/or its
designee to purchase up to 240,000 Purchaser Public Units at a price of $11.50
per unit.

 

“Redemption Price” means the price per share at which the Purchaser Ordinary
Shares are redeemed in connection with the Closing.

 

68

 

 

“Reference Time” means the close of business of the Company on the Closing Date
(but without giving effect to the transactions contemplated by this Agreement,
including any payments by Purchaser hereunder to occur at the Closing, but
giving effect to any obligations in respect of Indebtedness or Transaction
Expenses that are contingent upon the consummation of the Closing).

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, or leaching into the indoor or outdoor
environment, or into or out of any property.

 

“Remedial Action” means all actions to (i) clean up, remove, treat, or in any
other way address any Hazardous Material, (ii) prevent the Release of any
Hazardous Material so it does not endanger or threaten to endanger public health
or welfare or the indoor or outdoor environment, (iii) perform pre-remedial
studies and investigations or post-remedial monitoring and care, or (iv) correct
a condition of noncompliance with Environmental Laws.

 

“Representative” means, as to any Person, such Person’s Affiliates and its and
their managers, directors, officers, employees, agents and advisors (including
financial advisors, counsel and accountants).

 

“SEC” means the Securities and Exchange Commission (or any successor
Governmental Authority).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Software” means any computer software programs, including all source code,
object code, and documentation related thereto and all software modules, tools
and databases.

 

“Sponsor” means Greenland Asset Management Corporation, a British Virgin Islands
company with limited liability.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof, or (ii) if a partnership, association or other business entity, a
majority of the partnership or other similar ownership interests thereof is at
the time owned or controlled, directly or indirectly, by any Person or one or
more Subsidiaries of that Person or a combination thereof. For purposes hereof,
a Person or Persons will be deemed to have a majority ownership interest in a
partnership, association or other business entity if such Person or Persons will
be allocated a majority of partnership, association or other business entity
gains or losses or will be or control the managing director, managing member,
general partner or other managing Person of such partnership, association or
other business entity. A Subsidiary of a Person will also include any variable
interest entity which is consolidated with such Person under applicable
accounting rules. Notwithstanding anything to the contrary contained herein,
each of the entities (other than the Company) whose financial information is
included in the audited consolidated financial statements of the Company for the
year ended December 31, 2018 shall be deemed to be Subsidiaries of the Company
for all purposes of this Agreement.

 

“Target Company” means the Company and each of its direct and indirect
Subsidiaries.

 

69

 

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or other documents (including any related or supporting
schedules, statements or information) filed or required to be filed in
connection with the determination, assessment or collection of any Taxes or the
administration of any Laws or administrative requirements relating to any Taxes.

 

“Taxes” means (a) all direct or indirect federal, state, local, foreign and
other net income, gross income, gross receipts, sales, use, value-added, ad
valorem, transfer, franchise, profits, license, lease, service, service use,
withholding, payroll, employment, social security and related contributions due
in relation to the payment of compensation to employees, excise, severance,
stamp, occupation, premium, property, windfall profits, alternative minimum,
estimated, customs, duties or other taxes, fees, assessments or charges of any
kind whatsoever, together with any interest and any penalties, additions to tax
or additional amounts with respect thereto, (b) any Liability for payment of
amounts described in clause (a) whether as a result of being a member of an
affiliated, consolidated, combined or unitary group for any period or otherwise
through operation of law and (c) any Liability for the payment of amounts
described in clauses (a) or (b) as a result of any tax sharing, tax group, tax
indemnity or tax allocation agreement with, or any other express or implied
agreement to indemnify, any other Person.

 

“Trade Secrets” means any trade secrets, confidential business information,
concepts, ideas, designs, research or development information, processes,
procedures, techniques, technical information, specifications, operating and
maintenance manuals, engineering drawings, methods, know-how, data, mask works,
discoveries, inventions, modifications, extensions, improvements, and other
proprietary rights (whether or not patentable or subject to copyright,
trademark, or trade secret protection).

 

“Trademarks” means any trademarks, service marks, trade dress, trade names,
brand names, internet domain names, designs, logos, or corporate names
(including, in each case, the goodwill associated therewith), whether registered
or unregistered, and all registrations and applications for registration and
renewal thereof.

 

“Trading Day” means any day on which Purchaser Ordinary Shares are actually
traded on the principal securities exchange or securities market on which the
Purchaser Ordinary Shares are then traded.

 

“Transaction Expenses” means all fees and expenses of any of the Target
Companies incurred or payable as of the Closing and not paid prior to the
Closing (i) in connection with the consummation of the transactions contemplated
hereby, including any amounts payable to professionals (including investment
bankers, brokers, finders, attorneys, accountants and other consultants and
advisors) retained by or on behalf of any of the Target Companies, (ii) any
change in control bonus, transaction bonus, retention bonus, termination or
severance payment or payment relating to terminated options, warrants or other
equity appreciation, phantom equity, profit participation or similar rights, in
any case, to be made to any current or former employee, independent contractor,
director or officer of any of the Target Companies at or after the Closing
pursuant to any agreement to which any of the Target Companies is a party prior
to the Closing which become payable (including if subject to continued
employment) as a result of the execution of this Agreement or the consummation
of the transactions contemplated hereby and (iii) any Taxes imposed in
connection with the transfer of the Purchased Shares that are imposed on the
Purchaser or the Company.

 

“Trust Account” means the trust account established by Purchaser with the
proceeds from the IPO pursuant to the Trust Agreement in accordance with the IPO
Prospectus.

 

70

 

 

“Trust Agreement” means that certain Investment Management Trust Account
Agreement, dated as of July 24, 2018, as it may be amended, by and between the
Purchaser and the Trustee, as well as any other agreements entered into related
to or governing the Trust Account.

 

“Trustee” means Continental Stock Transfer & Trust Company, in its capacity as
trustee under the Trust Agreement.

 

“VWAP” means, for any security as of any date(s), the dollar volume-weighted
average price for such security on the principal securities exchange or
securities market on which such security is then traded during the period
beginning at 9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York
time, as reported by Bloomberg through its “HP” function (set to weighted
average) or, if the foregoing does not apply, the dollar volume-weighted average
price of such security in the over-the-counter market on the electronic bulletin
board for such security during the period beginning at 9:30:01 a.m., New York
time, and ending at 4:00:00 p.m., New York time, as reported by Bloomberg, or,
if no dollar volume-weighted average price is reported for such security by
Bloomberg for such hours, the average of the highest closing bid price and the
lowest closing ask price of any of the market makers for such security as
reported by OTC Markets Group Inc. If the VWAP cannot be calculated for such
security on such date(s) on any of the foregoing bases, the VWAP of such
security on such date(s) shall be the fair market value as reasonably determined
by Purchaser in good faith. All such determinations shall be appropriately
adjusted for any share dividend, share split, share combination,
recapitalization or other similar transaction during such period.

 

12.2 Section References. The following capitalized terms, as used in this
Agreement, have the respective meanings given to them in the Section as set
forth below adjacent to such terms:

 

Term  Section  Term  Section AAA  11.4  Lock-Up Agreement  Recitals AAA
Procedures  11.4  Loss  7.2 Accounts Receivable  4.25  Non-Competition
Agreement  Recitals Acquisition Proposal  6.6(a)  Off-the-Shelf Software 
4.13(a) Agreement  Preamble  Outbound IP License  4.13(c) Alternative
Transaction  6.6(a)  Outside Date  9.1(b) Amended Charter  6.11(a)  Party(ies) 
Preamble Antitrust Laws  6.9(b)  Pending Claims  1.3(b) Balance Sheet Date 
4.7(a)  Post-Closing Purchaser Board  6.16(a) Business Combination  10.1  PRC
Establishment Documents  4.4(b) Claim Notice  7.4(b)  PRC Overseas Investment
Regulations  4.27 Closing  2.1  PRC Target Company  4.4(b) Closing Date  2.1 
Proxy Documents  6.11(a) Closing Filing  6.12(b)  Proxy Statement  6.11(a)
Closing Press Release  6.12(b)  Public Shareholders  10.1 Company  Preamble 
Purchased Shares  1.1 Company Benefit Plan  4.19(a)  Purchaser  Preamble Company
Disclosure Schedules  Article IV  Purchaser Director  6.16(a) Company
Financials  4.7(a)  Purchaser Disclosure Schedules  Article III Company IP 
4.13(d)  Purchaser Financials  3.6(b) Company IP Licenses  4.13(a)  Purchaser
Material Contract  3.13(a) Company Material Contract  4.12(a)  Purchaser
Representative  Preamble Company Permits  4.10  Redemption  6.11(a) Company
Personal Property Leases  4.16  Registration Rights Agreement  Recitals Company
Real Property Leases  4.15  Related Person  4.21 Company Registered IP  4.13(a) 
Released Claims  10.1 Data Protection Laws  4.13(f)  Releasing Persons  10.2
Deductible  7.3(a)  Required Shareholder Vote  8.1(a) Dispute  11.4  Resolution
Period  11.4 Employment Agreements  8.3(d)(vi)  SEC Reports  3.6(a)
Enforceability Exceptions  3.2  Seller  Preamble Environmental Permit  4.20(a) 
Shareholder Approval Matters  6.11(a) Escrow Account  1.3(a)  Shareholder
Meeting  6.11(a) Escrow Agreement  1.3(a)  Signing Filing  6.12(b) Escrow
Shares  1.3(a)  Signing Press Release  6.12(b) Exchange Shares  1.2  Special
Representations  7.1(a) Expenses  9.3  Specified Courts  11.5 Expiration Date 
1.3(b)  Termination Fee  9.4 Federal Securities Laws  6.11(b)  Third Party
Claim  7.4(c) Incentive Plan  6.11(a)  Top Customer  4.23 Indemnitee  7.2  Top
Supplier  4.23 Indemnitor  7.2       Interim Period  6.2(a)       Leased
Premises  4.15      

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

71 

 

 

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be signed and
delivered by its respective duly authorized officer as of the date first written
above.

 

  The Purchaser:       GREENLAND ACQUISITION CORPORATION         By:

/s/ Yanming Liu

    Name:

Yanming Liu

    Title: Chairman and Chief Executive Officer         The Purchaser
Representative:       GREENLAND ASSET MANAGEMENT CORPORATION, solely in its
capacity as the Purchaser Representative hereunder         By: /s/ Yanming Liu  
  Name: Yanming Liu     Title: Managing Member         The Company:      
ZHONGCHAI HOLDING (HONG KONG) LIMITED         By:

/s/ Peter Zuguang Wang 

    Name: Peter Zuguang Wang     Title: Chairman          The Seller:      
CENNTRO HOLDING LIMITED         By:

/s/ Peter Zuguang Wang

    Name: Peter Zuguang Wang     Title: Chairman

 

 

 

 

